Exhibit 10.1

(EXECUTION VERSION)

 

OFFICE/LABORATORY LEASE

BETWEEN

EMERY STATION WEST, LLC (LANDLORD)

AND

DYNAVAX TECHNOLOGIES CORPORATION (TENANT)

EmeryStation West
Emeryville, California

 

 



 

--------------------------------------------------------------------------------

 

ARTICLE 1

BASIC LEASE PROVISIONS

1.1

BASIC LEASE PROVISIONS

In the event of any conflict between these Basic Lease Provisions and any other
provisions in the Lease (as hereinafter defined), such other Lease provision
shall control.

(1)BUILDING AND ADDRESS:

5959 Horton Street

Emeryville, California 94608

(2)LANDLORD AND ADDRESS:

Emery Station West, LLC

1120 Nye Street, Suite 400

San Rafael, California 94901

Notices to Landlord shall be addressed:

Emery Station West, LLC

c/o Wareham Property Group

1120 Nye Street, Suite 400

San Rafael, California 94901

With a copy to:

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94901

Attention:  David H. Kremer, Esq.

(3)TENANT AND CURRENT ADDRESS:

Name: Dynavax Technologies Corporation, a Delaware corporation

Federal Tax Identification Number: 33-0728374

Tenant shall promptly notify Landlord of any change in the foregoing items.






 

--------------------------------------------------------------------------------

 

Notices to Tenant shall be addressed:

Prior to the Commencement Date:

2929 Seventh Street, Suite 100

Berkeley, California 94710

Attention:  Michael Ostrach, Senior Vice President, Chief Financial

Officer and Chief Business Officer

On and after the Commencement Date:

At the Premises

Attention: Michael Ostrach, Senior Vice President, Chief Financial Officer and
Chief Business Officer

(4)DATE OF LEASE:  September 17, 2018

(5)LEASE TERM:  Commencing on the Rent Commencement Date and continuing through
the last day of the one hundred forty-fourth (144th) full calendar month
following the Rent Commencement Date; subject to the options set forth in
Section 2.6 below.

(6)COMMENCEMENT DATE:  The date which Landlord delivers possession of the
Premises to Tenant with the Landlord Work Substantially Complete to allow Tenant
to commence construction of the Tenant Work.

(7)PROJECTED COMMENCEMENT DATE:  September 20, 2018

(8)RENT COMMENCEMENT DATE:  The earlier to occur of:  a) Tenant’s commencement
of its business operations at the Premises, and b) April 1, 2019.

(9)EXPIRATION DATE: The last day of the one hundred forty-fourth (144th) full
calendar month following the Rent Commencement Date.

(10)MONTHLY BASE RENT:  An amount determined by multiplying the Rentable Area of
the Premises (as the same may exist from time) by the Applicable Monthly Base
Rate.  As used herein, the “Applicable Monthly Base Rate” shall be an amount
equal to Four Dollars and Seventy-Five Cents ($4.75) for the twelve (12) month
period following the Rent Commencement Date (which twelve (12) month period
shall include any partial calendar month following the Commencement Date if the
Commencement Date is other than the first (1st) day of a calendar month), which
amount shall increase by a compounded three percent (3%) on each annual
anniversary thereafter.

(11)RENTABLE AREA:  75,662 square feet.

(12)TENANT IMPROVEMENT ALLOWANCE: Notwithstanding anything in this Lease to the
contrary, Landlord shall provide Tenant a tenant improvement allowance to be
utilized to pay for Tenant Improvement Costs (as such are defined in the work
letter attached to this Lease as Exhibit B (the “Workletter”)), in the amount of
up to $8,322,820.00, calculated to be equal to

2

 

--------------------------------------------------------------------------------

 

one hundred-ten dollars ($110.00) per rentable square foot of Premises (the
“Tenant Improvement Allowance”).  Provided that no Default under the Lease has
occurred and is continuing with respect to Tenant, the Tenant Improvement
Allowance shall be drawn down pursuant to the terms of the Workletter.

(13)SECURITY DEPOSIT:  $1,437,578.00, subject to reduction at the end of the
sixth (6th) full year of the Lease Term, as more specifically defined in Article
5 hereof.

(14)PREMISES:  The leasable area located on the sixth (6th) and seventh (7th)
floors of the Building, as outlined on Exhibit A hereto (such portion of the
Building collectively hereafter the “Premises”).

(15)TENANT’S USE OF PREMISES:  Office, laboratory, biotechnology research and
development, ancillary uses thereto and other related legal uses, subject to any
and all applicable government approvals (the “Permitted Use”). Any other uses
shall be subject to Landlord’s approval which shall not be unreasonably
withheld.

(16)PARKING:  Rights to park at the parking garage located at 6100 Horton Street
(the “Garage”) or at such other location(s) in the vicinity of the Project
designated by Landlord or Landlord’s parking operator from time to time, on an
unreserved basis, up to one hundred fifty-one (151) cars, calculated using a
ratio of two (2) unreserved parking rights for each 1,000 square feet of
Rentable Area of the Premises.  The current parking charge is $145.  In
addition, Tenant shall have the right to use, on an unreserved basis in common
with other tenants and Building users, the secured bicycle parking area and
charging stations for electric cars inside the Garage.

(17)BROKERS:

Landlord’s Broker:  Kidder Mathews

Tenant’s Broker:  Scott Stone (CRESA Partners) and Mark Moser (Savills Studley)

1.2

ENUMERATION OF EXHIBITS, SCHEDULES AND RIDER

The exhibits, schedules and rider set forth below and attached to this Lease are
incorporated in this Lease by this reference:

EXHIBIT A

 

Outline of the Premises

EXHIBIT B

 

Workletter Agreement

EXHIBIT B-1

 

Applicable Green Building Standards

EXHIBIT B-2

 

Landlord Work / Warm Shell Description

EXHIBIT C-1

 

Laboratory Rules and Regulations

EXHIBIT C-2

 

Rules and Regulations

RIDER 1

 

Rent Commencement Date Agreement

SCHEDULE 1

 

Superior Rights

SCHEDULE 2

 

Special Superior Rights

3

 

--------------------------------------------------------------------------------

 

1.3

DEFINITIONS

For purposes hereof, in addition to terms defined elsewhere in this Lease, the
following terms shall have the following meanings:

AFFILIATE:  Any corporation or other business entity that is currently owned or
controlled by, owns or controls, or is under common ownership or control with
Tenant or Landlord, as the case may be.  The term “control” means (i) ownership
or voting control, directly or indirectly, of 50% or more of the beneficial
ownership interest of the entity in question, or (ii) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ability to exercise voting
power by contract or otherwise.

BUILDING:  The building located at the address specified in Section 1.1(1).  The
Building may include office, laboratory, medical, retail and other uses.

CABLE:  As defined in Section 8.2.

COMMENCEMENT DATE:  The date specified in Section 1.1(6).

COMMON AREAS:  All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building, and
their employees and invitees, or the public, as such areas currently exist and
as they may be changed from time to time.

DECORATION:  Tenant Alterations which do not require a building permit, are not
visible from outside of the Premises, and which do not involve any changes to
the structural elements of the Building, or any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air‑conditioning, communication, and fire and life safety systems.

DEFAULT:  As defined in Section 11.1.

DEFAULT RATE:  Two (2) percentage points above the rate then most recently
announced by Bank of America N.T. & S.A. at its San Francisco main office as its
base lending reference rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

EXPIRATION DATE:  The date specified in Section 1.1(9), as may be extended in
accordance with Section 2.6.

FORCE MAJEURE:  Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord or Tenant, including water shortages, energy shortages or
governmental preemption in connection with an act of God, a national emergency,
or by reason of Law, or by reason of the conditions of supply and demand which
have been or are affected by act of God, war or other emergency; in no event,
however, shall any Force Majeure event excuse or delay Tenant’s obligation to
timely pay all Rent owing under this Lease.

Green Building Standards: One or more of the following:  the U.S. EPA’s Energy
Star® Portfolio Manager, the Green Building Initiative’s Green Globes™ building
rating system, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design

4

 

--------------------------------------------------------------------------------

 

(LEED®) building rating system, the ASHRAE Building Energy Quotient (BEQ), the
Global Real Estate Sustainability Benchmark (GRESB), or other standard for high
performance buildings adopted by Landlord with respect to the Building or the
Project, as the same may be revised from time to time.  The Green Building
Standards applicable to the Tenant Improvements are set forth on Exhibit B-1 to
this Lease.

INDEMNITEES:  Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective partners, members, directors, officers, agents and employees.

LAND:  The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD WORK:  The construction or installation of the improvements to the
Premises, to be furnished by Landlord, as specifically described in the
Workletter.

LAWS OR LAW:  All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

LEASE:  This instrument and all exhibits, schedules and any riders attached
hereto, as may be amended from time to time.

LEASE YEAR:  The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

LEASEHOLD IMPROVEMENTS:  As defined in Section 12.1.

MONTHLY BASE RENT:  The monthly rent specified in Section 1.1(10).

MORTGAGEE:  Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS:  New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays reasonably recognized by
the Landlord and the janitorial and other unions servicing the Building in
accordance with their contracts.

OPERATING EXPENSES:  All costs, expenses and disbursements of every kind and
nature which Landlord shall pay or become obligated to pay in connection with
the ownership, management, operation, maintenance, replacement and repair of the
Property, including, without limitation, property management fees not to exceed
3.5% of gross revenues; costs and expenses of capital repairs, replacements and
improvements which shall be amortized over a period reasonably determined by
Landlord pursuant to sound accounting principles consistently applied together
with interest thereon at a rate reasonably determined by Landlord (not to exceed
the Default Rate) which, in the case of capital improvements, are (A) reasonably
expected by Landlord to produce an actual net reduction in operating charges or
energy consumption or effect other economies in the operation or maintenance of
the Project (except in the case of capital replacements, which shall not require
this test), or (B) required under any governmental law or regulation not in
effect as of

5

 

--------------------------------------------------------------------------------

 

the Commencement Date (such capital repairs, replacements and improvements
collectively, “Permitted Capital Expenditures”); an equitable allocation of
management office expenses (including, without limitation, market office rent,
supplies, equipment, salaries, wages, bonuses and other compensation relating to
employees of Landlord or its agents engaged in the management, operation,
repair, or maintenance of the EmeryStation Campus); and, if applicable, the cost
of operating any shared campus amenities, including but not limited to a fitness
center and/or conference center, that are available for use by Tenant (which
amenities may be located in the Building or in other buildings in the
EmeryStation Campus owned by Landlord or affiliates of Landlord), as reasonably
determined by Landlord.  Operating Expenses shall not include, (i) costs of
alterations of the premises of tenants of the Project, including all costs
relating to preparing rental space for tenants, (ii) costs of goods or services
to the extent billed directly to other tenants of the Project (other than as
reimbursement of general operating expenses), (iii) depreciation charges, (iv)
interest, fees and principal payments on loans (except for interest charges for
Permitted Capital Expenditures as provided for above, which Landlord may include
in Operating Expenses), (v) ground rental payments, (vi) real estate brokerage
and leasing commissions, (vii) advertising and marketing expenses, (viii) costs
to the extent Landlord has been reimbursed for the same by insurance proceeds,
condemnation awards, third party warranties or other third parties (other than
tenant’s reimbursement of general operating expenses), (ix) expenses incurred in
negotiating leases of tenants in the Project or enforcing lease obligations of
tenants in the Project, (x) Landlord’s general corporate overhead, (xi) costs
directly incurred in connection with a sale, financing, refinancing or transfer
of all or any portion of the Project, (xii) costs incurred to comply with Laws
relating to the removal and remediation of any Hazardous Material which were (A)
in existence at the Project as of the Commencement Date or (B) not brought on to
the Premises by Tenant or (C) migrated thereto through air, water or soil
through no fault of Tenant; provided, however, that any costs incurred in the
cleanup or remediation of de minimis amounts of Hazardous Materials customarily
used in office buildings or used to operate motor vehicles and customarily found
in parking facilities shall be included as Operating Expenses, (xiii) original
construction costs or original capital expenditures for expansion of the
Project, (xiv) costs for employees not dedicated full time to the Project unless
such costs are reasonably prorated to reflect time spent on the Project, (xv)
legal costs for disputes with tenants, (xvi) capital improvements, capital
replacements, capital repairs, capital equipment and tools that are not
Permitted Capital Expenditures, (xvii) reserves, (xviii) expenses for any item
or service which is not provided to Tenant but is provided for the sole use or
benefit of another tenant, (xix) interest or penalties attributable to late
payment by Landlord (provided that such late payment is not caused by Tenant),
(xx) cost of correcting any building code or curing violations of other
applicable law which existed prior to the Commencement Date, and (xxi) any item
that, if included, in Operating Expenses, would involve a double collection for
such item by Landlord.  In the event there exists a conflict as to an expense
that is specified to be included in Operating Expenses and is also specified to
be excluded from Operating Expenses within the above list, the exclusions listed
above shall prevail and the expenses shall be deemed excluded. If any Operating
Expense, though paid in one year, relates to more than one calendar year, at the
option of Landlord such expense may be proportionately allocated among such
related calendar years; provided that only those periods falling within the Term
of the Lease shall be allocated to Tenant.  Landlord agrees that Landlord will
not collect or be entitled to collect Operating Expenses from Tenant in an
amount in excess of Tenant’s Share of one hundred percent (100%) of the
Operating Expenses attributable to the Project.  In addition, Operating Expenses
shall be reduced by all cash discounts, trade discounts or quantity discounts
received by Landlord or Landlord’s managing agent in the purchase of any goods,
utilities or services in connection with the prudent operation of the Building.
Operating Expenses for the Building that are not, in Landlord’s reasonable
discretion, allocable solely to either the office, laboratory, or retail portion
of the Building shall be equitably allocated by Landlord between/amongst such
uses.

6

 

--------------------------------------------------------------------------------

 

PREMISES:  The space located in the Building described in Section 1.1(14) and as
outlined on Exhibit A attached hereto.

PROJECT or PROPERTY:  The Project consists of the mixed-use building located at
the street address specified in Section 1.1(1) in Emeryville, California, and
associated surface and garage parking as designated by Landlord from time to
time, landscaping and improvements, together with the Land, any associated
interests in real property, and the personal property, fixtures, machinery,
equipment, systems and apparatus located in or used in conjunction with any of
the foregoing.  A portion of the parking garage located at 6100 Horton Street
shall be designated by Landlord as part of the Project.  The Project may also be
referred to as the Property.

Project’s Sustainability Practices: The operations and maintenance practices for
the Building, whether incorporated into the Building’s Rules and Regulations,
construction rules and regulations, separate written sustainability policies or
otherwise reasonably implemented by Landlord with respect to the Building or the
Project, as the same may be revised from time to time, addressing, among other
things: energy efficiency; energy measurement and reporting; water usage;
recycling, composting, and waste management; indoor air quality; and chemical
use.

PROJECTED COMMENCEMENT DATE:  The date specified in Section 1.1(7).

REAL PROPERTY:  The Property excluding any personal property.

RENT:  Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT:  Any amounts owed by Tenant for payment of Operating Expenses
and/or Taxes.  The Rent Adjustments shall be determined and paid as provided in
Article 4.

RENT ADJUSTMENT DEPOSIT:  An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable calendar year (or
partial calendar year) during the Term.  On or before the Commencement Date and
with each Landlord’s Statement (defined in Article 4), Landlord may estimate and
notify Tenant in writing of its estimate of Tenant’s Share of the Operating
Expenses and of Taxes for such calendar year (or partial calendar year).  Prior
to the first determination by Landlord of the amount of Operating Expenses and
of Taxes for the first calendar year (or partial calendar year), Landlord may
estimate such amounts in the foregoing calculation.  Landlord shall have the
right from time to time during any calendar year to provide a new or revised
estimate of Operating Expenses and/or Taxes and to notify Tenant in writing
thereof, of corresponding adjustments in Tenant’s Rent Adjustment Deposit
payable over the remainder of such year, and of the amount or revised amount due
allocable to months preceding such change.  The last estimate by Landlord shall
remain in effect as the applicable Rent Adjustment Deposit unless and until
Landlord notifies Tenant in writing of a change, which notice may be given by
Landlord from time to time during each year throughout the Term.

RENTABLE AREA OF THE PREMISES:  The amount of square footage stipulated and/or
determined, from time to time, pursuant to Section 1.1(11).

STANDARD OPERATING HOURS:  Monday through Friday from 8:00 A.M. to 6:00 P.M. and
Saturdays from 9:00 A.M. to 1:00 P.M., excluding National Holidays.

7

 

--------------------------------------------------------------------------------

 

SUBSTANTIALLY COMPLETE or SUBSTANTIAL COMPLETION:  The completion of the
Landlord Work in good and workmanlike manner, in material compliance with all
applicable Laws and the plans and specifications, except for minor insubstantial
details of construction, decoration or mechanical adjustments which remain to be
done which do not materially and substantially interfere with Tenant’s
construction of the Tenant Work in the Premises.  Substantial Completion shall
be deemed to have occurred notwithstanding a requirement to complete “punchlist”
or similar minor corrective work.

TAXES:  All federal, state and local governmental taxes, assessments, license
fees and charges of every kind or nature, whether general, special, ordinary or
extraordinary, which Landlord shall pay or become obligated to pay because of or
in connection with the ownership, leasing, management, control, sale, transfer
or operation of the Property or any of its components (including any personal
property used in connection therewith) or Landlord’s business of owning and
operating the Property, which may also include any rental, revenue, general
gross receipts or similar taxes levied in lieu of or in addition to general real
and/or personal property taxes.  For purposes hereof, Taxes for any year shall
be Taxes which are assessed for any period of such year, whether or not such
Taxes are billed and payable in a subsequent calendar year.  There shall be
included in Taxes for any year the amount of all fees, costs and expenses
(including reasonable attorneys’ fees) paid by Landlord during such year in
seeking or obtaining any refund or reduction of Taxes.  Taxes for any year shall
be reduced by the net amount of any tax refund received by Landlord attributable
to such year.  If a special assessment payable in installments is levied against
any part of the Property, Taxes for any year shall include only the installment
of such assessment and any interest payable or paid during such year.  Taxes
shall not include any federal or state inheritance, general income, transfer,
gift or estate taxes, except that if a change occurs in the method of taxation
resulting in whole or in part in the substitution of any such taxes, or any
other assessment, for any Taxes as above defined, such substituted taxes or
assessments shall be included in the Taxes. Tenant and Landlord acknowledge that
Proposition 13 was adopted by the voters of the State of California in the June,
1978 election and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such purposes as fire protection, street,
sidewalk, road, utility construction and maintenance, refuse removal and for
other governmental services which may formerly have been provided without charge
to property owners or occupants.  It is the intention of the parties that all
new and increased assessments, taxes, fees, levies and charges due to any cause
whatsoever are to be included within the definition of real property taxes for
purposes of this Lease.

TENANT ADDITIONS:  Collectively, Tenant Work and Tenant Alterations.

TENANT ALTERATIONS:  Any alterations, improvements, additions, installations or
construction in or to the Premises or any Building Systems serving the Premises
(excluding Landlord Work and Tenant Work); and any supplementary
air‑conditioning systems installed by Landlord or by Tenant at Landlord’s
request pursuant to Section 6.1(b).

TENANT WORK:  All work installed or furnished to the Premises by Tenant in
accordance with the Workletter.

TENANT’S SHARE:  The percentage that represents the ratio of the Rentable Area
of the Premises to the Rentable Area of the Building, as determined by Landlord
from time to time, and which as of the Date of Lease is 28.94%.  Tenant
acknowledges that the Rentable Area of the Premises or Building may change from
re-measurement or otherwise during the Term, or as a result of Tenant leasing
additional space within the Building or a physical change to the size of the

8

 

--------------------------------------------------------------------------------

 

Premises or Building (provided, however, that, the Base Rent payable hereunder
shall not be changed as a consequence of a re-measurement of the Building and/or
the Premises unless the Premises are physically expanded).  Notwithstanding
anything herein to the contrary, Landlord may equitably adjust Tenant’s Share
for all or part of any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Building and/or the Project or that varies with the
occupancy of the Building and/or the Project, provided such adjustment is done
in accordance with sound real estate accounting and management principles,
consistently applied.

TERM:  The initial term of this Lease commencing on the Commencement Date and
expiring on the Expiration Date, including the Renewal Term, if Tenant properly
exercises the Renewal Option in accordance with Section 2.6.

TERMINATION DATE:  The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

WORKLETTER:  The Agreement regarding the manner of completion of Landlord Work
and Tenant Work set forth on Exhibit B attached hereto.

ARTICLE 2

PREMISES, TERM, FAILURE TO GIVE POSSESSION, AND PARKING

2.1

LEASE OF PREMISES

(a)Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

(b)The parties acknowledge and agree that the Rentable Area set forth in this
Lease has been conclusively determined and is deemed final for the purposes of
this Lease and that prior to the Date of Lease, Tenant had the right to cause
its Architect to verify and confirm the Rentable Area of the Premises.

2.2

TERM

(a)The Commencement Date shall be the date which Landlord delivers possession of
the Premises to Tenant with the Landlord Work Substantially Complete to allow
Tenant to commence construction of the Tenant Work.

(b)Within thirty (30) days following the Rent Commencement Date, Landlord and
Tenant shall enter into an agreement (the form of which is attached hereto as
Rider 1) confirming the Rent Commencement Date and the Expiration Date.  If
Tenant fails to enter into such agreement, then the Rent Commencement Date and
the Expiration Date shall be the date designated by Landlord in such agreement.

9

 

--------------------------------------------------------------------------------

 

2.3

DELIVERY OF POSSESSION

Landlord shall use commercially reasonable efforts to tender possession of the
Premises to Tenant by the later of the Date of Lease or the Projected
Commencement Date with the Landlord Work Substantially Complete.  Tenant agrees
that if Landlord shall be unable to tender possession of the Premises with the
Landlord Work Substantially Complete by the Projected Commencement Date for any
reason, then this Lease shall not be void or voidable, nor shall Landlord be
subject to any liability therefor.  Landlord and Tenant hereby acknowledge and
agree that Tenant’s access/entry to the Premises prior to Rent Commencement Date
shall be subject to all the provisions of this Lease (including payment of any
utilities used in the Premises) other than the payment of Monthly Base Rent and
Tenant’s Share of Operating Expenses, including, without limitation, Tenant’s
compliance with the insurance and indemnity requirements of this Lease.  In
connection with any such early entry, Tenant agrees that it shall not in any way
unreasonably interfere with the progress of any other work being conducted in
the Building, either by Landlord and/or Landlord’s tenants. Should such early
entry unreasonably interfere with the progress of other work, in Landlord’s
reasonable judgment, then Landlord may demand that Tenant forthwith cease the
activities that are causing such interference or vacate the Premises as
necessary until such interference would not occur, and Tenant shall immediately
comply with such demand.

2.4

CONDITION OF PREMISES

Landlord represents and warrants that, as of the Commencement Date, the
Building’s structural components and electrical and plumbing systems, including,
without limitation, heating, ventilation and air-conditioning (collectively,
“Building Systems”), are in good condition and repair.  No later than one
hundred twenty (120) days after the Commencement Date, Tenant shall notify
Landlord in writing of any defects in the Landlord Work and/or the Building
Systems (other than defects caused by Tenant after the Commencement Date) that
are claimed by Tenant or in the materials or workmanship furnished by Landlord
in completing the Landlord Work.  Except for defects stated in such notices,
Tenant shall be conclusively deemed to have accepted the Premises “AS IS” in the
condition existing on the Commencement Date.  Landlord shall proceed diligently
to correct the defects stated in such notices unless Landlord disputes in good
faith the existence of any such defects.  In the event of any dispute as to the
existence of any such defects, the reasonable and good faith decision of
Landlord’s architect shall be final and binding on the parties.  No agreement of
Landlord to alter, remodel, decorate, clean or improve the Premises or the Real
Property and no representation regarding the condition of the Premises or the
Real Property has been made by or on behalf of Landlord to Tenant, except as may
be specifically stated in this Lease or in the Workletter.

2.5

PARKING

During the Term, Tenant shall have the right to park up to one hundred fifty-one
(151) cars of Tenant and its employees (“Tenant’s Parking”), such quantity
calculated to be two (2) vehicle rights for every one thousand (1,000) rentable
square feet of Premises.  Subject to the aforementioned maximum, Tenant shall
have the right to set the number of Tenant’s Parking as of the Commencement Date
and thereafter to adjust the amount of Tenant’s Parking not more often than
monthly upon thirty (30) days’ advance written notice to Landlord.  Initially,
Tenant’s Parking shall be located in the Garage owned by Landlord and located at
6100 Horton Street and shall be leased by Tenant at then quoted rates.  In the
event Tenant fails at any time to pay the full amount of any such parking
charges beyond all applicable notice and cure periods, then Tenant’s parking

10

 

--------------------------------------------------------------------------------

 

rights shall be reduced to the extent of Tenant’s failure to pay for any such
parking, and Tenant shall be in Default hereunder.  The locations and type of
parking shall be designated by Landlord or Landlord’s parking operator from time
to time; provided, however, that any portion of Tenant’s Parking that is not
provided in the garage shall be located at other location(s) in the vicinity of
the Project.  Tenant acknowledges and agrees that the parking stalls serving the
Project may include valet parking and a mixture of stalls for compact vehicles
as well as full‑size passenger automobiles, and that Tenant shall not use
parking stalls for vehicles larger than the striped size of the parking stalls
nor shall Tenant park cars overnight.  All vehicles utilizing Tenant’s parking
privileges shall prominently display identification stickers or other markers,
and/or have passes or keycards for ingress and egress, as may be required and
provided by Landlord or its parking operator from time to time.  To the extent
provided to Tenant in writing, Tenant shall comply with any and all
non-discriminatory parking rules and regulations from time to time established
by Landlord or Landlord’s parking operator, including a requirement that Tenant
pay to Landlord or Landlord’s parking operator a charge for loss and replacement
of passes, keycards, identification stickers or markers, and for any and all
loss or other damage caused by persons or vehicles related to use of Tenant’s
parking privileges.  Tenant shall not allow any vehicles using Tenant’s parking
privileges to be parked, loaded or unloaded except in accordance with this
Section, including in the areas and in the manner reasonably designated by
Landlord or its parking operator for such activities.  If any vehicle is using
the parking or loading areas contrary to any provision of this Section, Landlord
or its parking operator shall have the right, in addition to all other rights
and remedies of Landlord under this Lease, to remove or tow away the vehicle
without prior notice to Tenant, and the cost thereof shall be paid to Landlord
within ten (10) days after notice from Landlord to Tenant.

2.6

RENEWAL OPTIONS

(a)Tenant shall have the option to renew this Lease (“Renewal Option”) with
respect to the entirety of the Premises for two (2) consecutive additional terms
of five (5) years each (each a “Renewal Term”), commencing upon expiration of
the initial Term or the first Renewal Term, as applicable.  Each Renewal Option
must be exercised, if at all, by written notice given by Tenant to Landlord not
earlier than eighteen (18) months and not later than twelve (12) months prior to
commencement of the Renewal Term.  If Tenant properly exercises a Renewal
Option, then references in this Lease to the Term shall be deemed to include the
Renewal Term.  Tenant’s rights under this Section 2.6 shall, at the option of
Landlord, be null and void and Tenant shall have no right to renew this Lease if
on the date Tenant exercises a Renewal Option or on the date immediately
preceding the commencement date of a Renewal Term a Default beyond the
applicable notice and cure period shall have occurred and be continuing
hereunder; provided, however, if Tenant cures such Default within the applicable
periods provided under this Lease, then the Renewal Option shall be reinstated.

(b)If Tenant properly exercises a Renewal Option, then during such Renewal Term
all of the terms and conditions set forth in this Lease as applicable to the
Premises during the initial Term shall apply during the Renewal Term, including,
without limitation, the obligation to pay Rent Adjustments, except that (i)
Tenant shall accept the Premises in their then “as-is” state and condition, and
Landlord shall have no obligation to make or pay for any improvements to the
Premises, and (ii) during the Renewal Term the Monthly Base Rent payable by
Tenant shall be the Fair Market Value during the Renewal Term as hereinafter set
forth, except that in no event shall Monthly Base Rent during a Renewal Term be
less than one hundred percent (100%) of the Monthly Base Rent in effect during
the month immediately preceding the Renewal Term.

11

 

--------------------------------------------------------------------------------

 

(c)For purposes of this Section, the term “Fair Market Value” shall mean the
base rental rate, including periodic rent adjustment, for space comparable in
size, location and quality of the Premises under primary lease (and not
sublease) to new or renewing tenants, for a comparable term with base rent
adjusted for the relative tenant improvement allowance, if applicable, and
taking into consideration such amenities as existing improvements and
non-removable fixtures in place at the time of such renewal (but not including
the value of any Tenant Alterations made to the Premises following the Rent
Commencement Date and the completion of Tenant’s initial build-out), view, floor
on which the Premises is situated and the like, situated in comparable
science/laboratory buildings in Emeryville and Berkeley.

(d)If Tenant properly exercises a Renewal Option, then Landlord, by notice to
Tenant not later than six (6) months prior to commencement of the Renewal Term,
shall indicate Landlord’s determination of the Fair Market Value.  Tenant,
within fifteen (15) days after the date on which Landlord provides such notice
of the Fair Market Value shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s acceptance of Landlord’s determination of
the Fair Market Value, or (ii) if Tenant disagrees with Landlords’
determination, provide Landlord with written notice of Tenant’s election to
submit the Fair Market Value to binding arbitration (the “Arbitration
Notice”).  If Tenant fails to provide Landlord with either a Binding Notice or
Arbitration Notice within such fifteen (15) day period, Landlord shall send
Tenant a second written notice specifying the Fair Market Rent (“Second FMV
Notice”), and such Second FMV Notice shall include the following:  “FAILURE TO
ACCEPT SAID FAIR MARKET RENT AMOUNT IN WRITING OR DISPUTE SUCH AMOUNT BY
SUBMITTING TO ARBITRATION IN ACCORDANCE WITH SECTION 2.6(d) OF THIS LEASE WITHIN
TEN (10) DAYS SHALL BE DEEMED TENANT’S AGREEMENT TO PAY SUCH AMOUNT DURING THE
RENEWAL TERM.”  If Tenant fails to provide Landlord with either a Binding Notice
or Arbitration Notice within ten (10) days after receiving the Second FMV
Notice, Tenant shall have been deemed to have given the Binding Notice.  If
Tenant provides or is deemed to have provided Landlord with a Binding Notice,
Landlord and Tenant shall enter into the Renewal Amendment (as defined below)
upon the terms and conditions set forth herein.

(e)If the parties are unable to agree upon the Fair Market Value for the
Premises within ten (10) business days after Landlord’s receipt of the
Arbitration Notice, Fair Market Value as of commencement of the Renewal Term
shall be determined as follows:

(1)Within thirty (30) days after the date Tenant delivers the Arbitration
Notice, Tenant, at its sole expense, shall obtain and deliver in writing to
Landlord a determination of the Fair Market Value for the Premises for a term
equal to the Renewal Term from an independent broker or appraiser (“Tenant’s
broker”) licensed in the State of California and engaged in the
science/laboratory markets in Emeryville and Berkeley, California, for at least
the immediately preceding five (5) years who has not been engaged by either
Landlord or Tenant in the last five (5) years.  If Landlord accepts such
determination, Landlord shall provide written notice thereof within ten (10)
days after Landlord’s receipt of such determination and the Base Rent for the
Renewal Term shall be adjusted to an amount equal to the Fair Market Value
determined by Tenant’s broker.  Landlord shall be deemed to have rejected
Tenant’s determination if Landlord fails to respond within the ten (10) day
period.

12

 

--------------------------------------------------------------------------------

 

(2)If Landlord provides notice that it rejects, or is deemed to have rejected,
such determination, within twenty (20) days after receipt of the determination
of Tenant’s broker, Landlord shall designate a broker or appraiser (“Landlord’s
broker”) licensed in the State of California and possessing the qualifications
set forth in (1) above.  Landlord’s broker and Tenant’s broker shall name a
third broker, similarly qualified, within five (5) days after the appointment of
Landlord’s broker (“Neutral Broker”).

(3)The Neutral Broker shall determine the Fair Market Value for the Premises as
of the commencement of the Renewal Term within fifteen (15) days after the
appointment of such Neutral Broker by choosing the determination of the
Landlord’s broker that was set forth in the initial notice delivered by Landlord
pursuant to Section 2.6(d) or the Tenant’s broker that was delivered pursuant to
Section 2.6(e)(1) which is closest to its own determination of Fair Market
Value.  The decision of the Neutral Broker shall be binding on Landlord and
Tenant.

(f)Landlord shall pay the costs and fees of Landlord’s broker in connection with
any determination hereunder, and Tenant shall pay the costs and fees of Tenant’s
broker in connection with such determination.  The costs and fees of the Neutral
Broker shall be paid one-half by Landlord and one-half by Tenant.  Landlord
shall have no obligation to pay a fee or commission to any broker retained by
Tenant in connection with Tenant’s exercise of a Renewal Option.

(g)If the amount of the Fair Market Value has not been determined pursuant to
this Section 2.6 as of the commencement of the Renewal Term, then Tenant shall
continue to pay the Base Rent in effect during the last month of the initial
Term until the amount of the Fair Market Value is determined.  When such
determination is made, Tenant shall pay any deficiency to Landlord upon demand.

(h)If Tenant is entitled to and properly exercises its Renewal Option, upon
determination of Fair Market Value pursuant to this Section 2.6, Landlord shall
prepare an amendment (the “Renewal Amendment”) to reflect changes in the Base
Rent, Term, Expiration Date and other appropriate terms.  The Renewal Amendment
shall be sent to Tenant within a reasonable time after determination of Fair
Market Value and, provided the same is accurate, Tenant shall execute and return
the Renewal Amendment to Landlord within ten (10) days after Tenant’s receipt of
same, but an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed.

2.7

RIGHT OF FIRST OFFER:  ADJACENT FLOOR

Subject to the rights of other parties existing as of the Date of Lease
(“Superior Rights”) as set forth in Schedule 1 attached hereto, commencing upon
the Rent Commencement Date and continuing throughout the Term (including the
Renewal Term), Tenant shall have the right of first offer (“Right of First
Offer”, or “ROFO”) with respect to no more than one (1) adjacent full floor in
the Building which becomes Available for Lease (described below) (the “Offering
Space”).  Landlord represents and warrants that all Superior Rights are set
forth in Schedule 1 attached hereto and incorporated herein.  For the avoidance
of doubt, Landlord shall have the right to lease any space in the Building at
any time prior to the Rent Commencement Date on such terms as Landlord may
determine in its sole and absolute discretion regardless of whether such space
would otherwise qualify as Special Offering Space if it were Available for Lease
as of the Rent Commencement Date.  Offering Space shall be deemed to be
“Available for Lease” as follows: (i) with respect to any Offering Space that
has been leased to a third party tenant prior to the Rent Commencement Date
hereunder or that at any time and from time to time thereafter is under lease to
a third party tenant, such Offering Space shall be deemed to be Available for
Lease when

13

 

--------------------------------------------------------------------------------

 

Landlord has determined that such third party will not extend or renew the term
of its lease for the Offering Space (whether or not pursuant to the terms of a
renewal option provided for in its lease), no occupant has a Superior Right
which is subject to exercise and Landlord is ready to market such space for
lease, or (ii) with respect to any Offering Space that is not under lease, such
Offering Space shall be deemed to be Available for Lease when Landlord has
determined that no occupant has a Superior Right which is subject to exercise
and Landlord is ready to market such space for lease.  After Landlord has
determined that any portion of Offering Space is Available for Lease, Landlord
shall advise Tenant (the “ROFO Notice”) of the terms under which Landlord is
prepared to lease such portion of the Offering Space to Tenant, including,
without limitation, description of the space so offered to Tenant and material
economic terms and conditions applicable to Tenant’s lease of such space
(collectively, “First Offer Economic Terms”).  Tenant may lease such Offering
Space in its entirety only, under such First Offer Economic Terms, by delivering
written notice of exercise to Landlord (“ROFO Notice of Exercise”) within
fifteen (15) days after the date of delivery of the ROFO Notice, except that
Tenant shall have no such Right of First Offer and Landlord need not provide
Tenant with a ROFO Notice, if: (i) Tenant is in Default under this Lease at the
time Landlord would otherwise deliver the ROFO Notice; or (ii) the Premises, or
any portion thereof, is sublet (other than pursuant to a Permitted Transfer) at
the time Landlord would otherwise deliver the ROFO Notice; or (iii) this Lease
has been assigned (other than pursuant to a Permitted Transfer) prior to the
date Landlord would otherwise deliver the ROFO Notice; or (iv) either Tenant or
Permitted Transferee is not occupying at least fifty percent (50%) of the
Premises on the date Landlord would otherwise deliver the ROFO Notice.  If
Tenant does not accept a ROFO Notice from Landlord pursuant to the above, then
Landlord shall have the right to lease all or any portion of the Offering Space
to any third party or parties upon such terms as Landlord and such tenant(s) may
approve, in their respective sole and absolute discretion.

(a)Terms.  The term for the Offering Space shall commence upon the commencement
date stated in the ROFO Notice and thereupon such Offering Space shall be
considered a part of the Premises, provided that all of the First Offer Economic
Terms stated in the ROFO Notice shall govern Tenant’s leasing of the Offering
Space and only to the extent that they do not conflict with the ROFO Notice, the
terms and conditions of this Lease shall apply to the Offering Space.

(b)Limitation on Right of First Offer.  The rights of Tenant hereunder with
respect to any portion of the Offering Space shall terminate on the earlier to
occur of: (i) with respect to any portion of the Offering Space that is the
subject of a ROFO Notice, Tenant’s failure to exercise its Right of First Offer
within the fifteen (15) day period provided in Section 2.7(a) above, and (ii)
with respect to any portion of the Offering Space which would otherwise have
been the subject of a ROFO Notice, the date Landlord would have provided Tenant
a ROFO Notice if Tenant had not been in violation of one or more of the
conditions set forth in clauses (i) through (iv) of Section 2.7(a) above.  In
addition, at any time that Tenant has expanded its Premises beyond 150% of the
size set forth in Section 1.1(11) hereof pursuant to the above ROFO process or
otherwise, Tenant shall have no further ROFO rights hereunder.

(c)Offering Amendment.  If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the First Offer Economic Terms and reflecting the changes in
the Monthly Base Rent, Rentable Area of the Premises, Tenant’s Share, Rent
Adjustments and other appropriate terms.  A copy of the Offering Amendment shall
be (i) sent to Tenant within a reasonable time after receipt of the

14

 

--------------------------------------------------------------------------------

 

ROFO Notice of Exercise executed by Tenant, and (ii) executed by Tenant and
returned to Landlord within fifteen (15) days thereafter, but an otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
Offering Amendment is signed.

2.8

SPECIAL RIGHT OF FIRST OFFER

(a)In the Building:  Subject to the superior rights of other parties existing as
of the date of this Lease (“Special Superior Rights”) as set forth in Schedule 2
attached hereto, for the period commencing January 1, 2020 and ending March 31,
2021 (the “Special ROFO Period”), Tenant shall have the right of first offer
(the “Special ROFO”) with respect to any suite in the Building measuring no less
than twelve thousand (12,000) rentable square feet nor more than twenty-thousand
(20,000) rentable square feet that becomes Available for Lease (described below)
(the “Special Offering Space”).  Landlord represents and warrants that all
Special Superior Rights are set forth in Schedule 2 attached hereto and
incorporated herein.  For the avoidance of doubt, Landlord shall have the right
to lease any space in the Building at any time prior to the commencement of the
Special ROFO Period Special on such terms as Landlord may determine in its sole
and absolute discretion regardless of whether such space might otherwise qualify
as Special Offering Space if it were Available for Lease as of the first day of
the Special ROFO Period.  Special Offering Space shall be deemed to be
“Available for Lease” as follows: (i) with respect to any Special Offering Space
that has been leased to a third party tenant prior to the commencement of the
Special ROFO Period (or if Landlord has entered into a letter of intent with a
prospective third party for the lease of any such space prior to the
commencement of the Special ROFO Period), such Special Offering Space shall be
deemed to be Available for Lease when Landlord has determined that such third
party (i.e., one who has entered into a lease prior to the Special ROFO Period
or who has entered into a lease that was the subject of a letter of intent
entered into prior to the commencement of the Special ROFO Period) will not
extend or renew the term of its lease for the Special Offering Space (whether or
not pursuant to the terms of a renewal option provided for in its lease), no
occupant has a Special Superior Right which is subject to exercise and Landlord
is ready to market such space for lease, or (ii) with respect to any Special
Offering Space that is not under lease prior to the commencement of the Special
ROFO Period, such Special Offering Space shall be deemed to be Available for
Lease when Landlord has determined that no occupant has a Special Superior Right
which is subject to exercise and Landlord is ready to market such space for
lease.  If during the Special ROFO Period, Landlord has determined that any
Special Offering Space is Available for Lease, Landlord shall advise Tenant (the
“Special ROFO Notice”) of the terms under which Landlord is prepared to lease
such Special Offering Space to Tenant, including, without limitation,
description of the space so offered to Tenant and material economic terms and
conditions applicable to Tenant’s lease of such space (collectively, “Special
ROFO Economic Terms”).  Tenant may lease such Special Offering Space in its
entirety only, under such Special ROFO Economic Terms, by delivering written
notice of exercise to Landlord (“Special ROFO Notice of Exercise”) within
fifteen (15) days after the date of delivery of the Special ROFO Notice, except
that Tenant shall have no such Special Right of First Offer and Landlord need
not provide Tenant with a Special ROFO Notice, if: (i) Tenant is in Default
under this Lease at the time Landlord would otherwise deliver the Special ROFO
Notice; or (ii)  the Premises, or any portion thereof, is sublet (other than
pursuant to a Permitted Transfer) at the time Landlord would otherwise deliver
the Special ROFO Notice; or (iii) this Lease has been assigned (other than

15

 

--------------------------------------------------------------------------------

 

pursuant to a Permitted Transfer) prior to the date Landlord would otherwise
deliver the Special ROFO Notice; or (iv) either Tenant or Permitted Transferee
is not occupying all of the Premises on the date Landlord would otherwise
deliver the Special ROFO Notice.  If Tenant does not accept a Special ROFO
Notice from Landlord pursuant to the above, then Landlord shall have the right
to lease all or any portion of the Special Offering Space to any third party or
parties upon such terms as Landlord and such tenant(s) may approve, in their
respective sole and absolute discretion.

(i)Terms.  The term for the Special Offering Space shall commence upon the
commencement date stated in the Special ROFO Notice and thereupon such Special
Offering Space shall be considered a part of the Premises, provided that all of
the Special ROFO Economic Terms stated in the Special ROFO Notice shall govern
Tenant’s leasing of the Special Offering Space and only to the extent that they
do not conflict with the Special ROFO Notice, the terms and conditions of this
Lease shall apply to the Special Offering Space.

(ii)Limitation on Special Right of First Offer.  The rights of Tenant hereunder
with respect to any Special Offering Space shall terminate on the earlier to
occur of: (i) with respect to any Special Offering Space that is the subject of
a Special ROFO Notice, Tenant’s failure to exercise its Special Right of First
Offer within the fifteen (15) day period provided in Section 2.8(a) above, (ii)
with respect to any Special Offering Space which would otherwise have been the
subject of a Special ROFO Notice, the date Landlord would have provided Tenant a
Special ROFO Notice if Tenant had not been in violation of one or more of the
conditions set forth in clauses (i) and (iv) of Section 2.8(a) above, or (iii)
the expiration of the Special ROFO Period.  In addition, at any time that Tenant
has expanded its Premises beyond the 150% of the size set forth in Section
1.1(11) hereof, or to an additional floor, pursuant to the above ROFO process
outlined in Section 2.7 above or otherwise, Tenant shall have no further Special
ROFO rights hereunder.

(iii)Offering Amendment.  If Tenant exercises its Special Right of First Offer,
Landlord shall prepare an amendment (the “Offering Amendment”) adding the
Special Offering Space to the Premises on the Special ROFO Economic Terms and
reflecting the changes in the Monthly Base Rent, Rentable Area of the Premises,
Tenant’s Share, Rent Adjustments and other appropriate terms.  A copy of the
Offering Amendment shall be (i) sent to Tenant within a reasonable time after
receipt of the Special ROFO Notice of Exercise executed by Tenant, and (ii)
executed by Tenant and returned to Landlord within fifteen (15) days thereafter,
but an otherwise valid exercise of the Special Right of First Offer shall be
fully effective whether or not the Offering Amendment is signed.

(b)In Property Owned By Landlord Affiliates:  During the Special ROFO Period,
but only if (i) Landlord has not previously offered Offering Space to Tenant
pursuant to Section 2.7, or Special Offering Space to Tenant pursuant to Section
2.8(a), or (ii) a Landlord Affiliate has not previously offered Affiliate
Offering Space to Tenant pursuant to this Section 2.8(b), Tenant may request in
writing (a “Tenant Affiliate Offering Space Request”) that Landlord use
commercially-reasonable efforts to cause a Landlord Affiliate that owns office
and/or lab property in Emeryville, California (if any, an “Emeryville Affiliate
to provide Tenant with an offer (“Affiliate Offer Right”) to lease to Tenant any
space owned by such an Emeryville Affiliate which measures no less than twelve
thousand (12,000) rentable square feet nor more than twenty-thousand (20,000)
rentable square feet and is then Available for Lease (described below) (the
“Affiliate Offering

16

 

--------------------------------------------------------------------------------

 

Space”).  Tenant’s rights hereunder shall be subject to the superior rights of
other parties (an “Affiliate Offer Superior Rights”) in any respective
Emeryville Affiliate’s property or properties, which superior right(s) may be
granted by any Emeryville Affiliate at any time and from time to time.  For the
avoidance of doubt, any Emeryville Affiliate shall have the right shall have the
right to lease any space in a property it owns at any time on such terms as such
Emeryville Affiliate may determine in its sole and absolute discretion
regardless of whether such space might otherwise qualify as Affiliate Offering
Space if it were Available for Lease at the time that Tenant delivers a Tenant
Affiliate Offering Space Request.  An Affiliate Offering Space shall be deemed
to be “Available for Lease” if, at the time that Tenant delivers a Tenant
Affiliate Offering Space Request, (i) such space is not then under lease to a
third party and the Emeryville Affiliate in question is not then in negotiations
with a third party for the lease thereof, (ii) no third party has an Affiliate
Offer Superior Right which is subject to exercise, and (iii) the respective
Emeryville Affiliate is ready to market such space for lease.  If at the time
Tenant delivers a Tenant Affiliate Offering Space Request, Landlord determines
that an Emeryville Affiliate has Affiliate Offering Space that is Available for
Lease, said Emeryville Affiliate may advise Tenant (the “Affiliate Offer
Notice”) of the terms under which said Emeryville Affiliate may be prepared to
lease such Affiliate Offering Space to Tenant, including, without limitation,
description of the space so offered to Tenant and proposed material economic
terms and conditions applicable to Tenant’s lease of such space (collectively,
“Affiliate Offer Economic Terms”).  Tenant may lease such Affiliate Offering
Space in its entirety only, under such Affiliate Offer Economic Terms, by
delivering written notice of exercise to the appropriate Emeryville Affiliate
(“Affiliate Offer Notice of Exercise”) within fifteen (15) days after the date
of delivery of the Affiliate Offer Notice, except that Tenant shall have no such
Affiliate Offer Right and an Emeryville Affiliate need not provide Tenant with
an Affiliate Offer Notice, if: (i) Tenant is in Default under this Lease at the
time the Emeryville Affiliate would otherwise deliver the Affiliate Offer
Notice; or (ii) the Premises, or any portion thereof, is sublet (other than
pursuant to a Permitted Transfer) at the time the Emeryville Affiliate would
otherwise deliver the Affiliate Offer Notice; (iii) this Lease has been assigned
(other than pursuant to a Permitted Transfer) prior to the date the Emeryville
Affiliate would otherwise deliver the Affiliate Offer Notice; or (iv) either
Tenant or Permitted Transferee is not occupying all of the Premises on the date
the Emeryville Affiliate would otherwise deliver the Affiliate Offer Notice.

(i)Terms.  The term for any Affiliate Offering Space shall commence upon the
commencement date stated in the Affiliate Offer Notice.  Tenant understands and
acknowledges that the terms of any accepted Affiliate Offer Notice would require
documentation in a new lease between said Emeryville Affiliate and Tenant, the
terms of which lease, other than the Affiliate Offer Economic Terms, must be
approved by both the Emeryville Affiliate and Tenant in their respective sole
and absolute discretions.

(ii)Limitation on Affiliate Offer Right.  The Affiliate Offer Right is a
one-time only right; and if Tenant does not accept an Affiliate Offer Notice
from an Emeryville Affiliate within the fifteen (15) day period provided in
Section 2.8(b) above, such right shall terminate.  Further, the Affiliate Offer
Right shall terminate if and at such time as Landlord is able to offer either
Offering Space or Special Offering Space to Tenant pursuant to process outlined
in Section 2.7 or 2.8(a) above prior to the expiration of the Special ROFO
Period, whether or not Tenant accepts any such offer from Landlord.  The
Affiliate Offer Right shall also terminate upon the expiration of the Special
ROFO Period.

17

 

--------------------------------------------------------------------------------

 

Tenant specifically understands and agrees that, while Landlord has agreed to
use its commercially-reasonable efforts to cause an Emeryville Affiliate to
follow the Affiliate Offer process outlined above, Landlord’s inability or
failure to do so shall not constitute a Default under this Lease, and that
Tenant shall have no remedy nor cause of action either against Landlord or
against any Emeryville Affiliate for such failure or inability on the part of
Landlord nor for the failure of any Emeryville Affiliate to make any Affiliate
Offer Notice to Tenant or of any Emeryville Affiliate to conclude a lease with
Tenant pursuant to terms contained in any Affiliate Offer Notice that Tenant may
have accepted via Affiliate Offer Notice of Exercise.

ARTICLE 3

RENT

Tenant shall pay to Landlord at the address specified in Section 1.1(2), or to
such other persons, or at such other places designated by Landlord or by
electronic funds transfer pursuant to Landlord’s written instructions, without
any prior demand therefor in immediately available funds and without any
deduction or offset whatsoever, Rent, including Monthly Base Rent and Rent
Adjustments in accordance with Article 4, during the Term.  Monthly Base Rent
shall be paid monthly in advance on the first day of each month of the Term,
except that the first installment of Monthly Base Rent shall be paid by Tenant
to Landlord concurrently with execution of this Lease.  Monthly Base Rent shall
be prorated for partial months within the Term.  Unpaid Rent shall bear interest
at the Default Rate from the date Tenant receives a notice of such default due
until paid.  Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.

ARTICLE 4

RENT ADJUSTMENTS AND PAYMENTS

4.1

RENT ADJUSTMENTS

From and after the Commencement Date, Tenant shall pay to Landlord Rent
Adjustments with respect to each calendar year (or partial calendar year in the
case of the year in which the Commencement Date and the Termination Date occur)
as follows:

(a)The Rent Adjustment Deposit representing Tenant’s Share of Operating Expenses
for the applicable calendar year (or partial calendar year), monthly during the
Term with the payment of Monthly Base Rent;

(b)The Rent Adjustment Deposit representing Tenant’s Share of Taxes for the
applicable calendar year (or partial calendar year), monthly during the Term
with the payment of Monthly Base Rent;

(c)Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.2.  Rent Adjustments due from Tenant to Landlord for
any Lease Year shall be Tenant’s Share of Operating Expenses for such Lease
Year  and Tenant’s Share of Taxes for such Lease Year; and

18

 

--------------------------------------------------------------------------------

 

(d)For purposes of determining Rent Adjustments, if the Building or Property is
not fully occupied during all or a portion of any calendar year (or partial
calendar year), Landlord shall make appropriate adjustments to the variable
components of Operating Expenses for such calendar year (or partial calendar
year), employing sound accounting and management principles consistently
applied, to determine the amount of Operating Expenses that would have been paid
or incurred by Landlord had the Building or Property been fully occupied, and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such calendar year (or partial calendar year).  In the event that
the Property is not fully assessed for all or a portion of any calendar year (or
partial calendar year) during the Term, then Taxes shall be adjusted to an
amount which would have been payable in such calendar year (or partial calendar
year) if the Property had been fully assessed.

4.2

STATEMENT OF LANDLORD

On or before April 1 of each calendar year (or as soon thereafter as practical),
Landlord will furnish to Tenant a statement (“Landlord’s Statement”) respecting
the prior calendar year showing the following:

(a)Operating Expenses and Taxes for such calendar year;

(b)The amount of Rent Adjustments due Landlord for the last calendar year, less
credit for Rent Adjustment Deposits paid, if any; and

(c)Any change in the Rent Adjustment Deposit due monthly in the current calendar
year, including the amount or revised amount due for months preceding any such
change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within thirty (30) days after receipt of each
Landlord’s Statement any amounts for Rent Adjustments then due in accordance
with such Landlord’s Statement.  Any amounts due from Landlord to Tenant
pursuant to this Section shall be credited to the Rent Adjustment Deposit next
coming due or refunded to Tenant if the Term has expired, provided Tenant is not
in Default hereunder.  No interest or penalties shall accrue on any amounts that
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.2.  Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts.  The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable calendar year (or partial
calendar year).  During the last complete calendar year (or partial calendar
year) or during any partial calendar year in which this Lease terminates,
Landlord may include in the Rent Adjustment Deposit its estimate of Rent
Adjustments which may not be finally determined until after the termination of
this Lease.  Tenant’s obligation to pay Rent Adjustments and Landlord’s
obligation to refund any Rent Adjustment Deposit to Tenant shall survive the
expiration or termination of this Lease.

19

 

--------------------------------------------------------------------------------

 

4.3

BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied.  Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting
and who shall not be paid on a contingency basis) shall have the right, for a
period of ninety (90) days following the date upon which Landlord’s Statement is
delivered to Tenant, to examine the Landlord’s books and records with respect to
the items in the foregoing statement of Operating Expenses and Taxes during
normal business hours, upon written notice, delivered at least three (3)
business days in advance. Tenant shall pay for all costs of such examination,
provided, however, if such examination results in a discrepancy of more than
five percent (5%) in the actual Operating Expenses and Taxes from those shown on
the Landlord’s Statement, such costs shall be reimbursed by Landlord.  If Tenant
does not object in writing to Landlord’s Statement within ninety (90) days of
Tenant’s receipt thereof, specifying the nature of the item in dispute and the
reasons therefor, then Landlord’s Statement shall be considered final and
accepted by Tenant and Tenant shall be deemed to have waived its right to
dispute Landlord’s Statement. If Tenant does dispute any item in the Landlord’s
Statement, Tenant shall give notice of such dispute to Landlord and deliver a
copy of any such audit to Landlord at the time of notification of the
dispute.  If Tenant does not provide such notice of dispute and a copy of such
audit to Landlord within such ninety (90) day period, it shall be deemed to have
waived such right to dispute Landlord’s Statement.  Any amount due to Landlord
as shown on Landlord’s Statement, whether or not disputed by Tenant as provided
herein shall be paid by Tenant when due as provided above, without prejudice to
any such written exception.  In no event shall Tenant be permitted to examine
Landlord’s records or to dispute any statement of Operating Expenses and Taxes
while Tenant is in Default under this Lease. Upon resolution of any dispute with
respect to Operating Expenses and/or Taxes, Tenant shall either pay Landlord any
shortfall or Landlord shall credit Tenant with respect to any overages paid by
Tenant (or promptly pay such amount directly to Tenant, if there are not
sufficient months left in the Term to credit such amount to).  The records
obtained by Tenant shall be treated as confidential and neither Tenant nor any
of its representatives or agents (including without limitation any financial or
legal consultants) shall disclose or discuss the information set forth in the
audit to or with any other person or entity except (a) to Tenant’s lawyers and
accountants, or (b) as required by applicable law (“Confidentiality
Requirement”).  Tenant shall indemnify and hold Landlord harmless for any losses
or damages arising out of the breach of the Confidentiality Requirement.

4.4

TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, within thirty
(30) days following receipt of written demand, any and all taxes payable by
Landlord (other than federal or state inheritance, franchise, general income,
gift or estate taxes) whether or not now customary or within the contemplation
of the parties hereto:  (a) upon, allocable to, or measured by the Rent payable
hereunder, including any gross receipts tax or excise tax levied by any
governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property

20

 

--------------------------------------------------------------------------------

 

located in the Premises or in any storeroom or any other place in the Premises
or the Property, or the areas used in connection with the operation of the
Property, it being the intention of Landlord and Tenant that, to the extent
possible, such personal property taxes shall be billed to and paid directly by
Tenant; (d) resulting from any Landlord Work, Tenant Work, Tenant Alterations,
or any other improvements to the Premises, whether title thereto is in Landlord
or Tenant; or (e) upon this transaction; provided, however, Tenant shall not
have any obligation to pay such taxes to the extent they are already included in
the calculation of the Operating Expenses for the Project.  Taxes paid by Tenant
pursuant to this Section 4.4 shall not be included in any computation of Taxes
payable pursuant to Sections 4.1 and 4.2.

ARTICLE 5

SECURITY DEPOSIT

Concurrently with the execution of this Lease, Tenant shall pay to Landlord the
Security Deposit, in immediately available funds.  The Security Deposit may be
applied by Landlord to cure, in whole or part, any Default of Tenant under this
Lease, and upon notice by Landlord of such application, Tenant shall replenish
the Security Deposit in full by paying to Landlord within ten (10) days
following receipt of written demand from Landlord the amount so
applied.  Landlord’s application of the Security Deposit shall not constitute a
waiver of Tenant’s default to the extent that the Security Deposit does not
fully compensate Landlord for all losses, damages, costs and expenses incurred
by Landlord in connection with such default and shall not prejudice any other
rights or remedies available to Landlord under this Lease or by Law.  Landlord
shall not pay any interest on the Security Deposit.  Landlord shall not be
required to keep the Security Deposit separate from its general accounts.  The
Security Deposit shall not be deemed an advance payment of Rent or a measure of
damages for any default by Tenant under this Lease, nor shall it be a bar or
defense of any action that Landlord may at any time commence against Tenant.  In
the absence of evidence satisfactory to Landlord of an assignment of the right
to receive the Security Deposit or the remaining balance thereof, Landlord may
return the Security Deposit to the original Tenant, regardless of one or more
assignments of this Lease.  Upon the transfer of Landlord’s interest under this
Lease, Landlord’s obligation to Tenant with respect to the Security Deposit
shall terminate upon the date Landlord transfers to the transferee of the
Security Deposit, or any balance thereof, and such transferee assumes all of
Landlord’s obligations under this Lease in writing, including, without
limitation, those relating to the Security Deposit.  If Tenant shall fully and
faithfully comply with all the terms, provisions, covenants, and conditions of
this Lease, the Security Deposit, or any balance thereof, shall be returned to
Tenant within thirty (30) days after Landlord recovers possession of the
Premises.  Tenant hereby waives any and all rights of Tenant under the
provisions of Section 1950.7 of the California Civil Code or other Law regarding
the uses to which security deposits may be applied.

If, upon the expiration of the sixth (6th) Lease Year, all of the following are
true:  a) all Rent due has been paid, b) Tenant is not in Default hereunder, c)
Tenant’s net worth and liquidity, as calculated pursuant to GAAP, are each not
materially less than they were as of the Date of Lease, Landlord agrees that the
Security Deposit amount shall be reduced by fifty percent (50%), to become a
revised total of $718,789.00, and the difference of $718,789.00 shall be
returned to Tenant within ten (10) days following the expiration of the sixth
(6th) Lease Year.  Failure of any of the above to be true at the end of the
sixth (6th) Lease Year shall mean the Security Deposit shall remain unchanged in
amount for the balance of the Lease Term.

21

 

--------------------------------------------------------------------------------

 

ARTICLE 6

SERVICES

6.1

LANDLORD’S GENERAL SERVICES

(a)So long as this Lease is in full force and effect, Landlord shall furnish the
following services the cost of which services shall be included in Operating
Expenses or paid directly by Tenant to utility or service provider:

(1)heat, ventilation and air‑conditioning (“HVAC”) in the Premises during
Standard Operating Hours as necessary in Landlord’s reasonable judgment for the
comfortable occupancy of the Premises under normal business office and
laboratory operations, and (ii) outside of Tenant’s Standard Operating Hours to
minimum safe setback levels for laboratory operations (“After-Hours Setback”),
subject to compliance with all applicable mandatory regulations and Laws;

(2)tempered and cold water for normal and customary use in the Premises and in
lavatories in common with other tenants from the regular supply of the Building;

(3)customary cleaning and janitorial services in the Common Areas five (5) days
per week, excluding National Holidays;

(4)washing of the outside windows in the Premises weather permitting at
intervals determined by Landlord; and

(5)automatic passenger elevator service in common with other tenants of the
Building and freight elevator service subject to reasonable scheduling by
Landlord.  Tenant shall have access to the Premises seven (7) days per week,
twenty-four (24) hours per day, subject to such reasonable measures and systems
for access control and/or tenant identification as exist from time to time at
the Building, including, for example only, keys or card-keys for entry which
shall be provided to Tenant.

(b)Landlord shall provide a security program for the Building (but not
individually for Tenant or the Premises) and Tenant’s Parking generally
consistent with the standards of comparable office/laboratory buildings in
Emeryville.  The cost of the security program shall be an Operating
Expense.  Landlord shall not be liable in any manner to Tenant or any other
Tenant Parties for any acts (including criminal acts) of others, or for any
direct, indirect, or consequential damages, or any injury or damage to, or
interference with, Tenant's business, including, but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or other loss or damage, bodily injury or death,
related to any malfunction, circumvention or other failure of any security
program, or for the failure of any security program to prevent bodily injury,
death, or property damage, or loss, or to apprehend any person suspected of
causing such injury, death, damage or loss.

22

 

--------------------------------------------------------------------------------

 

(c)Upon the Rent Commencement Date, Landlord agrees that in the event of an
interruption of power to the Building, Tenant will connect Tenant loads to the
emergency generator serving the Building (the “Emergency Generator”) on the
following conditions: (i) Tenant loads to the Emergency Generator shall in no
event exceed Tenant’s Share of the kVA capacity of the Emergency Generator
Landlord elects to make available for shared use by tenants of the Building;
(ii) any use of the Emergency Generator, including the duration of use, shall be
subject to the requirements and limitations (if any) imposed by applicable Law;
and (iii) in the event of an emergency causing an interruption of power to any
portion of the Building, Landlord may, in its reasonable discretion, immediately
shed or shut down Tenant loads (an “Emergency Shut Down”) to the extent
reasonably necessary to redirect the power from the Emergency Generator
(“Emergency Generator Power”) to the Building’s emergency/life-safety systems
(e.g., elevators, fire-life safety and emergency lighting). To the extent
Landlord’s load shedding equipment accommodates shedding Tenant loads in stages,
then Landlord shall use commercially reasonable good-faith efforts to shed
Tenant loads in a priority which Tenant has delivered to Landlord in
writing.  As a condition to Tenant’s right to connect Tenant loads to the
Emergency Generator:

(i)Tenant shall install and maintain, at Tenant’s sole cost and expense (the
cost of which may be deducted from Tenant Improvement Allowance), a meter (the
“Meter”), which shall be designed and configured to capture all Tenant loads
connected to the Emergency Generator.  Any and all reasonable out of pocket
costs and expenses incurred by Landlord in connection with the Emergency
Generator, including, without limitation, provisions for load-shedding and shunt
trips, fuel and maintenance/repair/replacement costs, shall be an Operating
Expense; and

(ii)Landlord shall have the right to require Tenant to install and maintain a
shunt trip device (“Shunt Trip Device”) designed and configured to automatically
shut down Tenant’s connection to the Emergency Generator and use of Emergency
Generator Power in the event that the generator load for the Building exceeds
eighty percent (80%) of the Emergency Generator rating.

(iii)Tenant shall provide Landlord and Landlord’s building management staff (the
“Building Management Staff”) with access to the Meter installed on the Emergency
Generator (“EG Meter”) during normal business hours with at least 48 hours’
advance notice for the purpose of inspection.  In the event that Tenant fails to
repair the EG Meter within thirty (30) days following receipt of written notice
from Landlord thereof, Landlord shall have the right to perform necessary
maintenance or repairs thereto, and Tenant shall reimburse Landlord for
Landlord’s reasonable and customary out-of-pocket costs and expenses in
connection therewith within thirty (30) days after Tenant’s receipt of
Landlord’s written demand therefor (which demand shall be accompanied by
documentation of the costs and expenses which are the subject of such
demand).  Landlord shall have the right at any time during the Lease Term to
install and maintain additional or separate transfer switches, meters, control
devices and shunt trip devices in order to monitor and control Tenant’s
connection to the Emergency Generator and use of the Emergency Generator Power.

23

 

--------------------------------------------------------------------------------

 

(iv)Notwithstanding anything to the contrary herein, Tenant acknowledges that
the Emergency Generator and any transfer switch may be exercised on a periodic
basis, such exercise to be conducted by Landlord or the Building Management
Staff at Landlord’s reasonable discretion.  Tenant further acknowledges that
annual maintenance procedures require that the Emergency Generator be taken
off-line and that an annual full load test be performed on an annual basis,
which test shall be conducted by Landlord or the Building Management Staff at
Landlord’s reasonable discretion; provided, however, Landlord shall give Tenant
not less than five (5) business days’ prior written notice thereof.  Landlord
shall not be liable to Tenant, and Tenant shall not be entitled to any abatement
of rent or other recourse in the event that Emergency Generator Power is not
available for any reason. Landlord’s actual out-of-pocket cost of such exercise
and testing shall be included in the maintenance costs, of which Tenant shall
pay its proportionate share as set forth above in Paragraph 5(f).

(v)Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender and assign to Landlord the Meter with the Premises.  In no event shall
Tenant be entitled to any reimbursement from Landlord for costs incurred by
Tenant in connection with Tenant’s installation and maintenance of the Meter.

(vi)The rights granted to Tenant under this Section 6.1(c) are personal to the
named Tenant hereunder (and any assignee pursuant to a Permitted Transfer) (each
an “Approved User”), and shall only be exercisable by an Approved User so long
only one connection exists from the Premises to the Emergency Generator at a
time.  Any attempt by an Approved User or any of its subtenants or other
transferees to make any additional connection from the Premises to the Emergency
Generator shall constitute a material breach and default, and Tenant shall
reimburse Landlord for all reasonable and customary out-of-pocket costs and
expenses incurred by Landlord in connection with curing any such default within
ten (10) business days following Tenant’s receipt of Landlord’s demand therefor
accompanied by documentation of such costs and expenses.

(d)So long as this Lease is in full force and effect, Landlord shall furnish to
the Premises replacement lamps, bulbs, ballasts and starters used in any normal
Building lighting installed in the Premises, except that if the replacement or
repair of such items is a result of negligence of Tenant, its employees, agents,
servants, licensees, subtenants, contractors or invitees, such cost shall be
paid by Tenant within ten (10) days after notice from Landlord and shall not be
included as part of Operating Expenses.

(e)If Tenant uses heat generating machines or equipment in the Premises to an
extent which materially and adversely affects the temperature otherwise
maintained by the air‑cooling system or whenever the occupancy or electrical
load materially and adversely affects the temperature otherwise maintained by
the air‑cooling system, and if Tenant fails to eliminate such impact within
thirty (30) days following written notice from Landlord, Landlord reserves the
right to install or to require Tenant to install supplementary air‑conditioning
units to service the Premises.  Tenant shall bear all reasonable costs and
expenses related to the installation, maintenance and operation of such units.

24

 

--------------------------------------------------------------------------------

 

6.2

UTILITIES AND JANITORIAL SERVICES

All utility services used in the production of heating and cooling and air
supply and exhaust from the central HVAC systems serving the Building and
Premises, including, without limitation, electricity and gas, as well as water
and sewer services, shall constitute Operating Expenses.  If Landlord so elects,
any or all utility services used by Tenant within the Premises, including,
without limitation, electricity and gas, shall be paid for by Tenant by separate
charge and shall not be included as part of Operating Expenses.  Such charges
shall be based upon Tenant’s usage as measured by a separate meter or sub-meter
for the Premises installed by Tenant at Tenant’s sole cost and expense (the cost
of which may be deducted from Tenant Improvement Allowance), a meter, or as
reasonably estimated by Landlord and shall be payable by Tenant to Landlord
within 30 days after billing by Landlord.  In addition, Tenant shall provide its
own janitorial services to the Premises, using a janitorial service reasonably
acceptable to Landlord or shall make arrangements with Landlord for Landlord,
through Landlord’s vendors, to perform such Premises cleaning services, and
shall pay the costs thereof directly to Landlord.  Notwithstanding any provision
of this Lease to the contrary, Tenant shall not make any alterations or
additions to the electric equipment or systems, in each instance, without the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such alterations or additions (i) do
not exceed the capacity of the wiring, feeders and risers and (ii) are in
compliance with the City’s building code.  Tenant’s use of electric current
shall at no time exceed the capacity of the wiring, feeders and risers providing
electric current to the Premises or the Building.  The consent of Landlord to
the installation of electric equipment shall not relieve Tenant from the
obligation to limit usage of electricity to no more than such capacity.

6.3

ADDITIONAL AND AFTER HOUR SERVICES

At Tenant’s written request, Landlord shall furnish additional quantities of any
of the services or utilities specified in Section 6.1, if Landlord can
reasonably do so, on the terms set forth herein.  For services or utilities
requested by Tenant and furnished by Landlord, Tenant shall pay to Landlord as a
charge therefor Landlord’s prevailing rates charged from time to time for such
services and utilities, including, without limitation, HVAC service outside of
Standard Operating Hours and beyond After-Hours Setback levels.

6.4

TELEPHONE SERVICES

All telephone, and communication connections which Tenant may desire shall be
subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, and the location of all wires and the work in connection therewith
shall be performed by contractors reasonably approved by Landlord, and shall be
subject to the direction of Landlord and in compliance with Landlord’s then
current Building Standards for voice, data and wiring
installation.  Notwithstanding the foregoing, such approval is not required for
Tenant’s telephone equipment (including cabling) within the Premises and from
the Premises in a route reasonably designated by Landlord to any telephone
cabinet or panel provided on Tenant’s floor for Tenant’s connection to the
telephone cable serving the Building so long as Tenant’s equipment does not
require connections different from or additional to those to the telephone
cabinet or panel provided.  Tenant shall be responsible for and shall pay all
costs incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook up, access and
maintenance fees related

25

 

--------------------------------------------------------------------------------

 

to the installation of such wires and cables in the Premises and the
commencement of service therein, and the maintenance thereafter of such wire and
cables; and there shall be included in Operating Expenses for the Building all
installation, removal, hook up or maintenance costs incurred by Landlord in
connection with telephone cables and communication wiring serving the Building
which are not allocable to any individual users of such service but are
allocable to the Building generally.  If Tenant fails to maintain all telephone
cables and communication wiring in the Premises, and such failure adversely
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems reasonably necessary
in order to eliminate any such interference (and Landlord may recover from
Tenant all of Landlord’s reasonable costs in connection therewith).  Tenant
agrees that neither Landlord nor any of its agents or employees shall be liable
to Tenant, or any of Tenant’s employees, agents, customers or invitees or anyone
claiming through, by or under Tenant, for any damages, injuries, losses,
expenses, claims or causes of action because of any interruption, diminution,
delay or discontinuance at any time for any reason in the furnishing of any
telephone or other communication service to the Premises and the
Building.  Notwithstanding the foregoing to the contrary, to the extent such
interruption, diminution, delay or discontinuance is caused by the gross
negligence or willful misconduct by Landlord, the property manager, the leasing
manager for the Property and their respective partners, members, directors,
officers, agents and employees, then Tenant shall be entitled, as its sole
remedy, to pursue an action for actual damages (but not punitive, consequential,
exemplary, treble or special damages) against Landlord.  In no event shall
Tenant be entitled to any abatement of Rent or the right to terminate this Lease
due to any such interruption, diminution, delay or discontinuance.

6.5

DELAYS IN FURNISHING SERVICES

Tenant agrees that Landlord shall not be in breach of this Lease nor be liable
to Tenant for damages or otherwise, for any failure to furnish, or a delay in
furnishing, or a change in the quantity or character of any service when such
failure, delay or change is occasioned, in whole or in part, by repairs,
improvements or mechanical breakdowns, by the act or default of Tenant or other
parties or by an event of Force Majeure.  No such failure, delay or change shall
be deemed to be an eviction or disturbance of Tenant’s use and possession of the
Premises, or relieve Tenant from paying Rent or from performing any other
obligations of Tenant under this Lease, without any deduction or offset;
provided, however, in the case of any such failure or delay is caused by the
gross negligence or willful misconduct of Landlord and the same materially
interferes with Tenant’s ability to conduct business in the Premises, then
unless Landlord is diligently pursuing a remedy, Rent shall be abated commencing
on the fifth (5th) consecutive business day following such failure or delay and
shall continue until such time as the failure or delay that materially
interferes with Tenant’s ability to conduct business in the Premises is
cured.  Failure to any extent to make available, or any slowdown, stoppage, or
interruption of, the specified utility services resulting from any cause,
including changes in service provider or Landlord’s compliance with any
voluntary or similar governmental or business guidelines now or hereafter
published or any requirements now or hereafter established by any governmental
agency, board, or bureau having jurisdiction over the operation of the Property
shall not render Landlord liable in any respect for damages to either persons,
property, or business, nor be construed as an eviction of Tenant or work an
abatement of Rent, nor relieve Tenant of Tenant’s obligations for fulfillment of
any covenant

26

 

--------------------------------------------------------------------------------

 

or agreement hereof.  Notwithstanding the foregoing, Landlord shall make
commercially reasonable efforts to provide Tenant with at least three (3)
business days’ notice of any known, planned interruption in utilities or
services.  Should any equipment or machinery furnished by Landlord break down or
for any cause cease to function properly, Landlord shall use reasonable
diligence to repair same promptly, but Tenant shall have no claim for abatement
of Rent or damages on account of any interruption of service occasioned thereby
or resulting therefrom.

6.6

CHOICE OF SERVICE PROVIDER

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Building, the Premises and/or
its occupants.  Notwithstanding anything to the contrary set forth in this
Lease, Tenant acknowledges that Landlord has not and does not make any
representations or warranties concerning the identity or identities of the
company or companies which provide services to the Building and the Premises or
its occupants and Tenant acknowledges that the choice of service providers and
matters concerning the engagement and termination thereof shall be solely that
of Landlord.  The foregoing provision is not intended to modify, amend, change
or otherwise derogate any provision of this Lease concerning the nature or type
of service to be provided or any specific information concerning the amount
thereof to be provided.  Tenant agrees to cooperate with Landlord and each of
its service providers in connection with any change in service or provider.

6.7

SIGNAGE

(a)Initial Building standard signage for Tenant will be installed by Landlord in
the directory in the main lobby of the Building and, in the case of any
multi-tenant floor, in the listing of tenants in the elevator lobby for the
floor on which the Premises is located, at Landlord’s sole cost and expense.  In
the event Tenant occupies an entire floor of the Building, Tenant may install
its own signage in the elevator lobby of such floor, at Tenant’s sole cost and
expense, and otherwise in accordance with the provisions of Article 9
below.  Any change in such initial signage shall be only with Landlord’s prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed), shall conform to Building standard signage and shall be at Tenant’s
sole cost and expense.

(b)Landlord hereby agrees not to offer exterior, non-exclusive, top of building
signage to any other tenant of the Building who has leased two (2) full floors
or less without first offering such signage rights to Tenant.  Landlord and
Tenant hereby agree and acknowledge that if such exterior signage rights are
offered by Landlord and accepted by Tenant, Tenant shall pay Landlord the
prevailing market rate for such rights, and Landlord and Tenant also agree that
the cost to design, secure approvals and permits for, fabricate, install,
maintain, repair, remove and restore any such exterior signage shall be at
Tenant’s sole cost and expense.

27

 

--------------------------------------------------------------------------------

 

ARTICLE 7
POSSESSION, USE AND CONDITION OF PREMISES

7.1

POSSESSION AND USE OF PREMISES

(a)Tenant shall occupy and use the Premises only for the uses specified in
Section 1.1(15) to conduct Tenant’s business.  Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which:  (1) is unlawful or in violation of any applicable Law or
Environmental Law; (2) may be dangerous to persons or property or which may
increase the cost of, or invalidate, any policy of insurance carried on the
Building or covering its operations; (3) is contrary to or prohibited by the
terms and conditions of this Lease or the rules of the Building set forth in
Article 18; (4) creates a nuisance, or (5) in any manner that will cause the
Building or any part thereof not to conform with the Project’s Sustainability
Practices or the certification of the Building pursuant to the applicable Green
Building Standards; provided, however, that in no event shall such practices or
certification requirements have the effect of preventing Tenant from conducting
its business at the Premises in a manner consistent with the Permitted Use.

(b)Upon Commencement Date, Landlord shall provide Tenant with 250 Access Card
Keys the cost of which shall be paid by Tenant within ten (10) days of
Landlord’s demand therefor (or at Tenant’s election, the cost thereof may be
deducted from Tenant Improvement Allowance), and Tenant shall place a deposit
for such cards with Landlord to cover lost cards or cards which are not returned
at the end of the Term.

(c)Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things:  (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements.  The parties hereby
agree that, as between Landlord and Tenant, compliance with any accessibility
requirement relating to the Common Area and Landlord Work, on an unoccupied
basis, promulgated under the ADA shall be responsibility of Landlord (and not
Tenant), except to the extent that any specific compliance is triggered by
Tenant’s Use in the Premises or any Tenant Alterations, and more specifically,
(A) Landlord shall be responsible for ADA Title III compliance in the Common
Areas, except as provided below; (B) Tenant shall be responsible for ADA Title
III compliance in the Premises, subject to Landlord’s obligation to construct
all of the Landlord Work in compliance with all applicable Laws (including ADA),
on an unoccupied basis and without regard to Tenant’s specific use of the
Premises, the cost of which compliance shall be a Tenant Improvement Allowance
Item (as defined in the Workletter); provided, however, Landlord shall make
commercially reasonable efforts to cause such ADA Title III compliance to be at
the cost of the Architect, Building Consultants, and/or Contractor (all as
defined in the Workletter), to the extent such non-compliance was due to any
negligent act or omission on any of their parts; (C) Landlord may perform, or
require that Tenant perform, and Tenant shall be responsible for the cost of,
ADA Title III “path of travel” requirements triggered

28

 

--------------------------------------------------------------------------------

 

by Tenant Additions in the Premises, and (D) Landlord may perform, or require
Tenant to perform, and Tenant shall be responsible for the cost of, ADA Title
III compliance in the Common Areas necessitated by the Building being deemed to
be a “public accommodation” instead of a “commercial facility” as a result of
Tenant’s use of the Premises.  Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.

(d)Civil Code Section 1938.  TENANT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PROTECTIONS OF CALIFORNIA CIVIL CODE SECTION 1938.  IF
SUCH WAIVER IS NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING
PROVISIONS SHALL APPLY.  The Premises have not been issued a disability access
inspection certificate or undergone inspection by a Certified Access Specialist
(“CASp”). The following notice is given pursuant to California Civil Code
Section 1938: “A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.”  Landlord and
Tenant hereby agree that if Tenant elects to perform a CASp inspection of the
Premises, Tenant will provide written notice to Landlord, and Landlord may
elect, in Landlord’s sole discretion, to retain a CASp to perform the
inspection.  If Landlord does not so elect, the time and manner of the CASp
inspection is subject to the prior written approval of Landlord.  In either
event, the payment of the fee for the CASp inspection shall be borne by
Tenant.  The cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises shall be
allocated as provided in this Article.

(e)Tenant agrees to cooperate and use commercially reasonable efforts to
participate in traffic management programs provided to Tenant in writing by
Landlord, and Tenant shall encourage and support van, shuttle service, and
carpooling by, and staggered and flexible working hours for, its office workers
and service employees to the extent reasonably permitted by the requirements of
Tenant’s business.  Neither this Section or any other provision of this Lease is
intended to or shall create any rights or benefits in any other person, firm,
company, governmental entity or the public.

(f)Tenant agrees to cooperate with Landlord and to comply with any and all
reasonable guidelines or controls concerning energy management and usage
disclosure imposed upon Landlord by federal or state governmental organizations
or by any energy conservation association to which Landlord is a party or which
is applicable to the Building, including, without limitation, the requirements
of California’s Nonresidential Building Energy Use Disclosure Program, as more
particularly specified in California Public Resources Code Sections 25402.10 et
seq. and regulations adopted pursuant thereto.  Further, Tenant hereby
authorizes (and agrees that Landlord shall have the authority to authorize) any
electric or gas utility company providing service to the Building to disclose
from time to time so much of the data collected and maintained by it regarding
Tenant’s energy consumption data as may be necessary to cause the Building to

29

 

--------------------------------------------------------------------------------

 

participate in the ENERGY STAR® Portfolio Manager system and similar programs;
and Tenant further authorizes Landlord to disclose information concerning energy
use by Tenant, either individually or in combination with the energy use of
other tenants, as applicable as Landlord determines to be necessary to comply
with applicable Laws pertaining to the Building or Landlord’s ownership thereof.

(g)Hazardous Materials.

(1)Definitions.  The following terms shall have the following meanings for
purposes of this Lease:

(i)“Biohazardous Materials” means any and all substances and materials defined
or referred to as “a-medical waste,” “biological waste,” “biohazardous waste,”
“biohazardous material” or any other term of similar import under any Hazardous
Materials Laws, including (but not limited to) California Health & Safety Code
Sections 25105 et seq., and any regulations promulgated thereunder, as amended
from time to time.

(ii)“Environmental Condition” means the Release of any Hazardous Materials in,
over, on, under, through, from or about the Project (including, but not limited
to, the Premises).

(iii)“Environmental Damages” means all claims, suits, judgments, damages,
losses, penalties, fines, liabilities, encumbrances, liens, costs and expenses
of whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforeseeable, arising out of or in connection with any
Environmental Condition, including, to the extent arising out of an
Environmental Condition, without limitation:  (A) damages for personal injury,
or for injury or damage to the Project or natural resources occurring on or off
the Project, including without limitation (1) any claims brought by or on behalf
of any person, (2) any loss of, lost use of, damage to or diminution in value of
any Project or natural resource, and (3) costs of any investigation,
remediation, removal, abatement, containment, closure, restoration or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or otherwise reasonably necessary to protect the public health or
safety, whether on or off the Project; (B) reasonable fees incurred for the
services of attorneys, consultants, contractors, experts and laboratories in
connection with the preparation of any feasibility studies, investigations or
reports or the performance of any work described above:  (C) any liability to
any third person or governmental agency to indemnify such person or agency for
costs expended or liabilities incurred in connection with any items described in
clause (A) or (B) above; (D) any fair market or fair market rental value of the
Project; and (E) the amount of any penalties, damages or costs a party is
required to pay or incur in excess of that which the party otherwise would
reasonably have expected to pay or incur absent the existence of the applicable
Environmental Condition.

(iv)“Handling” or “Handles”, when used with reference to any substance or
material, includes (but is not limited to) any receipt, storage, use,
generation, Release, transportation, treatment or disposal of such substance or
material.

(v)“Hazardous Materials” means any and all chemical, explosive, biohazardous,
radioactive or otherwise toxic or hazardous materials or hazardous wastes,
including without limitation any asbestos-containing materials, PCB’s, CFCs,
petroleum and derivatives thereof, Radioactive Materials, Biohazardous
Materials, Hazardous Wastes, any other substances

30

 

--------------------------------------------------------------------------------

 

defined or listed as or meeting the characteristics of a hazardous substance,
hazardous material, Hazardous Waste, toxic substance, toxic waste, biohazardous
material, biohazardous waste, biological waste, medical waste, radiation,
radioactive substance, radioactive waste, or other similar term, as applicable,
under any law, statute, ordinance, code, rule, regulation, directive, order,
condition or other written requirement enacted, promulgated or issued by any
public officer or governmental or quasi-governmental authority, whether now in
force or hereafter in force at any time or from time to time to protect the
environment or human health, and/or any mixed materials, substances or wastes
containing more than one of the foregoing categories of materials, substances or
wastes.

(vi)“Hazardous Materials Laws” means, collectively, (A) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Sections 9601-9657, (B) the Hazardous Materials Transportation Act of 1975, 49
U.S.C. Sections 1801-1812, (C) the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901-6987 (together with any amendments thereto, any
regulations thereunder and any amendments to any such regulations as in effect
from time to time, “RCRA”), (D) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code Sections 25300
et seq., (E) the Hazardous Materials Release Response Plans and Inventory Act,
California Health & Safety Code Sections 25500 et seq., (F) the California
Hazardous Waste Control Law, California Health & Safety Code Sections 25100 et
seq. (together with any amendments thereto, any regulations thereunder and any
amendments to any such regulations as in effect from time to time, the “CHWCL”),
(G) California Health & Safety Code Sections 25015-25027.8, (H) any amendments
to or successor statutes to any of the foregoing, as adopted or enacted from
time to time, (I) any regulations or amendments thereto promulgated pursuant to
any of the foregoing from time to time, (J) any Laws relating to Biohazardous
Materials, including (but not limited to) any regulations or requirements with
respect to the shipping, use, decontamination and disposal thereof, and (K) any
other Law now or at any time hereafter in effect regulating, relating to or
imposing liability or standards of conduct concerning any Hazardous Materials,
including (but not limited to) any requirements or conditions imposed pursuant
to the terms of any orders, permits, licenses, registrations or operating plans
issued or approved by any governmental or quasi-governmental authority from time
to time either on a Project-wide basis or in connection with any Handling of
Hazardous Materials in, on or about the Premises or the Project.

(vii)“Hazardous Wastes” means (A) any waste listed as or meeting the identified
characteristics of a “hazardous waste” or terms of similar import under RCRA,
(B) any waste meeting the identified characteristics of a “hazardous waste”,
“extremely hazardous waste” or “restricted hazardous waste” under the CHWCL,
and/or (C) any and all other substances and materials defined or referred to as
a “hazardous waste” or other term of similar import under any Hazardous
Materials Laws.

31

 

--------------------------------------------------------------------------------

 

(viii)“Radioactive Materials” means (A) any and all substances and materials the
Handling of which requires an approval, consent, permit or license from the
Nuclear Regulatory Commission, (B) any and all substances and materials the
Handling of which requires a Radioactive Material License or other similar
approval, consent, permit or license from the State of California, and (C) any
and all other substances and materials defined or referred to as “radiation,” a
“radioactive material” or “radioactive waste,” or any other term of similar
import under any Hazardous Materials Laws, including (but not limited to) Title
26, California Code of Regulations Section 17-30100, and any statutes,
regulations or other laws administered, enforced or promulgated by the Nuclear
Regulatory Commission.

(ix)“Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, migrating,
dumping or disposing into the air, land, surface water, groundwater or the
environment (including without limitation the abandonment or discarding of
receptacles containing any Hazardous Materials).

(x)“Tenant’s Contamination” means any Hazardous Material Release on or about the
Property caused by Tenant and/or any agents, employees, contractors, vendors,
suppliers, licensees, subtenants, and invitees of Tenant (individually a “Tenant
Party” and collectively, “Tenant Parties”).

(xi)“Landlord’s Contamination” means any Hazardous Materials which exist in, on,
under or in the vicinity of the Project as of the Commencement Date or which
migrate onto or beneath the Project from off-site sources during the Term or
after termination of this Lease or which are brought onto the Project during the
Term by Landlord and/or any agents, employees, contractors, vendors or licensees
of Landlord (collectively with Landlord, “Landlord Parties”).  Tenant shall not
be required to pay any costs with respect to the remediation or abatement of
Landlord’s Contamination.

(2)Handling of Hazardous Materials.  The parties acknowledge that Tenant wishes
and intends to use all or a portion of the Premises as a bio-pharmaceutical
laboratory, research and development and otherwise for the conduct by Tenant of
its business in accordance with the use specified in Section 1.1(14), that such
use, as conducted or proposed to be conducted by Tenant, would customarily
include the Handling of Hazardous Materials, and that Tenant shall therefore be
permitted to engage in the Handling in the Premises of necessary and reasonable
quantities of Hazardous Materials customarily used in or incidental to the
operation of a bio pharmaceutical research, development, preparation and
dispensing facility and the other business operations of Tenant in the manner
conducted or proposed to be conducted by Tenant hereunder (“Permitted Hazardous
Materials”), provided that the Handling of such Permitted Hazardous Materials by
all Tenant Parties shall at all times comply with and be subject to all
provisions of this Lease and all applicable Laws, including all Hazardous
Materials Laws as well as be in compliance with Landlord’s Chemical Control Area
Plan for the Building.  Without limiting the generality of the foregoing, Tenant
shall comply at all times with all Hazardous Materials Laws applicable to any
aspect of Tenant’s use of the Premises and the Project and of Tenant’s
operations and activities in, on and about the Premises and the Project, and
shall ensure at all times that Tenant’s Handling of Hazardous Materials in, on
and about the Premises does not violate (x) the terms of any governmental
licenses or permits applicable to the Building (including, but not limited to,
the Building Discharge Permit as defined below) or Premises or to Tenant’s
Handling of any Hazardous Materials therein, or (y) any applicable requirements
or restrictions relating to the occupancy classification of the Building and the
Premises.

32

 

--------------------------------------------------------------------------------

 

(3)Disposition or Emission of Hazardous Materials.  Tenant shall not Release or
dispose of any Hazardous Materials, except to the extent authorized by permit,
at the Premises or on the Project, but instead shall arrange for off-site
disposal, under Tenant’s own name and EPA waste generator number (or other
similar identifying information issued or prescribed by any other governmental
authority with respect to Radioactive Materials, Biohazardous Materials or any
other Hazardous Materials) and at Tenant’s sole expense, in compliance with all
applicable Hazardous Materials Laws, with the Laboratory Rules and Regulations
(defined below) and with all other applicable Laws and regulatory requirements.

(4)Information Regarding Tenant’s Hazardous Materials.  Tenant shall maintain
and make available to Landlord the following information and/or documentation
within thirty (30) days following written demand:

(i)An inventory of all Hazardous Materials that Tenant receives, uses, handles,
generates, transports, stores, treats or disposes of from time to time, or at
the time of preparation of such inventory proposes or expects to use, handle,
generate, transport, store, treat or dispose of from time to time, in connection
with its operations at the Premises.  Such inventory shall include, but shall
separately identify, any Hazardous Wastes, Biohazardous Materials and
Radioactive Materials covered by the foregoing description.  If such inventory
includes any Biohazardous Materials, Tenant shall also disclose in writing to
Landlord the Biosafety Level designation associated with the use of such
materials.

(ii)Copies of all then existing permits, licenses, registrations and other
similar documents issued by any governmental or quasi-governmental authority
that authorize any Handling of Hazardous Materials in, on or about the Premises
or the Project by any Tenant Party.

(iii)All Material Safety Data Sheets (“MSDSs”), if any, required to be completed
with respect to operations of Tenant at the Premises from time to time in
accordance with Title 26, California Code of Regulations Section 8-5194 or 42
U.S.C. Section 11021, or any amendments thereto, and any Hazardous Materials
Inventory Sheets that detail the MSDSs.

(iv)All hazardous waste manifests (as defined in Title 26, California Code of
Regulations Section 22-66481), if any, that Tenant is required to complete from
time to time in connection with its operations at the Premises.

(v)A copy of any “Hazardous Materials Business Plan” required from time to time
with respect to Tenant’s operations at the Premises pursuant to California
Health & Safety Code Sections 25500 et seq., and any regulations promulgated
thereunder, as amended from time to time, or in connection with Tenant’s
application for a business license from the City of Emeryville.  If applicable
law does not require Tenant to prepare a Hazardous Materials Business Plan,
Tenant shall furnish to Landlord at the times and in the manner set forth above
the information that would customarily be contained in a Hazardous Materials
Business Plan, including (but not limited to) information regarding Tenant’s
Hazardous Materials inventories.  The parties acknowledge that a Hazardous
Materials Business Plan would ordinarily include an emergency response plan, and
that regardless of whether applicable Law requires Tenant or other tenants in
the Building to prepare Hazardous Materials Business Plans, Landlord in its
discretion may elect to prepare a coordinated emergency response plan for the
entire Building and/or for multiple Buildings on the Project.

33

 

--------------------------------------------------------------------------------

 

(vi)Any “Contingency Plans and Emergency Procedures” required of Tenant from
time to time, in connection with its operations at the Premises, pursuant to
applicable Law, Title 26, California Code of Regulations Sections 22-67140 et
seq., and any amendments thereto, and any “Training Programs and Records”
required under Title 26, California Code of Regulations Section 22-66493, and
any amendments thereto from time to time.  Landlord in its discretion may elect
to prepare a Contingency Plan and Emergency Procedures for the entire Building
and/or for multiple Buildings on the Project, in which event, if applicable law
does not require Tenant to prepare a Contingency Plan and Emergency Procedures
for its operations at the Premises, Tenant shall furnish to Landlord at the
times and in the manner set forth above the information that would customarily
be contained in a Contingency Plan and Emergency Procedures.

(vii)Copies of any biennial or other periodic reports furnished or required to
be furnished to the California Department of Health Services from time to time,
under applicable law, pursuant to Title 26, California Code of Regulations
Section 22-66493 and any amendments thereto, relating to any Hazardous
Materials.

(viii)Copies of any industrial wastewater discharge permits issued to or held by
Tenant from time to time in connection with its operations at the Premises (the
parties presently anticipate, however, that because of the existence of the
Building Discharge Permit in Landlord’s name as described above.  Tenant will
not be required to maintain a separate, individual discharge permit).

(ix)Copies of any other lists, reports, studies, or inventories of Hazardous
Materials or of any subcategories of materials included in Hazardous Materials
that Tenant is otherwise required to prepare and file from time to time with any
governmental or quasi-governmental authority in connection with Tenant’s
operations at the Premises, including (but not limited to) reports filed by
Tenant with the federal Food & Drug Administration or any other regulatory
authorities primarily in connection with the presence (or lack thereof) of any
“select agents” or other Biohazardous Materials on the Premises, together with
proof of filing thereof.

(x)Any other information reasonably requested by Landlord in writing from time
to time in connection with (A) Landlord’s monitoring (in Landlord’s reasonable
discretion) and enforcement of Tenant’s obligations under this Section and of
compliance with applicable Laws in connection with any Handling or Release of
Hazardous Materials in the Premises or Building or on or about the Project by
any Tenant Party, (B) any inspections or enforcement actions by any governmental
authority pursuant to any Hazardous Materials Laws or any other Laws relating to
the presence or Handling of Hazardous Materials in the Premises or Building or
on or about the Project by any Tenant Party, and/or (C) Landlord’s preparation
(in Landlord’s discretion) and enforcement of any reasonable rules and
procedures relating to the presence or Handling by Tenant or any Tenant Party of
Hazardous Materials in the Premises or Building or on or about the Project,
including (but not limited to) any contingency plans or emergency response plans
as described above.  Except as otherwise required by applicable Law, Landlord
shall keep confidential any information supplied to Landlord by Tenant pursuant
to the foregoing, provided, however, that the foregoing shall not apply to any
information filed with any governmental authority or available to the public at
large.  Landlord may provide such information to its lenders, consultants or
investors provided such entities agree to keep such information confidential.

34

 

--------------------------------------------------------------------------------

 

(5)Indemnification; Notice of Release.  Tenant shall be responsible for and
shall indemnify, defend and hold Landlord harmless from and against all
Environmental Damages to the extent arising out of or otherwise relating to, (i)
any Handling of Hazardous Materials by any Tenant Party in, on or about the
Premises or the Project in violation of this Section, (ii) any breach of
Tenant’s obligations under this Section or of any Hazardous Materials Laws by
any Tenant Party, or (iii) the existence of any Tenant Contamination in, on or
about the Premises or the Project to the extent caused by any Tenant Party,
including without limitation any removal, cleanup, restoration or remediation
work and materials necessary to return the Project or any improvements of
whatever nature located on the Project to the condition existing prior to the
Handling of Hazardous Materials in, on or about the Premises or the Project by
any Tenant Party and as required by applicable Laws.  In the event of any Tenant
Contamination in, on or about the Premises or any other portion of the Project
or any adjacent lands, Tenant shall promptly remedy the problem in accordance
with all applicable Hazardous Materials Laws and other applicable Laws, shall
give Landlord oral notice of any such non-standard or non-customary Release
promptly after Tenant becomes aware of such Release, followed by written notice
to Landlord within five (5) days after Tenant becomes aware of such Release, and
shall furnish Landlord with concurrent copies of any and all notices, reports
and other written materials filed by any Tenant Party with any governmental
authority in connection with such Release.  Tenant shall have no obligation to
remedy any Hazardous Materials contamination which was not caused or released by
a Tenant Party.

(6)Governmental Notices.  Tenant shall promptly provide Landlord with copies of
all notices received by Tenant relating to any actual or alleged presence or
Handling by any Tenant Party of Hazardous Materials in, on or about the Premises
or any other portion of the Project, including, without limitation, any notice
of violation, notice of responsibility or demand for action from any federal,
state or local governmental authority or official in connection with any actual
or alleged presence or Handling by any Tenant Party of Hazardous Materials in or
about the Premises or any other portion of the Project.

(7)Inspection by Landlord.  In addition to, and not in limitation of, Landlord’s
rights under this Lease, upon reasonable prior request by Landlord (of no less
than one (1) business day’s notice), Tenant shall grant Landlord and its
consultants, as well as any governmental authorities having jurisdiction over
the Premises or over any aspect of Tenant’s use thereof, reasonable access to
the Premises at reasonable times to inspect Tenant’s Handling of Hazardous
Materials in, on and about the Premises, and Landlord shall not thereby incur
any liability to Tenant or be deemed guilty of any disturbance of Tenant’s use
or possession of the Premises by reason of such entry; provided, however, that
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
of the Premises caused by such entry.  Landlord shall comply with any safety and
security precaution reasonably imposed by Tenant during any entry onto the
Premises (which may include, without limitation, requiring escort by a Tenant
representative at all times except during an emergency) and shall minimize to
the extent reasonably possible any interference with Tenant’s use of the
Premises caused by such entry.  Notwithstanding Landlord’s rights of inspection
and review of documents, materials and physical conditions under this Section
with respect to Tenant’s Handling of Hazardous Materials, Landlord shall have no
duty or obligation to perform any such inspection or review or to monitor in any
way any documents, materials, physical conditions or compliance with applicable
Laws in connection with Tenant’s Handling of Hazardous Materials, and no third
party shall be entitled to rely on Landlord to conduct any such inspection,
review or monitoring by reason of the provisions of this Section.

35

 

--------------------------------------------------------------------------------

 

(8)Monitoring by Landlord.  Landlord reserves the right to monitor, in
Landlord’s reasonable discretion and at Landlord’s cost (the reasonable cost of
which shall be recoverable as an Operating Expense (except in the case of a
breach of any of Tenant’s obligations under this Section, in which event such
monitoring costs may be charged back entirely to Tenant and shall be reimbursed
by Tenant to Landlord within ten (10) business days after written demand by
Landlord from time to time, accompanied by supporting documentation reasonably
evidencing the costs for which such reimbursement is claimed), at such times and
from time to time as Landlord in its reasonable discretion may determine,
through consultants engaged by Landlord or otherwise as Landlord in its
reasonable discretion may determine, (x) all aqueous and atmospheric discharges
and emissions from the Premises during the Term by a Tenant Party, (y) Tenant’s
compliance and the collective compliance of all tenants in the Building with
requirements and restrictions relating to the occupancy classification of the
Building (including, but not limited to, Hazardous Materials inventory levels of
Tenant and all other tenants in the Building), and (z) Tenant’s compliance with
all other requirements of this Section.

(9)Discovery of Discharge.  If Landlord, Tenant or any governmental or
quasi-governmental authority discovers any Release from the Premises during the
Term caused by a Tenant Party in violation of this Section that, in Landlord’s
reasonable determination, jeopardizes the ability of the Building or the Project
to meet applicable Laws or otherwise adversely affects the Building’s or the
Project’s compliance with applicable discharge or emission standards, or if
Landlord discovers any other breach of Tenant’s obligations under this Section,
then upon receipt of written notice from Landlord or at such earlier time as
Tenant obtains actual knowledge of the applicable discharge, emission or breach,
Tenant at its sole expense shall within a reasonable time (x) in the case of a
Release caused by a Tenant Party in violation of this Lease, cease the
applicable discharge or emission and remediate any continuing effects of the
discharge or emission until such time, if any, as Tenant demonstrates to
Landlord’s reasonable satisfaction that the applicable discharge or emission is
in compliance with all applicable Laws and any other applicable regulatory
commitments and obligations to the satisfaction of the appropriate governmental
agency with jurisdiction over the Release, and (y) in the case of any other
breach of Tenant’s obligations under this Section, take such corrective measures
as Landlord may reasonably request in writing in order to cure or eliminate the
breach as promptly as practicable and to remediate any continuing effects of the
breach.

(10)Post-Occupancy Study.  No later than thirty (30) days prior to the
Termination Date, Tenant at its sole cost and expense, shall obtain and deliver
to Landlord an environmental study, performed by an expert reasonably
satisfactory to Landlord, evaluating, the presence or absence of any Tenant
Contamination in, on and about the Premises and the Project.  Such study shall
be based on a reasonable and prudent level of tests and investigations of the
Premises and surrounding portions of the Project (if appropriate) and, if
applicable, as required by governing regulatory agencies or bodies for such
closure, which tests shall be conducted no earlier than thirty (30) days prior
to the Termination Date.  Liability for any remedial actions required or
recommended on the basis of such study shall be allocated in accordance with the
applicable provisions of this Lease.  To the extent any such remedial actions
are the responsibility of Tenant, Tenant at its sole expense shall promptly
commence and diligently pursue to completion the required remedial actions.

36

 

--------------------------------------------------------------------------------

 

(11)Emergency Response Plans.  If Landlord in its reasonable discretion adopts
any emergency response plan and/or any Contingency Plan and Emergency Procedures
for the Building or for multiple Buildings on the Project as contemplated above,
Landlord shall provide copies of any such plans and procedures to Tenant and, so
long as such plans and procedures are reasonable, comply with applicable Laws,
do not unreasonably interfere with Tenant’s use of or access to the Premises or
materially increase the cost incurred by Tenant with respect to the Premises.
Tenant shall comply with all of the requirements of such plans and procedures to
the extent applicable to Tenant and/or the Premises.  If Landlord elects to
adopt or materially modify any such plans or procedures that apply to the
Building during the Term, Landlord shall consult with Tenant, and Tenant shall
cooperate, in the preparation of such plans, procedures or modifications in
efforts to accurately reflect and maintain consistency with Tenant’s operations
in the Premises, but Landlord alone shall determine, in its good faith
reasonable discretion, the appropriate scope of such consultation and nothing in
this paragraph shall be construed to give Tenant any right of approval or
disapproval over Landlord’s adoption or modification of any such plans or
procedures so long as such plans and procedures are reasonable. do not
unreasonably interfere with Tenant’s use of or access to the Premises or
materially increase the cost incurred by Tenant with respect to the Premises.

(12)Radioactive Materials.  Without limiting any other applicable provisions of
this Section, if Tenant Handles or proposes to Handle any Radioactive Materials
in or about the Premises, Tenant shall provide Landlord with copies of Tenant’s
licenses or permits for such Radioactive Materials and with copies of all
radiation protection programs and procedures required under applicable Laws or
otherwise adopted by Tenant from time to time in connection with Tenant’s
Handling of such Radioactive Materials.  In addition, Tenant shall comply with
any and all rules and procedures issued by Landlord in its good faith discretion
from time to time with respect to the Handling of Radioactive Materials on the
Project (such as, by way of example but not limitation, rules implementing a
label defacement program for decayed waste destined for common trash and/or
rules relating to transportation and storage of Radioactive Materials on the
Project), provided that such rules and procedures shall be reasonable and not in
conflict with any applicable Laws.

(13)Deemed Holdover Occupancy.  Notwithstanding any other provisions of this
Lease, Tenant expressly agrees as follows:

(i)If Tenant Handles any Radioactive Materials in or about the Premises or the
Project during the Term, then for so long as any license or permit relating to
such Radioactive Materials remains open following the Termination Date, and
another entity handling Radioactive Materials which is a prospective tenant of
Landlord is legally prohibited from occupying a portion of the Premises for a
use similar to Tenant’s use, then Tenant shall be deemed to be occupying that
portion of the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the
Term) and shall be required to continue to pay Rent and other charges in
accordance with Article 13 solely for that portion of the Premises effected by
the radioactive materials license, until such time as all such Radioactive
Materials licenses and permits have been fully closed out in accordance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
other Laws.

37

 

--------------------------------------------------------------------------------

 

(ii)If Tenant Handles any Hazardous Materials in or about the Premises or the
Project during the Term and, on or before the Termination Date, has failed to
remove from the Premises or the Project all known Hazardous Materials Handled by
a Tenant Party or has failed to complete any remediation or removal of Tenant’s
Contamination and/or to have fully remediated in compliance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
any other applicable Laws, the Tenant’s Handling and/or Release (if applicable)
of any such Hazardous Materials during the Term, then for so long as such
circumstances continue to exist, Tenant shall be deemed to be occupying the
Premises on a holdover basis without Landlord’s consent (notwithstanding such
otherwise applicable termination or expiration of the Term) and shall be
required to continue to pay Rent and other charges in accordance with Article 13
until such time as all such circumstances have been fully resolved in accordance
with the requirements of this Lease and with all applicable Hazardous Materials
Laws and other Laws.

(14)Survival of Obligations.  Each party’s obligations under this Section shall
survive the Termination Date and shall survive any conveyance by Landlord of its
interest in the Premises.  The provisions of this Section and any exercise by
either party of any of the rights and remedies contained herein shall be without
prejudice to any other rights and remedies that such party may have under this
Lease or under applicable Law with respect to any Environmental Conditions
and/or any Hazardous Materials.  Either party’s exercise or failure to exercise,
at any time or from time to time, any or all of the rights granted in this
Section shall not in any way impose any liability on such party or shift from
the other party to such party any responsibility or obligation imposed upon the
other party under this Lease or under Hazardous Materials Laws, Environmental
Conditions and/or compliance with applicable Laws.

(15)Laboratory Rules and Regulations.  Tenant agrees for itself and for its
subtenants, employees, agents, and invitees to comply with the laboratory rules
and regulations (“Laboratory Rules and Regulations”) attached to this Lease as
Exhibit C-1 and with all reasonable modifications and additions thereto which
Landlord may make from time to time.

7.2

LANDLORD ACCESS TO PREMISES; APPROVALS

(a)Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered.  Landlord or
Landlord’s agents shall have the right to enter upon the Premises (i) to perform
scheduled janitorial and other routine services or (ii) in the event of an
emergency, or (ii) upon not less than 48 hours’ prior notice, to inspect the
Premises, to conduct safety and other testing in the Premises, and to make such
repairs, alterations, improvements or additions to the Premises or the Building
or other parts of the Property as Landlord may deem necessary or desirable
(including all alterations, improvements and additions in connection with a
change in service provider or providers) during reasonable times, in all cases,
subject to the terms and conditions set forth in this Lease.  Janitorial and
cleaning services shall be performed after Standard Operating Hours.  Any entry
or work by Landlord may be during Standard Operating Hours and Landlord shall
use reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s access to, use and occupancy of the Premises.

38

 

--------------------------------------------------------------------------------

 

(b)Advance notice shall not be required for entry to perform routine janitorial
and cleaning services or for entry in the event of an emergency or urgent
situation, as reasonably determined by Landlord, but any other entry or work by
Landlord shall be upon at least two (2) business day’s prior notice to Tenant,
which notice may be delivered orally or by e-mail to Tenant’s on-site manager at
the Premises.  If Tenant shall not be personally present to permit an entry into
the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord’s agents), after notifying Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor, and without relieving Tenant
of any obligations under this Lease.

(c)Subject to the entry requirements set forth in this Section 7.1(g)(7),
Landlord may enter the Premises for the purpose of conducting such inspections,
tests and studies as Landlord may deem reasonably desirable or necessary to
confirm Tenant’s compliance with all Laws and Hazardous Materials Laws or for
other purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property.  Landlord’s
rights under this Section 7.2(c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non‑exercise of such
rights, for compliance with Laws or Hazardous Materials Laws or for the accuracy
or sufficiency of any item or the quality or suitability of any item for its
intended use.

(d)Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of Tenant,
or otherwise; provided that such activities are conducted in accordance with the
requirements under this Lease.

(e)The review, approval or consent of Landlord with respect to any item required
or permitted under this Lease is for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party, as a result of the exercise or non‑exercise of such
rights, for compliance with Laws or Hazardous Materials Laws or for the accuracy
or sufficiency of any item or the quality or suitability of any item for its
intended use.

7.3

QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in this Lease and to the rights of any Mortgagee or ground lessor.

39

 

--------------------------------------------------------------------------------

 

7.4

TENANT ACKNOWLEDGMENTS REGARDING PROPERTY

(a)The Property is situated in the City of Emeryville (“City”) in a mixed-use
area that includes, among other possible uses permitted by the City,
residential, commercial, manufacturing, industrial and laboratory/research
uses.  In recognition of such mixed-use character of area in which the Property
is located, as a condition of the approval of the development of the Building on
the Property, the City has required that Landlord disclose to tenants of the
Building that:

(1)industrial and laboratory/research uses located in nearby buildings have the
potential to emit noise at levels and during hours of the day that persons may
find disturbing;

(2)nearby manufacturing, industrial and laboratory/research uses may generate
odor;

(3)at times there may be substantial truck traffic in the area;

(4)there is a mainline railroad in the vicinity of the Property that operates 24
hours per day, seven days per week, with associated train horns and other sounds
and vibration;

(5)future development in the vicinity of the Property may block views from the
Building; and

(6)the site on which the Building is built formerly contained hazardous
materials; under the direction of the Environmental Protection Agency and the
State Department of Toxic Substances Control (the “Agencies”), remediation and
abatement measures have been undertaken to address potential health risks
associated with such hazardous materials; and the documents relating to the
remediation and abatement measures at the Property are on file at Landlord’s
property management office and at the offices of the Agencies (the parties
acknowledge that this clause (6) constitutes the notice required by Cal. Health
and Safety Code Section 25359.7).

Tenant acknowledges the foregoing disclosures required to be made by Landlord
regarding the mixed-use character of the area in which the Property is located.

(b)As required by the terms of that certain Covenant and Restriction referenced
hereinbelow, the following notice regarding the land upon which the 6100 Horton
Street parking garage is situated is provided:

“The land described herein [i.e., the land upon which the Parking Garage is
located] contains polychlorinated biphenyls (PCBs) in soil and volatile organic
compounds in groundwater under the Burdened Property referred to as “Emery
Station West Parking Garage”, and is subject to a deed restriction dated as of
August 11, 2016, and recorded on August 19, 2016, in the Official Records of
Alameda County, California, as Document No. 2016210925, which Covenant and
Restriction imposes certain covenants, conditions, and restrictions on usage of
the property described herein.  This statement is not a declaration that a
hazard exists.”

(c)During the Lease Term, Landlord shall provide Tenant and its employees
reasonable access to any shared lockers and showers serving the Building and
other properties owned by Landlord or Landlord’s Affiliates, such access to be
free of charge other that for charges customarily charged to all tenants and
employees.

40

 

--------------------------------------------------------------------------------

 

7.5TRANSPORTATION DEMAND MANAGEMENT PROGRAM

Landlord may elect or may be required to develop and implement a Transportation
Demand Management (“TDM”) program for the Building in order to reduce the
traffic-related impacts resulting from development of the Property.  One element
of any such TDM program will require tenants of the Building to adopt programs
and offer incentives to their employees to reduce auto use and support the
increase of alternative modes of transit.  The following are examples of such
programs and incentives:

•Alternative commute subsidies and/or parking cash-out, where employees are
provided with a subsidy if they use transit or commute by alternative modes;

•Opportunities to purchase commuter checks which allow employees to purchase
transit tickets at discounted rates from their before-tax income; and

•Compressed work weeks and flex time where employees adjust their work schedules
to reduce peak hour trips to/from the Building.

In order to support any such TDM program for the Building, Tenant agrees that it
shall use commercially reasonable efforts to adopt programs and offer incentives
to its employees in order to reduce auto use and support the increase of
alternative modes of transit.  The specifics of Tenant’s programs and incentives
shall be tailored to the needs of Tenant’s workforce and shall be determined by
Tenant in its good faith efforts to meet the goals of the TDM program.  Upon
request by Landlord from time to time, but not more often than once per calendar
year, Tenant shall provide to Landlord a written report summarizing the programs
and incentives being offered by Tenant to achieve the goals of the TDM program.

ARTICLE 8

MAINTENANCE

8.1

LANDLORD’S MAINTENANCE

Subject to the provisions of Articles 4 and 14, Landlord shall, as an Operating
Expense, maintain and make necessary repairs to the foundations, roofs, exterior
walls, and the structural elements of the Building, the electrical, plumbing,
heating, ventilating, air‑conditioning, mechanical, communication, security and
the fire and life safety systems of the Building and those corridors, washrooms
and lobbies which are Common Areas of the Building, except that:  (a) Landlord
shall not be responsible for the maintenance or repair of any floor or wall
coverings in the Premises or any of such systems which are located within the
Premises and are supplemental or special to the Building’s standard systems; and
(b) the cost of performing any of said maintenance or repairs whether to the
Premises or to the Building caused by the negligence of Tenant, its employees,
agents, servants, licensees, subtenants, contractors or invitees, shall be paid
by Tenant, subject to the waivers set forth in Section 16.4.  Landlord shall not
be liable to Tenant for any expense, injury, loss or damage resulting from work
done in or upon, or in connection with the use of, any adjacent or nearby
building, land, street or alley.  Notwithstanding the foregoing to the contrary,
to the extent such expense, injury, loss or damage is caused by the gross
negligence or willful misconduct by Landlord, the property manager, the leasing
manager for the Property

41

 

--------------------------------------------------------------------------------

 

and their respective partners, members, directors, officers, agents and
employees, then Tenant shall be entitled, as its sole remedy, to pursue an
action for actual damages (but not punitive, consequential, exemplary, treble or
special damages) against Landlord.  In no event shall Tenant be entitled to any
abatement of Rent or the right to terminate this Lease due to any such expense,
injury, loss or damage.

8.2

TENANT’S MAINTENANCE

Tenant shall periodically inspect the Premises to identify any conditions that
are dangerous or in need of maintenance or repair.  Tenant shall promptly
provide Landlord with notice of any such conditions.  Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear and damages from casualty
excepted.  Tenant’s repair and maintenance obligations include, without
limitation, repairs to:  (a) floor covering; (b) interior partitions; (c) doors;
(d) the interior side of demising walls; (e) electronic, phone and data cabling,
wiring and related equipment that is installed by or for the exclusive benefit
of Tenant (collectively, “Cable”); (f) supplemental air conditioning units,
kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving Tenant; and (g) Tenant Alterations.  To the extent Landlord
is not reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the
cost of repairing damage to the Building caused by the acts of Tenant, Tenant
Parties and their respective contractors and vendors.  All maintenance and
repairs, including, but not limited to, janitorial and cleaning services, pest
control and waste management and recycling performed by or on behalf of Tenant
must comply with the Project’s Sustainability Practices and the applicable Green
Building Standards.  If Tenant fails to make any repairs to the Premises for
more than thirty (30) days after notice from Landlord (although notice shall not
be required in an emergency), Landlord may make the repairs, and Tenant shall
pay the reasonable cost of the repairs, together with an administrative charge
in an amount equal to 10% of the cost of the repairs. Tenant hereby waives all
right to make repairs at the expense of Landlord or in lieu thereof to vacate
the Premises and its other similar rights as provided in California Civil Code
Sections 1932(1), 1941 and 1942 or any other Laws (whether now or hereafter in
effect).  In addition to the foregoing, Tenant shall be responsible for
repairing all special tenant fixtures and improvements, including garbage
disposals, showers, plumbing, and appliances.

ARTICLE 9

ALTERATIONS AND IMPROVEMENTS

9.1

TENANT ALTERATIONS

(a)The following provisions shall apply to the completion of any Tenant
Alterations:

(1)Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, make or cause to be made any Tenant Alterations in or to
the Premises or any Building Systems serving the Premises.  Prior to making any
Tenant Alterations, Tenant shall give Landlord ten (10) days’ prior written
notice (or such earlier notice as would be necessary pursuant to applicable Law)
to permit Landlord sufficient time to post appropriate notices of
non‑responsibility.  Subject to all other requirements of this Article 9, Tenant
may undertake Decoration work without Landlord’s

42

 

--------------------------------------------------------------------------------

 

prior written consent.  Tenant shall furnish Landlord with the names and
addresses of all contractors and subcontractors and copies of all
contracts.  All Tenant Alterations shall be completed at such time and in such
manner as Landlord may from time to time designate, and only by contractors or
mechanics approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Landlord may, in its
sole discretion, specify the engineers and contractors to perform all work
relating to the Building’s Systems (including the mechanical, heating, plumbing,
security, ventilating, air‑conditioning, electrical, communication and the fire
and life safety systems in the Building).  The contractors, mechanics and
engineers who may be used are further limited to those whose work will not cause
or threaten to cause disharmony or unreasonable interference with Landlord or
other tenants in the Building and their respective agents and contractors
performing work in or about the Building.  Landlord may further condition its
consent upon Tenant furnishing to Landlord and Landlord approving prior to the
commencement of any work or delivery of materials to the Premises related to the
Tenant Alterations such of the following as specified by Landlord (only to the
extent applicable and applicable to the type of Tenant Alterations proposed by
Tenant):  architectural plans and specifications, opinions from Landlord’s
engineers stating that the Tenant Alterations will not in any way adversely
affect the Building’s systems, necessary permits and licenses, certificates of
insurance, and such other documents in such form reasonably requested by
Landlord.  Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant’s ability to
complete and pay for the completion of the Tenant Alterations such as a
performance bond or letter of credit for any Tenant Alterations which are
expected to cost more than Five Hundred Thousand Dollars ($500,000).  Upon
completion of the Tenant Alterations, Tenant shall deliver to Landlord an
as‑built mylar and digitized (if available) set of plans and specifications for
the Tenant Alterations.

(2)Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby.  Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.

(3)Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Hazardous Materials Laws, all requirements of applicable insurance
companies and in accordance with Landlord’s standard construction rules and
regulations, (ii) in a good and workmanlike manner with the use of good grades
of materials, and (iii) in accordance with the requirements of the Project’s
Sustainability Practices and comply with the applicable Green Building
Standards.  Tenant shall notify Landlord immediately if Tenant receives any
notice of violation of any Law in connection with completion of any Tenant
Alterations and shall immediately take such steps as are necessary to remedy
such violation.  In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant’s intended use or of compliance
with the requirements of Section 9.1(a)(3)(i) and (ii) above or impose any
liability upon Landlord in connection with the performance of such work.

43

 

--------------------------------------------------------------------------------

 

(b)All Tenant Additions, whether installed by Landlord or Tenant, shall without
compensation or credit to Tenant, become part of the Premises and the property
of Tenant at the time of their installation and shall remain in the Premises,
unless pursuant to Article 12, Tenant may remove them or is required to remove
them at Landlord’s request.  Any remaining Tenant Additions and Landlord Work
shall become the property of Landlord at the expiration or termination of this
Lease.  For the avoidance of doubt, Tenant shall retain the right to
depreciation deductions of all Tenant Alterations made at Tenant’s expense.

9.2

LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant; provided that Tenant shall have no obligation for liens or encumbrances
caused by Landlord even if such liens or encumbrances arise out of work done on
behalf of or for the benefit of Tenant.  If any such lien or claim for lien is
filed, Tenant shall within twenty (20) days of receiving notice of such lien or
claim (a) have such lien or claim for lien released of record or (b) deliver to
Landlord a bond in form, content, amount, and issued by surety, reasonably
satisfactory to Landlord, indemnifying, protecting, defending and holding
harmless the Indemnitees against all costs and liabilities resulting from such
lien or claim for lien and the foreclosure or attempted foreclosure thereof.  If
Tenant fails to take any of the above actions, Landlord, in addition to its
rights and remedies under Article 11, without investigating the validity of such
lien or claim for lien, may pay or discharge the same and Tenant shall, as
payment of additional Rent hereunder, reimburse Landlord upon demand for the
amount so paid by Landlord, including Landlord’s expenses and reasonable
attorneys’ fees.

44

 

--------------------------------------------------------------------------------

 

ARTICLE 10

ASSIGNMENT AND SUBLETTING

10.1

ASSIGNMENT AND SUBLETTING

(a)Subject to Landlord’s recapture right set forth in Section 10.2, without the
prior written consent of Landlord, which consent of Landlord shall not be
unreasonably withheld, conditioned or delayed, Tenant may not sublease, assign,
mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of
this Lease or the encumbering of Tenant’s interest therein in whole or in part,
by operation of Law or otherwise or permit the use or occupancy of the Premises,
or any part thereof, by anyone other than Tenant.  Tenant agrees that the
provisions governing sublease and assignment set forth in this Article 10 shall
be deemed to be reasonable.  If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least thirty
(30) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease a portion of the Premises containing
more than 3,000 rentable square feet, the space proposed to be sublet and the
space retained by Tenant must each be a marketable unit as reasonably determined
by Landlord and otherwise in compliance with all Laws.  Landlord shall notify
Tenant in writing of its approval or disapproval of the proposed sublease or
assignment or its decision to exercise its rights under Section 10.2 within ten
(10) business days after receipt of Tenant’s Notice (and all required
information).  In the event Landlord fails to respond to Tenant's Notice within
such ten (10) day period, then Tenant may deliver to Landlord a second (2nd)
written request, which must contain the following inscription, in bold faced
lettering: “SECOND NOTICE DELIVERED PURSUANT TO SECTION 10.1 OF THE LEASE - -
FAILURE TO TIMELY RESPOND WITHIN THREE (3) BUSINESS DAYS SHALL RESULT IN DEEMED
APPROVAL OF PROPOSED TRANSFER.”  If Landlord fails to respond within such three
(3) business day period, then Landlord shall be deemed to have approved the
proposed transfer that was the subject of such Tenant Notice.  Tenant shall
submit for Landlord’s approval (which approval shall not be unreasonably
withheld, conditioned or delayed) any advertising which Tenant or its agents
intend to use with respect to the space proposed to be sublet.

(b)With respect to Landlord’s consent to an assignment or sublease, Landlord may
take into consideration any factors that Landlord may deem relevant in its
commercially reasonable judgment, and the reasons for which Landlord’s denial
shall be deemed to be reasonable shall include, without limitation, the
following:

(i)the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

(ii)in Landlord’s reasonable judgment the proposed assignee or sublessee would
diminish the value or reputation of the Project or Landlord; or

45

 

--------------------------------------------------------------------------------

 

(iii)any proposed assignee’s or sublessee’s use of the Premises would violate
Section 7.1 of this Lease or would violate the provisions of any other leases of
tenants in the Project; or

(iv)the proposed sublessee or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within six
(6) months prior to the date of Tenant’s request and Landlord has vacancy in the
Project of a similar size and finish as the space subject to such proposed
sublease or assignment; or

(v)the proposed sublessee or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Project above
that deemed typical by Landlord for office/lab use in the Project; or

(vi)a Default by Tenant under this Lease shall be continuing.

(c)Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease.  Any subtenant or assignee shall execute such
commercially reasonable and customary documents as Landlord may reasonably
require to evidence such subtenant or assignee’s assumption of the obligations
and liabilities of Tenant under this Lease.  Tenant shall deliver to Landlord a
copy of all agreements executed by Tenant and the proposed subtenant and
assignee with respect to the Premises.  Landlord’s approval of a sublease,
assignment, hypothecation, transfer or third party use or occupancy shall not
constitute a waiver of Tenant’s obligation to obtain Landlord’s consent to
further assignments or subleases, hypothecations, transfers or third party use
or occupancy.

(d)For purposes of this Article 10, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock of Tenant occurring by operation of Law or
otherwise if Tenant is a corporation whose shares of stock are not traded
publicly.  If Tenant is a partnership, any change in the partners of Tenant
shall be deemed to be an assignment.

(e)For purposes of this Lease, a “Permitted Transferee” shall mean any Person
which:  (i) is an Affiliate; or (ii) is the corporation or other entity (the
“Successor”) resulting from a merger, consolidation or non-bankruptcy
reorganization with Tenant; or (iii) is otherwise a deemed assignee due to a
change of control under Section 10.1(d) above; or (iv) purchases substantially
all of the assets of Tenant as a going concern (the
“Purchaser”).  Notwithstanding anything to the contrary in Sections 10.1(a) and
(b) and 10.3, provided there is no uncured Default under this Lease, Tenant
shall have the right, without the prior written consent of Landlord, to assign
this Lease to a Permitted Transferee or to sublease the Premises or any part
thereof to a Permitted Transferee provided that:  (1) Landlord receives ten (10)
days’ prior written notice of an assignment or sublease (including a proposed
transaction described in subparts (i), (ii), (iii) or (iv) of this Section
10.1(e), to the extent such prior notice is permitted under applicable Laws);
(2) with respect to an assignment of this Lease or a sublease of more than half
the Premises to an entity described in subparts (ii) or (iv) of this Section
10.1(e), the Permitted Transferee’s net worth and liquidity are each not less
than Tenant’s net worth immediately prior to such assignment or subletting; (3)
with respect to an assignment of this Lease or a sublease of more than half the
Premises to an entity described in subparts (i) or (iii) of this Section
10.1(e), Tenant (as the assignor or sublandlord) continues in existence with a
net worth not less than Tenant’s net worth

46

 

--------------------------------------------------------------------------------

 

immediately prior to such assignment or subletting; (4) the Permitted Transferee
expressly assumes (except a Permitted Transferee which is a deemed assignee
under subpart (iii) of this Section 10.1(e) or which is a sublessee in the event
of a sublease under this Section 10.1(e)) in writing reasonably satisfactory to
Landlord all of the obligations of Tenant under this Lease and delivers such
assumption to Landlord no later than fifteen (15) days following the effective
date of the assignment; (5) Landlord receives no later than five (5) days
following the effective date a fully executed copy of the applicable assignment
or sublease agreement between Tenant and the Permitted Transferee; (6) promptly
after Landlord’s written request, Tenant and the Permitted Transferee provide
such reasonable documents and information which Landlord reasonably requests for
the purpose of substantiating whether or not the assignment or sublease is to a
Permitted Transferee; and (7) such transfer is not being entered into for the
primary purpose of avoiding the requirement for Landlord’s prior consent or the
provisions of Sections 10.2 or 10.3.  All determinations of net worth and
liquidity for purposes of this Subsection shall exclude any value attributable
to goodwill or going concern value.

(f)With respect to any sublease hereunder, subject to Section 10.3 below, Tenant
hereby irrevocably assigns to Landlord, effective upon any such sublease, all
rent and other payments due from subtenant under the sublease, provided however,
that Tenant shall have a license to collect such rent and other payments until
the occurrence of a Default by Tenant under any of the provisions of this
Lease.  At any time after such Default, at Landlord’s option, Landlord shall
have the right to give notice to the subtenant of such assignment.  Landlord
shall credit Tenant with any rent received by Landlord under such assignment,
but the acceptance of any payment on account of rent from the subtenant as the
result of any such default shall in no manner whatsoever serve to release Tenant
from any liability under the terms, covenants, conditions, provisions or
agreement under this Lease.  No such payment of rent or any other payment by the
subtenant directly to Landlord and/or acceptance of such payment(s) by Landlord,
regardless of the circumstances or reasons therefor, shall in any manner
whatsoever be deemed an attornment by the subtenant to Landlord in the absence
of a specific written agreement signed by Landlord to such an effect.

10.2

RECAPTURE

Excluding any assignment or sublease contemplated in Section 10.1(e), if Tenant
requests an assignment of this Lease or a sublease of the entire Premises for
any period or a sublease for at least seventy-five (75%) of the Premises for the
remainder of the then-current Term, Landlord shall have the option to exclude
from the Premises covered by this Lease (“recapture”) the space proposed to be
sublet or subject to assignment, effective as of the proposed commencement date
of such sublease or proposed effective date of such assignment.  If Landlord
elects to recapture, Tenant shall have the right to revoke the request to so
sublet or assign by providing Landlord written notice thereof no later than five
(5) days following Landlord’s recapture notice to Tenant in which case, the
Premises shall not be transferred, and this Lease will remain in full force and
effect with respect to the entirety of the Premises then-existing as of the date
of such request or consent by Tenant.  If Landlord elects to recapture and
Tenant has not revoked its request for consent, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space.  Effective as of the date
of recapture of any portion of the Premises pursuant to this section, the
Monthly Base Rent, Rentable Area of the Premises and Tenant’s Share shall be
adjusted accordingly.

47

 

--------------------------------------------------------------------------------

 

10.3

EXCESS RENT

Except in connection with any assignment or sublease contemplated in
Section 10.1(e), Tenant shall pay Landlord on the first day of each month during
the term of the sublease or assignment, fifty percent (50%) of the amount by
which the sum of all rent and other consideration (direct or indirect) due from
the subtenant or assignee for such month exceeds:  a) that portion of the
Monthly Base Rent and Rent Adjustments due under this Lease for said month which
is allocable to the space sublet or assigned, and b) the following costs and
expenses for the subletting or assignment of such space: (i) brokerage
commissions and attorneys’ fees and expenses, (ii) the actual costs paid in
making any improvements or substitutions in the Premises required by any
sublease or assignment; and (iii) “free rent” periods, costs of any inducements
or concessions given to subtenant or assignee, moving costs, and other amounts
in respect of such subtenant’s or assignee’s other leases or occupancy
arrangements.

10.4

TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord.  Tenant’s liability shall remain primary, and
in the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor.  In addition, if Tenant
has any options to extend the Term or to add other space to the Premises, such
options shall not be available to any subtenant or assignee (other than
Permitted Transferees), directly or indirectly without Landlord’s express
written consent, which may be withheld in Landlord’s sole discretion.

10.5

ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment.  If Tenant
shall sublease the Premises as permitted herein, Tenant shall, at Landlord’s
option, within fifteen (15) days following any request by Landlord, obtain and
furnish to Landlord the written agreement of such subtenant to the effect that
the subtenant will attorn to Landlord and will pay all sublease rent directly to
Landlord.

10.6

PROCESSING EXPENSES

Tenant shall pay to Landlord, as Landlord’s cost of processing each proposed
assignment or subletting (whether or not the same is ultimately approved by
Landlord or consummated by Tenant) except in connection with Permitted
Transfers, an amount equal to the sum of (i) Landlord’s reasonable attorneys’
and other professional fees, not to exceed $2,000, plus (ii) the sum of
$1,500.00 for the cost of Landlord’s administrative, accounting and clerical
time (collectively, “Processing Costs”).  Notwithstanding anything to the
contrary herein, Landlord shall not be required to process any request for
Landlord’s consent to an assignment or subletting until Tenant has paid to
Landlord the amount of Landlord’s estimate of the Processing Costs.  When the
actual amount of the Processing Costs is determined, it shall be reconciled with
Landlord’s estimate, and any payments or refunds required as a result thereof
shall promptly thereafter be made by the parties.

48

 

--------------------------------------------------------------------------------

 

10.7

EFFECT OF IMPERMISSIBLE TRANSFER

Any assignment or sublease effected without Landlord’s consent in violation of
this Article 10 shall, at Landlord’s option, be a non-curable Default under
Section 11.1 without the necessity of any notice and grace period.

 

ARTICLE 11

DEFAULT AND REMEDIES

11.1

EVENTS OF DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

(i)Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments when due, where such failure shall
continue for a period of five (5) days after Tenant’s receipt of written notice
thereof from Landlord;

(ii)Tenant fails to observe or perform any of the other covenants, conditions or
provisions of this Lease or the Workletter and fails to cure such default within
thirty (30) days after written notice thereof to Tenant, unless the default
involves a hazardous condition, which shall be cured forthwith or unless the
failure to perform is a Default for which this Lease specifies there is no cure
or grace period.  Notwithstanding the foregoing, if any such cure cannot be
reasonably completed within such thirty (30) day period, Tenant shall have such
longer period as needed to complete such cure (up to ninety (90) days, subject
to extension due to Force Majeure) so long as the cure is commenced within such
thirty (30) day period and Tenant diligently pursues to completion;

(iii)Tenant fails to maintain any insurance policy required hereunder, and fails
to cure such default within five (5) business days after written notice thereof
to Tenant;

(iv)Tenant abandons the Premises for a period of ten (10) consecutive days or
any abandonment of the Premises by Tenant which would cause any insurance policy
to be invalidated or otherwise lapse, in each of forgoing cases if Tenant is
then in monetary default under this Lease;

(v)an assignment or sublease, or attempted assignment or sublease, of this Lease
or the Premises by Tenant contrary to the provisions of Article 10, unless such
assignment or sublease is expressly conditioned upon Tenant having received
Landlord’s consent thereto;

(vi)the interest of Tenant in this Lease is levied upon under execution or other
legal process;

49

 

--------------------------------------------------------------------------------

 

(vii)a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within sixty (60) days;

(viii)Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;

(ix)a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;

(x)any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or

(xi)upon the dissolution of Tenant.

11.2

LANDLORD’S REMEDIES

(a)A Default shall constitute a breach of this Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.2 and all other rights
and remedies set forth in this Lease or now or hereafter allowed by Law, whether
legal or equitable, and all rights and remedies of Landlord shall be cumulative
and none shall exclude any other right or remedy now or hereafter allowed by
applicable Law.

(b)With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election.  Any written
notice required pursuant to Section 11.1 shall constitute notice of unlawful
detainer pursuant to California Code of Civil Procedure Section 1161 if, at
Landlord’s sole discretion, it states Landlord’s election that Tenant’s right to
possession is terminated after expiration of any period required by Law or any
longer period required by Section 11.1.  Upon the expiration of the period
stated in Landlord’s written notice of termination (and unless such notice
provides an option to cure within such period and Tenant cures the Default
within such period), Tenant’s right to possession shall terminate and this Lease
shall terminate, and Tenant shall remain liable as hereinafter provided.  Upon
such termination in writing of Tenant’s right to possession, Landlord shall have
the right, subject to applicable Law, to re‑enter the Premises and dispossess
Tenant and the legal representatives of Tenant and all other occupants of the
Premises by unlawful detainer or other summary proceedings, or as otherwise
permitted by Law, regain possession of the Premises and remove their property
(including their trade fixtures, personal property and Required Removables
pursuant to Article 12), but Landlord shall not be obligated to effect such
removal, and such property may, at Landlord’s option, be stored elsewhere, sold
or otherwise dealt with as permitted by Law, at the risk of, expense of and for
the account of Tenant, and the proceeds of any sale shall be applied pursuant to
Law.  Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property.  Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.1, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage.  Upon

50

 

--------------------------------------------------------------------------------

 

such written termination of Tenant’s right to possession and this Lease,
Landlord shall have the right to recover damages for Tenant’s Default as
provided herein or by Law, including the following damages provided by
California Civil Code Section 1951.2:

(1)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

(3)the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term of this Lease after the time of award exceeds the amount of
such Rent loss that Tenant proves could be reasonably avoided; and

(4)any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, Landlord’s unamortized costs of tenant
improvements, leasing commissions and legal fees incurred in connection with
entering into this Lease.

The word “rent” as used in this Section 11.2 shall have the same meaning as the
defined term Rent in this Lease.  The “worth at the time of award” of the amount
referred to in clauses (1) and (2) above is computed by allowing interest at the
Default Rate.  The worth at the time of award of the amount referred to in
clause (3) above is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).  For the purpose of determining unpaid Rent under clause (3) above, the
monthly Rent reserved in this Lease shall be deemed to be the sum of the Monthly
Base Rent, monthly storage space rent, if any, and the amounts last payable by
Tenant as Rent Adjustments for the calendar year in which Landlord terminated
this Lease as provided hereinabove.

(c)Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession by written notice as provided in Section 11.2(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease.  In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (Landlord may continue Lease in effect
after Tenant’s Default and abandonment and recover Rent as it becomes due, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations), or any successor statute.  During such time as Tenant is in
Default, if Landlord has not terminated this Lease by written notice and if
Tenant requests Landlord’s consent to an assignment of this Lease or a sublease
of the Premises, subject to Landlord’s option to recapture pursuant to Section
10.2, Landlord shall not unreasonably withhold, condition or delay its consent
to such assignment or sublease.  Tenant acknowledges and agrees that in the
absence of written notice pursuant to Section 11.2(b) above terminating Tenant’s
right to possession, no other act of Landlord shall constitute a termination of
Tenant’s right to possession or an acceptance of Tenant’s surrender of the
Premises, including acts of maintenance or preservation or efforts to re-let the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease or the withholding of consent to a
subletting or assignment, or terminating a subletting or assignment, if in
accordance with other provisions of this Lease.

51

 

--------------------------------------------------------------------------------

 

(d)in the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

(e)Tenant hereby waives any and all rights to relief from forfeiture, redemption
or reinstatement granted by Law (including California Civil Code of Procedure
Sections 1174 and 1179) in the event of Tenant being evicted or dispossessed for
any cause or in the event of Landlord obtaining possession of the Premises by
reason of Tenant’s Default or otherwise;

(f)Notwithstanding any other provision of this Lease, a notice to Tenant given
under this Article and Article 24 of this Lease or given pursuant to California
Code of Civil Procedure Section 1161, and any notice served by mail, shall be
deemed served, and the requisite waiting period deemed to begin under said Code
of Civil Procedure Section upon mailing (except as may be required under Code of
Civil Procedure Section 1161 et seq.), without any additional waiting
requirement under Code of Civil Procedure Section 1011 et seq. or by other
Law.  For purposes of Code of Civil Procedure Section 1162, Tenant’s “place of
residence”, “usual place of business”, “the property” and “the place where the
property is situated” shall mean and be the Premises, whether or not Tenant has
vacated same at the time of service.

(g)The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

(h)No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.16 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver.  No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in writing signed
by Landlord.  The waiver by Landlord of any breach of any provision of this
Lease shall not be deemed a waiver of any subsequent breach of the same or any
other provision of this Lease.

11.3

ATTORNEY’S FEES

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys’ fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).

52

 

--------------------------------------------------------------------------------

 

11.4

BANKRUPTCY

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

(a)In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of subclauses (b) and (c) below, which conditions Landlord and
Tenant acknowledge to be commercially reasonable.  In the event the trustee
elects to reject this Lease then Landlord shall immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee.

(b)Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor‑in‑possession or by Tenant’s trustee (the “Electing
Party”) must provide for the Electing Party to cure or provide to Landlord
adequate assurance that it will cure all monetary defaults under this Lease
within fifteen (15) days from the date of assumption and that it will cure all
nonmonetary defaults under this Lease within thirty (30) days from the date of
assumption.  Landlord and Tenant acknowledge such condition to be commercially
reasonable.

(c)If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

(d)For the purposes hereof, “adequate assurance of future performance” means
that Landlord has ascertained that each of the following conditions has been
satisfied:

(i)The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

(ii)Landlord has obtained consents or waivers from any third parties that may be
required under a lease, mortgage, financing arrangement, or other agreement by
which Landlord is bound, to enable Landlord to permit such assignment.

(e)Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

53

 

--------------------------------------------------------------------------------

 

11.5

LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not commenced
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform.
Failure to provide the requisite notice and cure period by Tenant under this
paragraph shall be an absolute defense by Landlord against any claims for
failure to perform any of its obligations. In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s default as to
any covenant or agreement contained in this Lease.  Tenant hereby waives such
remedies of termination and rescission and hereby agrees that Tenant’s remedies
for default hereunder and for breach of any promise or inducement shall be
limited to a suit for damages and/or injunction.  In addition, Tenant hereby
covenants that, prior to the exercise of any such remedies, it will give the
Mortgagee notice and a reasonable time to cure any default by Landlord, provided
that Tenant has received written notice of the address of such Mortgagee.

ARTICLE 12

SURRENDER OF PREMISES

12.1

IN GENERAL

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a broom-clean, good
and tenantable condition, excepting ordinary wear and tear, repairs and
maintenance for which Landlord is responsible under this Lease and damage caused
by casualty and/or Landlord.  Tenant shall deliver to Landlord all keys to the
Premises.  All permanent improvements in and to the Premises (other than
Tenant’s trade fixtures, equipment and personal property), including any Tenant
Alterations (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant.  Landlord,
however, by written notice to Tenant at least 90 days prior to the Termination
Date, may require Tenant, at its expense, to remove (a) any Cable, and (b) any
Tenant Additions that, in Landlord’s reasonable judgment, are of a nature that
would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard laboratory and office
improvements, as applicable, only to the extent Landlord notified Tenant of such
required removal at the time Landlord approved such Tenant Addition
(collectively referred to as “Required Removables”).  Required Removables shall
include, without limitation, raised floors, personal baths and showers, vaults,
rolling file systems and structural alterations and modifications.  The
designated Required Removables shall be removed by Tenant before the Termination
Date.  Tenant’s removal and disposal of items pursuant to this Paragraph 12 must
comply with the Project’s Sustainability Practices and the applicable Green
Building Standards.  Tenant shall repair damage caused by the installation or
removal of Required Removables.  If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense. Tenant, at
the time it requests approval for a proposed Tenant Alteration, may request in
writing that Landlord advise Tenant whether the proposed Tenant Alteration or
any portion of the proposed Tenant Alteration is a Required Removable.  Within
10 days after receipt of Tenant’s request, Landlord shall advise Tenant in
writing as to which portions of the proposed Tenant Alterations are Required
Removables.  If any of the Tenant Additions which were installed by Tenant
involved the lowering of ceilings, raising of floors or the

54

 

--------------------------------------------------------------------------------

 

installation of specialized wall or floor coverings or lights, unless otherwise
approved by Landlord, then Tenant shall also be obligated to return such
surfaces to their condition prior to the commencement of this Lease.  Tenant
shall also be required to close any staircases or other openings between floors.
In the event possession of the Premises is not delivered to Landlord when
required hereunder, or if Tenant shall fail to remove those items described
above, Landlord may (but shall not be obligated to), at Tenant’s expense, remove
any of such property and store, sell or otherwise deal with such property, and
undertake, at Tenant’s expense, such restoration work as Landlord deems
necessary or advisable.

12.2

LANDLORD’S RIGHTS

All property which remains in the Premises after the Termination Date (including
any of Tenant’s trade fixtures, equipment and personal property) shall be
conclusively presumed to have been abandoned by Tenant, and Landlord may deal
with such property as provided in Section 11.2(b), including the waiver and
indemnity obligations provided in that Section.  Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any
Required Removables Tenant failed to remove prior to the Termination Date and in
restoring the Premises to the condition required by this Lease.  For the period
prior to the Termination Date, Landlord hereby waives any lien rights which it
may otherwise have concerning Tenant’s furniture, fixtures, equipment and/or
supplies at the Premises, and Tenant shall have the right to remove the same at
any time without Landlord’s consent.

ARTICLE 13

HOLDING OVER

In the event that Tenant holds over in possession of the Premises after the
Termination Date, for each month or partial month Tenant holds over possession
of the Premises, Tenant shall pay Landlord 150% of the monthly Base Rent payable
for the month immediately preceding the holding over, as well as Rent
Adjustments during the period of such holding over, as the same may be
reasonably estimated by Landlord).  Tenant shall also pay all damages, but not
including consequential damages, sustained by Landlord by reason of such holding
over.  The provisions of this Article 13 shall not constitute a waiver by
Landlord of any re‑entry rights of Landlord, and Tenant’s continued occupancy of
the Premises shall be as a tenancy in sufferance.

ARTICLE 14

DAMAGE BY FIRE OR OTHER CASUALTY

14.1

SUBSTANTIAL UNTENANTABILITY

(a)If any fire or other casualty (whether insured or uninsured) renders all or a
substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, cause a
licensed and qualified architect or contractor to estimate the length of time
that will be required to substantially complete the repair and restoration and
shall, by notice advise Tenant of such estimate (“Landlord’s Notice”).  If
Landlord’s Notice indicates that the amount of time required to substantially
complete such repair and restoration will exceed one hundred eighty (180) days
from the date such damage occurred,

55

 

--------------------------------------------------------------------------------

 

then Landlord, or Tenant if all or a substantial portion of the Premises is
rendered untenantable, shall have the right to terminate this Lease as of the
date of such damage by delivering written notice to the other at any time within
thirty (30) days after delivery of Landlord’s Notice, provided that if Landlord
so chooses, Landlord’s Notice may also constitute such notice of termination.

(b)Unless this Lease is terminated as provided in the preceding subparagraph,
Landlord shall proceed with reasonable promptness to repair and restore the
Premises to its condition as existed prior to such casualty, subject to
reasonable delays for insurance adjustments and Force Majeure delays, and also
subject to zoning Laws and building codes then in effect.  Landlord shall have
no liability to Tenant, and Tenant shall not be entitled to terminate this Lease
if such repairs and restoration are not in fact completed within the time period
estimated by Landlord so long as Landlord shall proceed with reasonable
diligence to complete such repairs and restoration. Notwithstanding the
foregoing, if Landlord is obligated to repair or restore the Premises pursuant
to this Section 14.1(b) and does not Commence (as defined below in this Section
14.1(b)) such repair or restoration within ninety (90) days after such
obligation shall accrue (the “Outside Start Date”), which Outside Start Date
shall be subject to extension due to Force Majeure, Tenant shall have the right,
as its sole remedy, to terminate this Lease effective as of the date that is
thirty (30) days after the Outside Start Date (the “Casualty Lease Termination
Date”) by giving written notice thereof to Landlord (“Tenant’s Termination
Notice”) within fifteen (15) days after the Outside Start Date; provided,
however, that if Landlord does Commence the repair or restoration on or before
the Casualty Lease Termination Date, Tenant’s election to termination shall be
null and void and this Lease shall continue in full force and effect. “Commence”
shall mean either the unconditional authorization of the preparation of the
required plans necessary for such repair or restoration, or the beginning of the
actual work to repair or restore the Premises, whichever first occurs.  In order
for Tenant to have the termination right provided for in this Section 14.1(b),
Tenant’s Termination Notice must (i) be concurrently sent to any Mortgagee whose
address has been provided to Tenant, and (ii) state Tenant’s intention to
terminate this Lease as of the Casualty Lease Termination Date.  

(c)Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for (i) those proceeds of Tenant’s insurance of its own
personal property, trade fixtures and equipment which would be removable by
Tenant at the Termination Date, and (ii) proceeds of any business interruption
insurance maintained by Tenant.  All such insurance proceeds shall be payable to
Landlord whether or not the Premises are to be repaired and restored, provided,
however, if this Lease is not terminated and the parties proceed to repair and
restore Tenant Additions at Tenant’s cost, to the extent Landlord received
proceeds of Tenant’s insurance covering Tenant Additions, such proceeds shall be
applied to reimburse Tenant for its cost of repairing and restoring Tenant
Additions.

(d)Notwithstanding anything to the contrary herein set forth:  (i) Landlord
shall have no duty pursuant to this Section to repair or restore any portion of
any Tenant Additions or to expend for any repair or restoration of the Premises
or Building in amounts in excess of insurance proceeds paid to Landlord and
available for repair or restoration; and (ii) Tenant shall not have the right to
terminate this Lease pursuant to this Section if any damage or destruction was
caused by the act or neglect of Tenant, its agent or employees.  Whether or not
this Lease is terminated pursuant to this Article 14, in no event shall Tenant
be entitled to any compensation or damages for loss of the use of the whole or
any part of the Premises or for any inconvenience or annoyance occasioned by any
such damage, destruction, rebuilding or restoration of the Premises or the
Building or access thereto.

56

 

--------------------------------------------------------------------------------

 

(e)Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article 9 hereof.

14.2

INSUBSTANTIAL UNTENANTABILITY

If the Premises or the Building is damaged by a casualty but neither is rendered
substantially untenantable for the Permitted Use, and Landlord’s Notice
indicates that the time to substantially complete the repair or restoration will
not exceed one hundred eighty (180) days from the date such damage occurred,
then Landlord shall proceed to repair and restore the Building and/or the
Premises other than Tenant Additions, with reasonable promptness, unless such
damage is to the Premises and occurs during the last twelve (12) months of the
Term (regardless of the estimated repair time), in which event either Tenant or
Landlord shall have the right to terminate this Lease as of the date of such
casualty by giving written notice thereof to the other within thirty (30) days
after the date of such casualty.  Notwithstanding the aforesaid, Landlord’s
obligation to repair shall be limited in accordance with the provisions of
Section 14.1 above.

14.3

RENT ABATEMENT

Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Monthly
Base Rent and Rent Adjustments shall abate for that part of the Premises which
is untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and restoration work in the Premises
which it is required to perform, provided, that as a result of such casualty,
Tenant does not occupy the portion of the Premises which is untenantable during
such period.

14.4

WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article 14, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, the Premises or the Property or any part of either, and any Law,
including Sections 1932(2), 1933(4), 1941 and 1942 of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction shall
have no application to this Lease or to any damage to or destruction of all or
any part of the Premises or the Property or any part of either, and are hereby
waived.

ARTICLE 15

EMINENT DOMAIN

15.1

TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable or such taking could reasonably expected to have a material adverse
effect on Tenant’s ability to operate its business at the Premises in
substantially the same manner operated by Tenant prior to such taking, this
Lease shall terminate as of the date title vests in such authority, and Monthly
Base Rent and Rent Adjustments shall be apportioned as of the Termination
Date.  Notwithstanding anything to the contrary herein set forth,

57

 

--------------------------------------------------------------------------------

 

in the event the taking is temporary (for less than the remaining Term of this
Lease), Landlord may elect either (i) to terminate this Lease, or (ii) permit
Tenant to receive the entire award attributable to the Premises in which case
Tenant shall continue to pay Rent and this Lease shall not terminate.

15.2

TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, this Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation.  Landlord, upon receipt and to the extent of
the award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient
unit.  Notwithstanding the foregoing, if as a result of any taking, or a
governmental order that the grade of any street or alley adjacent to the
Building is to be changed and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Building or prevents the
economical operation of the Building, Landlord shall have the right to terminate
this Lease upon ninety (90) days’ prior written notice to Tenant.

15.3

COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord, Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant and relocation costs without any credit or allowance from
Landlord so long as there is no diminution of Landlord’s award as a result.

ARTICLE 16

INSURANCE

16.1

TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease, and such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
(each occurrence and in the aggregate) of Five Million and No/100 Dollars
($5,000,000.00) (which limit may be achieved through use of umbrella coverage);
(b) Workers’ Compensation and Employers’ Liability Insurance to the extent
required by and in accordance with the Laws of the State of California; (c) “All
Risks” property insurance in an amount adequate to cover the full replacement
cost of all Tenant Additions, equipment, installations, fixtures and contents of
the Premises (including coverage in the event of loss from earthquake, water
damage, and earthquake sprinkler leakage, up to a maximum coverage

58

 

--------------------------------------------------------------------------------

 

amount of Five Million and No/100 Dollars ($5,000,000.00)); (d) in the event a
motor vehicle is to be used by Tenant in connection with its business operation
from the Premises, Comprehensive Automobile Liability Insurance coverage with
limits of not less than One Million and No/100 Dollars ($1,000,000.00) combined
single limit coverage against bodily injury liability and property damage
liability arising out of the use by or on behalf of Tenant, its agents and
employees in connection with this Lease, of any owned, non-owned or hired motor
vehicles; (e) environmental liability (also known as “Pollution Legal
Liability”) coverage with limits of not less than One Million and No/100 Dollars
($1,000,000.00) to cover Tenant’s indemnity obligations pursuant to Section
7.1(f)(5) above; and (f) such other insurance or coverages as Landlord
reasonably requires, so long as such coverages are then required for all
comparable tenants of the Project.

16.2

FORM OF POLICIES

Each policy referred to in Section 16.1 shall satisfy the following
requirements.  Each policy shall (i) name Landlord and the Indemnitees as
additional insureds (except Workers’ Compensation and Employers’ Liability
Insurance), (ii) be issued by one or more responsible insurance companies
licensed to do business in the State of California reasonably satisfactory to
Landlord, (iii) where applicable, provide for deductible amounts satisfactory to
Landlord and not permit co‑insurance, and (iv) each policy of “All‑Risks”
property insurance shall provide that the policy shall not be invalidated should
the insured waive in writing prior to a loss, any or all rights of recovery
against any other party for losses covered by such policies.  Tenant shall
deliver to Landlord, certificates of insurance (and at Landlord’s request,
copies of all policies and renewals thereof to be maintained by Tenant
hereunder), prior to Tenant’s entry into the Premises and prior to the
expiration date of each policy.  Additionally, Tenant shall provide Landlord
written notice of any cancelation or amendment of any such insurance within two
(2) business days following Tenant’s knowledge of the same.  If Tenant fails to
carry the insurance required under this Article 16 or fails to provide
certificates of renewal as and when required hereunder, Landlord may, but shall
not be obligated to acquire such insurance on Tenant’s behalf or Tenant’s sole
cost and expense.

16.3

LANDLORD’S INSURANCE

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts sufficient to cover the
replacement cost thereof, insuring against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time.  Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death, and property
damage.  Such insurance shall be for a combined single limit (each occurrence
and in the aggregate) of not less than Five Million and No/100 Dollars
($5,000,000.00) (which limit may be achieved through use of umbrella
coverage).  Neither Landlord’s obligation to carry such insurance nor the
carrying of such insurance shall be deemed to be an indemnity by Landlord with
respect to any claim, liability, loss, cost or expense due, in whole or in part,
to Tenant’s negligent acts or omissions or willful misconduct.  Without
obligation to do so, Landlord may, in its sole discretion from time to time,
carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

59

 

--------------------------------------------------------------------------------

 

16.4

WAIVER OF SUBROGATION

(a)Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

(b)Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions, whether or
not removable, and on Tenant’s furniture, furnishings, fixtures and other
property removable by Tenant under the provisions of this Lease, appropriate
clauses pursuant to which the insurance company or companies (i) waive the right
of subrogation against Landlord and/or any tenant of space in the Building with
respect to losses payable under such policy or policies and/or (ii) agree that
such policy or policies shall not be invalidated should the insured waive in
writing prior to a loss any or all right of recovery against any party for
losses covered by such policy or policies.  If Tenant is unable to obtain in
such policy or policies either of the clauses described in the preceding
sentence, Tenant shall, if legally possible and without necessitating a change
in insurance carriers, have Landlord named in such policy or policies as an
additional insured.  If Landlord shall be named as an additional insured in
accordance with the foregoing, Landlord agrees to endorse promptly to the order
of Tenant, without recourse, any check, draft, or order for the payment of money
representing the proceeds of any such policy or representing any other payment
growing out of or connected with said policies, and Landlord does hereby
irrevocably waive any and all rights in and to such proceeds and payments.

(c)Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, to the
extent the same is covered by Landlord’s insurance, notwithstanding that such
loss or damage may result from the negligence or fault of Tenant, its servants,
agents or employees.  Provided that Tenant’s right of full recovery under its
aforesaid policy or policies is not adversely affected or prejudiced thereby,
Tenant hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant of
the Real Property who shall have executed a similar waiver as set forth in this
Section 16.4 (c) for loss or damage to Tenant Additions, whether or not
removable, and to Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent the same is
coverable by Tenant’s insurance required under this Lease, notwithstanding that
such loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees, or such other tenant and the servants, agents or
employees thereof.

(d)Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore
provided.  Landlord and Tenant hereby also agree to notify the other promptly of
any cancellation or change of the terms of any such policy that would affect
such clauses.

60

 

--------------------------------------------------------------------------------

 

16.5

NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

ARTICLE 17

WAIVER OF CLAIMS AND INDEMNITY

17.1

WAIVER OF CLAIMS

To the extent permitted by Law, Tenant hereby releases the Indemnitees from, and
waives all claims for, damage to person or property sustained by Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property or any part of either or any equipment or appurtenance
therein, or resulting from any accident in or about the Premises or the
Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees.  To the extent permitted by
Law, Tenant hereby waives any consequential damages, compensation or claims for
inconvenience or loss of business, rents, or profits as a result of such injury
or damage, whether or not caused by the gross negligence or willful and wrongful
act of any of the Indemnitees.  If any such damage, whether to the Premises or
the Property or any part of either, or whether to Landlord or to other tenants
in the Property, results from any act or negligence of Tenant, its employees,
servants, agents, contractors, invitees or customers, Tenant shall be liable
therefor and Landlord may, at Landlord’s option, repair such damage and Tenant
shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within thirty (30) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages.  Tenant shall not be liable for any such damage caused by its acts
or negligence if Landlord or a tenant has recovered the full amount of the
damage from proceeds of insurance policies and the insurance company has waived
its right of subrogation against Tenant.

17.2

INDEMNITY BY TENANT

To the extent permitted by Law, and except to the extent indemnified by Landlord
under Section 17.3, Tenant hereby indemnifies, and agrees to protect, defend and
hold the Indemnitees harmless, against any and all actions, claims, demands,
liability, costs and expenses, including reasonable attorneys’ fees and expenses
for the defense thereof, arising from Tenant’s occupancy of the Premises, from
the undertaking of any Tenant Additions or repairs to the Premises by Tenant,
from the conduct of Tenant’s business on the Premises, or from any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of Tenant to be performed pursuant to the terms of this Lease, or from
any willful act or negligence of Tenant, its agents, contractors, servants,
employees, customers or invitees, in or about the Premises or the Property or
any part of either.  In case of any action or proceeding brought against the
Indemnitees by reason of any such claim, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel reasonably acceptable
to Landlord.  Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity.  The
foregoing indemnity shall not operate to relieve Indemnitees of liability to the

61

 

--------------------------------------------------------------------------------

 

extent such liability is caused by the willful and wrongful act of
Indemnitees.  Further, the foregoing indemnity is subject to and shall not
diminish any waivers in effect in accordance with Section 16.4 by Landlord or
its insurers to the extent of amounts, if any, paid to Landlord under its
“All‑Risks” property insurance.  This Article 17 shall survive the expiration or
earlier termination of this Lease.

17.3

INDEMNITY BY LANDLORD

To the extent permitted by Law, Landlord hereby indemnifies, and agrees to
protect, defend and hold Tenant, its partners, members, directors, officers,
agents and employees (the “Tenant Indemnitees”) harmless, against any and all
actions, claims, demands, liability, costs and expenses, including reasonable
attorneys’ fees and expenses for the defense thereof, arising from any willful
act or the gross negligence of Landlord, in or about the Premises or the
Property or any part of either.  In case of any action or proceeding brought
against the Tenant Indemnitees by reason of any such claim, upon notice from
Tenant, Landlord covenants to defend such action or proceeding by counsel chosen
by Landlord.  The foregoing indemnity shall not operate to relieve Tenant
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of the Tenant Indemnitees.  Further, the foregoing indemnity is
subject to and shall not diminish any waivers in effect in accordance with
Section 16.4 by Tenant or its insurers to the extent of amounts, if any, paid to
Tenant under its “All‑Risks” property insurance.

17.4

WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

ARTICLE 18

RULES AND REGULATIONS

18.1

RULES

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with the rules and regulations listed on Exhibit C-2 attached hereto
and with all reasonable modifications and additions thereto which Landlord may
make from time to time and provided to Tenant in writing, provided that such
modifications and additions apply to all tenants generally and
non-discriminatory manner.  In the event of any conflict between such rules and
regulations and any provision in this Lease, such provision of this Lease shall
control.

18.2

ENFORCEMENT

Nothing in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the rules and regulations as set forth on Exhibit C-2 or
as hereafter adopted, or the terms, covenants or conditions of any other lease
as against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees.  Landlord shall use reasonable efforts to enforce the
rules and regulations of the Project in a uniform and non‑discriminatory manner.

62

 

--------------------------------------------------------------------------------

 

ARTICLE 19

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent:  (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable written notice to
Tenant, to display the Premises to prospective purchasers and lenders at
reasonable hours at any time during the Term and to prospective tenants at
reasonable hours during the last twelve (12) months of the Term, subject to
Tenant’s reasonable security and safety rules and procedures (which may include,
without limitation, requiring a Tenant representative to escort visitors at all
times); (5) to grant to any party the exclusive right to conduct any business or
render any service in or to the Building, provided such exclusive right shall
not operate to unreasonably interfere with Tenant’s use of the Premises for the
purpose permitted hereunder; (6) to change the arrangement and/or location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
washrooms or public portions of the Building, and to close entrances, doors,
corridors, elevators or other facilities, provided that such action shall not
materially and adversely interfere with Tenant’s access to the Premises or the
Building or unreasonably interfere with Tenant’s use of the Preemies for the
purposes permitted hereunder; (7) to have access for Landlord and other tenants
of the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
reasonable regulations as Landlord prescribes for the Building for security
purposes.

ARTICLE 20

RELOCATION OF TENANT

At any time during the Term, Landlord may substitute for the Premises, other
premises in the Building, in which event the New Premises shall be deemed to be
the Premises for all purposes under this Lease, provided that (i) the New
Premises shall be located on higher floors in the Building than the Premises and
shall be substantially similar to the Premises in area, configuration and
functionality; (ii) if Tenant is then occupying the Premises, Landlord shall pay
the actual and reasonable expenses of physically moving Tenant, its property and
equipment to the New Premises; (iii) Landlord shall give Tenant not less than
ninety (90) days’ prior written notice of such substitution; and (iv) Landlord,
at its expense, shall improve the New Premises with improvements substantially
similar to those in the Premises at the time of such substitution, if the
Premises are then improved.

63

 

--------------------------------------------------------------------------------

 

ARTICLE 21

ESTOPPEL CERTIFICATE

21.1

TENANT ESTOPPEL

Within ten (10) business days after request therefor by Landlord, Mortgagee or
any prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises, if that is
the case; (iv) that to the best knowledge of Tenant without any duty to
investigate, Landlord is not in default under this Lease (or if Tenant believes
Landlord is in default, the nature thereof in detail); (v) that to the best
knowledge of Tenant without any duty to investigate, Tenant has no offsets or
defenses to the performance of its obligations under this Lease (or if Tenant
believes there are any offsets or defenses, a full and complete explanation
thereof); (vi) that the Premises have been completed in accordance with the
terms and provisions hereof or the Workletter, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto (or stating such
exceptions thereto as applicable); (vii) that if an assignment of rents or
leases has been served upon the Tenant by a Mortgagee, Tenant will acknowledge
receipt thereof and agree to be bound by the reasonable provisions thereof;
(viii) that Tenant will give to the Mortgagee copies of all notices required or
permitted to be given by Tenant to Landlord, provided that the Mortgagee’s
address is provided to Tenant in writing; and (ix) to any other factual
information reasonably and customarily requested.

21.2

ENFORCEMENT

In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) days of its receipt of a second written notice from Landlord to Tenant after
the expiration of the initial ten (10) day period, then such failure shall be a
Default for which there shall be no cure or grace period.  In addition to any
other remedy available to Landlord, Tenant shall be deemed to have irrevocably
appointed Landlord as Tenant’s attorney-in-fact to execute and deliver such
Estoppel Certificate.

21.3

LANDLORD ESTOPPEL

Within ten (10) business days after request therefor by Tenant, Landlord shall
also certify that (i) that this Lease is unmodified and in full force and effect
(or if there have been modifications, a description of such modifications and
that this Lease as modified is in full force and effect); (ii) the dates to
which Rent has been paid; (iii) whether or not to the best knowledge of Landlord
without any duty to investigate, Tenant is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which Landlord may have knowledge.

64

 

--------------------------------------------------------------------------------

 

ARTICLE 22

REAL ESTATE BROKERS

Tenant represents that, except for the broker(s) listed in Section 1.1(17),
Tenant has not dealt with any real estate broker, sales person, or finder in
connection with this Lease, and no such person initiated or participated in the
negotiation of this Lease, or showed the Premises to Tenant.  Landlord
represents that, except for the broker(s) listed in Section 1.1(17), Landlord
has not dealt with any real estate broker, sales person, or finder in connection
with this Lease, and no such person initiated or participated in the negotiation
of this Lease, or showed the Premises on behalf of Landlord.  Tenant hereby
agrees to indemnify, protect, defend and hold Landlord and the Indemnitees,
harmless from and against any and all liabilities and claims for commissions and
fees arising out of a breach of the foregoing representation as well as from any
claim or claims for any commission or fee by any broker or other party claiming
to represent Tenant in connection with any future extensions or renewals
hereof.  Landlord hereby agrees to indemnify, protect, defend and hold Tenant
and the Tenant Indemnitees, harmless from and against any and all liabilities
and claims for commissions and fees arising out of a breach of the foregoing
representation by Landlord as well as from any claim or claims for any
commission or fee by any broker or other party claiming to represent Landlord in
connection with any future extensions or renewals hereof.  Landlord agrees to
pay any commission to which the brokers listed in Section 1.1(17) are entitled
in connection with this Lease pursuant to Landlord’s written agreement with such
broker.

ARTICLE 23

MORTGAGEE PROTECTION

23.1

SUBORDINATION AND ATTORNMENT

This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that this Lease shall be superior to such lease or mortgage or trust
deed.  If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall, provided that such Mortgagee or ground lessor agrees not to
disturb Tenant’s rights under this Lease if Tenant is not in Default hereunder,
attorn to the purchaser at the foreclosure sale or to the ground lessor under
such lease, as the case may be, provided, however, that such purchaser or ground
lessor shall not be (i) bound by any payment of Rent for more than one month in
advance except payments in the nature of security for the performance by Tenant
of its obligations under this Lease; (ii) subject to any offset, defense or
damages arising out of a default of any obligations of any preceding Landlord;
(iii) bound by any amendment or modification of this Lease made without the
written consent of the Mortgagee or ground lessor, or (iv) liable for any
security deposits not actually received in cash by such purchaser or ground
lessor.  This subordination shall

65

 

--------------------------------------------------------------------------------

 

be self‑operative and no further certificate or instrument of subordination need
be required by any such Mortgagee or ground lessor.  In confirmation of such
subordination, however, Tenant shall execute promptly any commercially
reasonable certificate or instrument that Landlord, Mortgagee or ground lessor
may request.  Tenant hereby constitutes Landlord as Tenant’s attorney‑in‑fact to
execute such certificate or instrument for and on behalf of Tenant upon Tenant’s
failure to do so within fifteen (15) days of a request to do so.  Upon request
by such successor in interest, Tenant shall execute and deliver reasonable
instruments confirming the attornment provided for herein.  The terms of this
paragraph shall survive any termination of this Lease by reason of foreclosure.

During the thirty (30) day period following the Date of this Lease, Landlord
shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement (a "SNDA") from the current Mortgagee
in a form reasonably acceptable to Tenant; provided, however, in no event shall
Landlord be in default of this Lease if, despite Landlord’s exercise of
commercially reasonable efforts, Landlord is unable to obtain a SNDA for Tenant
from any such Mortgagee.  Additionally, notwithstanding anything herein to the
contrary, Tenant’s obligation to subordinate this Lease to any future ground
lease or mortgage as provided above is conditioned upon Landlord providing a
SNDA from such future Mortgagee on the standard form provided by such Mortgagee
(with such commercially reasonable modifications as may be requested by Tenant
and approved by such Mortgagee).

23.2

MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon Landlord by Tenant, provided
that prior to such notice Tenant has received written notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor.  Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including the commencement of foreclosure proceedings or
other proceedings to acquire possession of the Real Property, if necessary to
effect such cure).  Such period of time shall be extended by any period within
which such Mortgagee or ground lessor is prevented from commencing or pursuing
such foreclosure proceedings or other proceedings to acquire possession of the
Real Property by reason of Landlord’s bankruptcy.  Until the time allowed as
aforesaid for Mortgagee or ground lessor to cure such defaults has expired
without cure, Tenant shall have no right to, and shall not, terminate this Lease
on account of default.  This Lease may not be modified or amended so as to
reduce the Rent or shorten the Term, or so as to adversely affect in any other
respect to any material extent the rights of Landlord, nor shall this Lease be
canceled or surrendered, without the prior written consent, in each instance, of
the ground lessor or the Mortgagee. Landlord agrees to diligently use reasonable
efforts to obtain such Mortgagee consents as may be required and shall promptly
inform Tenant in writing upon obtaining such consents.

66

 

--------------------------------------------------------------------------------

 

ARTICLE 24

NOTICES

(a)All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid, or sent by electronic mail, provided that the sender
also sends a hard copy of the notice within one (1) business day by one of the
other methods.

(b)All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Section 1.1.

(c)Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service.  However, except with respect to a notice given under Code of Civil
Procedure Section 1161 et seq., the time period in which a response to any such
notice, demand or request must be given shall commence to run from (i) in the
case of delivery by mail, the date of receipt on the return receipt of the
notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant.  Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request
sent.  Notices may also be served by personal service upon any officer, director
or partner of Landlord or Tenant, and shall be effective upon such service.

(d)By giving to the other party at least thirty (30) days’ written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

ARTICLE 25

OFAC

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.

67

 

--------------------------------------------------------------------------------

 

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this
Article.  Tenant represents and warrants that the Tenant OFAC Information it has
provided or to be provided to Landlord or Landlord’s Broker in connection with
the execution of this Lease is true and complete.

ARTICLE 26

MISCELLANEOUS

26.1

LATE CHARGES

(a)All payments required hereunder (other than the Monthly Base Rent, Rent
Adjustments, and Rent Adjustment Deposits, which shall be due as hereinbefore
provided) to Landlord shall be paid within ten (10) days after Landlord’s demand
therefor if not otherwise set forth in this Lease.  All such amounts (including
Monthly Base Rent, Rent Adjustments, and Rent Adjustment Deposits) not paid when
due shall bear interest from the date due until the date paid at the Default
Rate in effect on the date such payment was due.

(b)In the event Tenant is more than five (5) days late in paying any installment
of Rent due under this Lease, Tenant shall pay Landlord a late charge equal to
five percent (5%) of the delinquent installment of Rent.  The parties agree that
(i) such delinquency will cause Landlord to incur costs and expenses not
contemplated herein, the exact amount of which will be difficult to calculate,
including the cost and expense that will be incurred by Landlord in processing
each delinquent payment of rent by Tenant, (b) the amount of such late charge
represents a reasonable estimate of such costs and expenses and that such late
charge shall be paid to Landlord for each delinquent payment in addition to all
Rent otherwise due hereunder.  The parties further agree that the payment of
late charges and the payment of interest provided for in subparagraph (a) above
are distinct and separate from one another in that the payment of interest is to
compensate Landlord for its inability to use the money improperly withheld by
Tenant, while the payment of late charges is to compensate Landlord for its
additional administrative expenses in handling and processing delinquent
payments.

(c)Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

26.2

NO JURY TRIAL; VENUE; JURISDICTION

To the fullest extent permitted by law, including laws enacted after the
Commencement Date, each party hereto (which includes any assignee, successor,
heir or personal representative of a party) shall not seek a jury trial, hereby
waives trial by jury, and hereby further waives any objection to venue in the
County in which the Project is located, and agrees and consents to personal
jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out

68

 

--------------------------------------------------------------------------------

 

of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort
law.  No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived.  It is the intention of the parties that these provisions shall be
subject to no exceptions.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

26.3

NO DISCRIMINATION

Tenant agrees for Tenant and Tenant’s heirs, executors, administrators,
successors and assigns and all persons claiming under or through Tenant, and
this Lease is made and accepted upon and subject to the following
conditions:  that there shall be no discrimination against or segregation of any
person or group of persons on account of race, color, creed, religion, sex,
marital status, national origin or ancestry (whether in the leasing, subleasing,
transferring, use, occupancy, tenure or enjoyment of the Premises or otherwise)
nor shall Tenant or any person claiming under or through Tenant establish or
permit any such practice or practices of discrimination or segregation with
reference to the use or occupancy of the Premises by Tenant or any person
claiming through or under Tenant.

26.4

FINANCIAL STATEMENTS

Within ten (10) days after written request from Landlord from time to time
during the Term (not more than once per any 12-month period), Tenant shall
provide Landlord with current financial statements setting forth Tenant’s
financial condition and net worth for the most recent quarter, including balance
sheets and statements of profits and losses.  Such statements shall be prepared
by an independent accountant and certified by Tenant’s president, chief
executive officer or chief financial officer.  Landlord shall keep such
financial information confidential and shall only disclose such information to
Landlord’s lenders, consultants, purchasers or investors, or other agents (who
shall be subject to the same confidentiality obligations) on a need to know
basis in connection with the administration of this Lease.  Notwithstanding the
foregoing, Tenant shall have no obligation to deliver any financial statements
so long as Tenant is a publicly traded entity and its financial statements are
publicly available.

26.5

OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant.  The submission of this Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, this Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

26.6

TENANT AUTHORITY

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.

69

 

--------------------------------------------------------------------------------

 

26.7

LANDLORD AUTHORITY

Landlord represents and warrants to Tenant that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party (or, if required, such consent
has been obtained by Landlord).

26.8

ENTIRE AGREEMENT

This Lease, the exhibits, schedules, and riders attached hereto contain the
entire agreement between Landlord and Tenant concerning the Premises and there
are no other agreements, either oral or written, and no other representations or
statements, either oral or written, on which Tenant has relied.  This Lease
shall not be modified except by a writing executed by Landlord and Tenant.

26.9

MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other substantial
and adverse change in the rights and obligations of Tenant hereunder, then
Tenant agrees that this Lease may be so modified.

26.10

EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation under this Lease shall only be enforced against
Landlord’s equity interest in the Property up to a maximum of Twenty Million
Dollars ($20,000,000.00) and in no event against any other assets of Landlord,
or Landlord’s members, officers or directors or partners, and that any liability
of Landlord with respect to this Lease shall be so limited and Tenant shall not
be entitled to any judgment in excess of such amount.  Notwithstanding anything
to the contrary contained herein, in no event shall Landlord be liable to Tenant
for consequential, punitive or special damages with respect to this Lease.

26.11

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord.  No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the
Term.  Receipt or acceptance of payment from anyone other than Tenant, including
an assignee of Tenant, is not a waiver of any breach of Article 10, and Landlord
may accept such payment on account of the amount due without prejudice to
Landlord’s right to pursue any remedies available to Landlord.

70

 

--------------------------------------------------------------------------------

 

26.12

LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Building, subject to
purchaser’s assumption of Landlord’s obligations under this Lease accruing or to
be performed after the date of such sale or transfer, Landlord shall be entirely
freed and relieved of all agreements and obligations of Landlord hereunder
accruing or to be performed after the date of such sale or transfer, and any
remaining liability of Landlord with respect to this Lease shall be limited to
the dollar amount specified in Section 26.10 and Tenant shall not be entitled to
any judgment in excess of such amount.

26.13

BINDING EFFECT

Subject to the provisions of Article 10, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

26.14

CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

26.15

TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions.  This
Lease shall be construed in accordance with the Laws of the State of California.
If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each item, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by Law.  Wherever the term “including” or “includes” is used in this
Lease, it shall have the same meaning as if followed by the phrase “but not
limited to”.  The language in all parts of this Lease shall be construed
according to its normal and usual meaning and not strictly for or against either
Landlord or Tenant.

26.16

ABANDONMENT

In the event Tenant abandons the Premises but is otherwise in compliance with
all the terms, covenants and conditions of this Lease, Landlord shall (i) have
the right to enter into the Premises in order to show the space to prospective
tenants, (ii) have the right to reduce the services provided to Tenant pursuant
to the terms of this Lease to such levels as Landlord reasonably determines to
be adequate services for an unoccupied premises, and (iii) during the last six
(6) months of the Term, have the right to prepare the Premises for occupancy by
another tenant upon the end of the Term.  Tenant expressly acknowledges that in
the absence of written notice pursuant to Section 11.2(b) or pursuant to
California Civil Code Section 1951.3 terminating Tenant’s right to possession,
none of the foregoing acts of Landlord or any other act of Landlord shall
constitute a termination of Tenant’s right to possession or an acceptance of
Tenant’s surrender of the Premises, and this Lease shall continue in effect.

71

 

--------------------------------------------------------------------------------

 

26.17

LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease beyond
applicable notice and cure periods, Landlord shall have the right (but not the
obligation), to perform such duty on behalf and at the expense of Tenant without
prior notice to Tenant, and all sums expended or expenses incurred by Landlord
in performing such duty shall be deemed to be additional Rent under this Lease
and shall be due and payable upon demand by Landlord.

26.18

SECURITY SYSTEM

Landlord shall not be obligated to provide or maintain any security patrol or
security system.  Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

26.19

NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

26.20

RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant.  Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period.  Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

26.21

SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant and Landlord under this Lease to
indemnify, protect, defend and hold harmless Landlord and/or Indemnitees, or
Tenant and/or Tenant Indemnitees, respectively, shall survive the expiration or
termination of this Lease, and so shall all other obligations or agreements
which by their terms survive expiration or termination of this Lease.

26.22

COUNTERPARTS

This Lease may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.  Telecopied signatures or signatures transmitted by electronic
mail in so-called “pdf” format or via DocuSign or similar electronic means may
be used in place of original signatures on this Lease.  Landlord and Tenant
intend to be bound by the signatures on the telecopied or e-mailed document, are
aware that the other party will rely on the telecopied or e-mailed signatures,
and hereby waive any defenses to the enforcement of the terms of this Lease
based on such telecopied or e-mailed signatures.  Promptly following request by
either party, the other party shall provide the requesting party with original
signatures on this Lease.

72

 

--------------------------------------------------------------------------------

 

26.23

EXHIBITS, SCHEDULES AND RIDERS

All exhibits, schedules, riders and/or addenda referred to in this Lease as an
exhibit, schedule, rider, or addenda hereto, or attached hereto, are hereby
incorporated into and made a part of this Lease.

[Signatures on Following Page]




73

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.1(4) hereof.

 

TENANT:

 

LANDLORD:

 

 

 

 

Dynavax Technologies Corporation,

a Delaware corporation

 

Emery Station West, LLC,

a California limited liability company

 

 

 

 

By:

/s/ Eddie Gray

 

By: 

ES West Associates, LLC

Print Name: 

Eddie Gray

 

 

a California limited liability company,

Its:

Chief Executive Officer

 

 

its Managing Member

 

 

 

 

 

By:

/s/ Michael Ostrach

 

By:

Wareham-NZL, LLC

Print Name:

Michael Ostrach

 

 

a California limited liability company,

Its:

Senior Vice President, Chief Financial

Officer and Chief Business Officer

 

 

its Manager

 

 

 

 

 

 

 

 

By: 

/s/ Richard K. Robbins

 

 

 

 

Richard K. Robbins

 

 

 

 

Manager

 

 

 

 

 

 

74

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF PREMISES

[gfjrrzwuoxvc000001.jpg]

A‑1

 

--------------------------------------------------------------------------------

 

[gfjrrzwuoxvc000002.jpg]

 

 

A‑2

 

--------------------------------------------------------------------------------

 

EXHIBIT B

WORKLETTER

THIS WORKLETTER (this “Workletter”) is attached to and made a part of that
certain Lease (the “Lease”) between EMERY STATION WEST, LLC, a California
limited liability company (“Landlord”), and DYNAVAX TECHNOLOGIES CORPORATION, a
Delaware corporation (“Tenant”).  All capitalized terms used but not defined
herein shall have the respective meanings given such terms in the Lease.  This
Workletter sets forth the terms and conditions relating to the construction of
Tenant Improvements (defined below) in the Premises.

Section 1

ALLOWANCE; TENANT IMPROVEMENTS

1.1Allowance.  Tenant shall be entitled to an allowance (the “Tenant Improvement
Allowance”) in an amount not to exceed $110.00 per square foot of Rentable Area
of the Premises for the costs relating to the design, permitting and
construction of Tenant’s improvements which will be permanently affixed to the
Premises in accordance with this Workletter (the “Tenant Improvements”).  In no
event will Landlord be obligated to make disbursements pursuant to this
Workletter in a total amount which exceeds the Tenant Improvement
Allowance.  Tenant agrees that it shall commence the Tenant Improvements
promptly following the Commencement Date and diligently proceed to complete the
same.  Tenant must submit Payment Request Supporting Documentation (defined
below) for such work in accordance with this Workletter no later than April 1,
2020, after which date Landlord’s obligation to fund such costs shall expire.

1.2Disbursement of the Tenant Improvement Allowance.

(a)Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Workletter, the Tenant Improvement Allowance shall be disbursed by Landlord only
for the following items and costs (collectively the “Tenant Improvement
Allowance Items”):

(i)Payment of the fees of the Architect and the Building Consultants (as those
terms are defined below) and payment of fees and costs reasonably incurred by
Landlord for the review of the Construction Drawings (defined below) by Landlord
or by Landlord’s third party consultants;

(ii)The payment of plan check, permit and license fees relating to the Tenant
Improvements, including, without limitation, taxes, fees, charges and levies by
governmental agencies;

(iii)The cost of construction of the Tenant Improvements, including, without
limitation, costs and expenses for labor, materials, equipment and fixtures,
after hours charges, testing and inspection costs, freight elevator usage, trash
removal costs, any other services provided by third parties unaffiliated with
Tenant in connection with the construction and contractors’ fees and general
conditions;

B-1

 

--------------------------------------------------------------------------------

 

(iv)The cost of any changes to the Building when such changes are required by
the Construction Drawings, such cost to include all direct architectural and/or
engineering fees and expenses incurred in connection therewith;

(v)The cost of any changes to the Construction Drawings (defined below) or
Tenant Improvements required by applicable laws, including, without limitation,
building codes (collectively, “Code”); and

(vi)The Coordination Fee (defined below).

(b)Disbursement of Tenant Improvement Allowance.  During the design and
construction of the Tenant Improvements, Landlord shall make periodic
disbursements (no more often than once per month) of the Tenant Improvement
Allowance to reimburse Tenant for Tenant Improvement Allowance Items and shall
authorize the release of funds as follows.

(i)To request a periodic disbursement, Tenant shall deliver to Landlord:  (A) a
request for payment from Contractor (defined below) approved by Tenant, in a
reasonable form to be provided or approved in advance by Landlord, including a
schedule of values and showing the percentage of completion, by trade, of the
Tenant Improvements, which details the portion of the work completed and the
portion not completed; (B) invoices from all of Tenant’s Agents (defined below)
for labor rendered and materials delivered to the Premises; (C) executed
conditional mechanic’s lien releases from all of Tenant’s Agents who have lien
rights with respect to the subject request for payment (along with unconditional
mechanics’ lien releases with respect to payments made pursuant to Tenant’s
prior submission hereunder) in compliance with all applicable laws; (D) if not
already supplied to Landlord, a copy of the construction permits referenced in
Section 3.2(a) below; and (E) all other information reasonably requested by
Landlord (collectively, the “Payment Request Supporting Documentation”).

(ii)Within forty (40) days after Tenant’s delivery to Landlord of all Payment
Request Supporting Documentation, Landlord shall deliver to Tenant payment in an
amount equal to the lesser of:  (x) the amount so requested by Tenant, as set
forth in Section 1.2(b)(i) above, less (i) the applicable Over-Tenant
Improvement Allowance Amount (defined in Section 3.2(a) below and (ii) a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (y) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention),
provided that if Landlord, in good faith, disputes any item in a request for
payment based on non-compliance of any work with the Approved Working Drawings
(defined below) or due to any substandard work (reasonably determined by
Landlord) and delivers a written objection to such item setting forth with
reasonable particularity Landlord’s reasons for its dispute (a “Draw Dispute
Notice”) within ten (10) days following Tenant’s submission of its Payment
Request Supporting Documentation, Landlord may deduct the amount of such
disputed item from the payment. Landlord and Tenant shall, in good faith,
endeavor to diligently resolve any such dispute.  Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in Tenant’s payment request.

B-2

 

--------------------------------------------------------------------------------

 

(iii)Subject to the provisions of this Work Agreement, following the final
completion of construction of the Tenant Improvements, Landlord shall deliver to
Tenant a check made payable to Tenant, or a check or checks made payable to
another party or parties as reasonably requested by Tenant, in the amount of the
Final Retention, provided that (A) Tenant delivers to Landlord properly executed
unconditional mechanics’ lien releases from all of Tenant’s Agents in compliance
with all applicable laws, as reasonably determined by Landlord; (B) Landlord has
determined in good faith that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building; (C) Architect delivers to
Landlord a certificate, in a form reasonably acceptable to Landlord, certifying
that the construction of the Tenant Improvements has been finally completed;
(D) Tenant supplies Landlord with evidence that all governmental approvals
required for an occupant to legally occupy the Premises has been obtained; and
(E) Tenant has fulfilled its Completion Obligations (defined below) and has
otherwise complied with Landlord’s standard “close‑out” requirements regarding
city approvals, closeout tasks, closeout documentation regarding the general
contractor, financial close-out matters, and Tenant’s vendors.

Section 2

CONSTRUCTION DRAWINGS

2.1Selection of Architect; Construction Drawings.  Tenant shall retain DGA
Architects (the “Architect”) to prepare the Construction Drawings.  Such
approval shall be granted or denied within three (3) business days upon request,
and Landlords’ failure to  respond within such three (3) business day period
shall be deemed approval by Landlord.  Tenant shall retain engineering
consultants approved in writing, in advance by Landlord, such approval not to be
unreasonably withheld (the “Building Consultants”) to prepare all plans and
engineering working drawings and perform all work relating to mechanical,
electrical and plumbing (“MEP”), HVAC/Air Balancing, life-safety, structural,
sprinkler and riser work.  Landlord acknowledges its pre-approval of the
following Building Consultants:

 

MEP:

Interface

Structural:

Rutherford & Chekene.

 

The plans and drawings to be prepared by Architect and the Building Consultants
hereunder (i.e., both the Space Plan and the Working Drawings, as each term is
defined below) shall be known collectively as the “Construction Drawings.”  All
Construction Drawings shall comply with the drawing format and specifications
reasonably determined or approved by Landlord and shall be subject to Landlord’s
prior written approval, not to be unreasonably withheld, conditioned or
delayed.  Such approval shall be granted or denied within ten (10) business days
after delivery to Landlord, and Landlord’s failure to respond within such ten
(10) business day period, if such failure continues following a second, five (5)
business day notice, shall be deemed approval by Landlord. Any disapproval of
the Construction Drawings shall accompany Landlord’s detailed reasons for such
disapproval. All MEP drawings must be fully engineered and cannot be prepared on
a “design-build” basis.  Landlord’s review of the Construction Drawings shall be
for its sole purpose and shall not obligate Landlord to review the same, for
quality, design, Code compliance or other like matters.  Accordingly,
notwithstanding

B-3

 

--------------------------------------------------------------------------------

 

that any Construction Drawings are reviewed by Landlord or its space planner,
architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord’s space
planner, architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Construction Drawings.

2.2Space Plan.  Tenant shall supply Landlord for Landlord’s review and approval
with four (4) copies signed by Tenant of its space plan for the Premises (the
“Space Plan”) before any architectural working drawings or engineering drawings
have been commenced.  The Space Plan shall include a layout and designation of
all laboratory facilities, offices, rooms and other partitioning, their intended
use, and equipment to be contained therein.  Landlord may request clarification
or more specific drawings for special use items not included in the Space
Plan.  Landlord shall advise Tenant within five (5) business days after
Landlord’s receipt of the Space Plan (or, if applicable, such additional
information reasonably requested by Landlord pursuant to the provisions of the
immediately preceding sentence) if the same is approved or is unsatisfactory or
incomplete in any respect, and any disapproval of the Space Plan shall accompany
Landlord’s detailed reasons for such disapproval.  Upon any disapproval by
Landlord, Tenant shall promptly cause the Space Plan to be revised to correct
any deficiencies or other matters Landlord may reasonably require and deliver
such revised Space Plan to Landlord. Landlord’s failure to respond within five
(5) business days thereafter, if such failure continues following a second,
three (3) business day notice, shall be deemed approval by Landlord.

2.3Working Drawings.  After the Space Plan has been approved by Landlord, Tenant
shall cause the Architect and the Engineers to promptly complete the
architectural and engineering drawings, and Architect shall compile a fully
coordinated set of drawings, including but not limited to architectural,
structural, mechanical, electrical, plumbing, fire sprinkler and life safety in
a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Working Drawings”) and shall
submit the same to Landlord for Landlord’s review and approval (such approved
Working Drawings, “Approved Working Drawings”).  Tenant shall supply Landlord
with four (4) copies signed by Tenant of the Working Drawings.  Landlord shall
advise Tenant within ten (10) business days after Landlord’s receipt of the
Working Drawings if Landlord, in good faith, determines that the same are
approved or are unsatisfactory or incomplete, and any disapproval of the Working
Drawings shall accompany Landlord’s detailed reasons for such disapproval.  If
Tenant is so advised, Tenant shall promptly revise the Working Drawings to
correct any deficiencies or other matters Landlord may reasonably require and
deliver such revised Working Drawing to Landlord. Landlord’s failure to respond
within five (5) business days thereafter, if such failure continues following a
second, three (3) business day notice, shall be deemed approval by Landlord.

2.4Landlord’s Approval.  Tenant acknowledges that it shall be deemed reasonable
for Landlord to disapprove the Space Plan and any subsequent Working Drawings
unless, at a minimum, the same are prepared on the basis that they will only
utilize the appropriate pro-rated share of building systems capacity made
available by Landlord for tenant usage in the building (including, but not
limited to, the HVAC equipment, electrical power, fire sprinkler, emergency
electrical power), (b) the Tenant Improvements as specified and designed comply
with the requirements of the Project’s Sustainability Practices and the
applicable Green Building Standards set forth in Exhibit B-1 attached hereto,
and (c) the sprinkler systems shall be designed in

B-4

 

--------------------------------------------------------------------------------

 

compliance with the specifications provided by FM Global.  Additionally,
Landlord’s approval of any matter under this Workletter may be withheld if
Landlord reasonably determines that the same would violate any provision of the
Lease or this Workletter or would adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building.

2.5Changes to the Working Drawings.  Any changes to the Approved Working
Drawings (each, a “Change”) shall be requested and instituted in accordance with
the provisions of this Section 2.5 and shall be subject to the written approval
of the non-requesting party in accordance with this Workletter.  

(a)Either Landlord or Tenant may request Changes after Landlord approves the
Working Drawings by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (i) the Change, and (ii) any modification of the
Approved Working Drawings, as applicable, necessitated by the Change. If the
nature of a Change requires revisions to the Approved Working Drawings, then
Tenant shall be solely responsible for the cost and expense of such revisions
and any increases in the cost of the Tenant Improvements as a result of such
Change. Change Requests shall be signed by the requesting party’s
representative. Landlord shall only request a Change if it reasonably believes
that such Change is necessary to comply with applicable Laws, to prevent a
material adverse impact on the Building’s systems or to address a material
Building structural issue.

(b)All Change Requests shall be subject to the other party’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. The non-requesting party shall have three (3) business days after
receipt of a Change Request to notify the requesting party in writing of the
non-requesting party’s decision either to approve or object to the Change
Request. The non-requesting party’s failure to respond within such three (3)
business day period shall be deemed approval by the non-requesting party.

Section 3

CONSTRUCTION OF THE TENANT IMPROVEMENTS

3.1Tenant’s Selection of Contractors.

(a)The Contractor.  Tenant will retain Dome Construction as a general contractor
to construct the Tenant Improvements (“Contractor”).

B-5

 

--------------------------------------------------------------------------------

 

(b)Tenant’s Agents.  A list of all subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be provided to Landlord, provided that Landlord will require Tenant to
retain the Building Consultants.  Tenant shall contract with Landlord’s base
building subcontractors for any mechanical, electrical, plumbing, life safety,
structural or HVAC work in the Premises.  All of Tenant’s Agents shall be
licensed in the State of California, capable of being bonded and
union-affiliated in compliance with all then existing master labor agreements.

3.2Construction of Tenant Improvements by Tenant’s Agents.

(a)Construction Contract.  Prior to Tenant’s execution of the construction
contract and general conditions with Contractor (the “Contract”), Tenant shall
submit the Contract to Landlord for its approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Landlord shall have three (3)
business days upon receipt of the Contract to either grant or deny its approval,
and Landlord’s failure to respond within such three (3) business day period
shall be deemed approval by Landlord. Prior to the commencement of the
construction of the Tenant Improvements, Tenant shall provide Landlord with a
schedule of values consisting of a detailed breakdown, by trade, of the final
costs to be incurred or which have been incurred, for all Tenant Improvement
Allowance Items in connection with the design and construction of the Tenant
Improvements, which costs form the basis for the amount of the Contract (“Final
Costs”).  Prior to the commencement of construction of the Tenant Improvements,
Landlord and Tenant shall identify the amount equal to the difference between
the amount of the Final Costs and the amount of the Tenant Improvement Allowance
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord, on or before the commencement of construction of
the Tenant Improvements), the "Over-Allowance Amount", and Landlord will
reimburse Tenant on a monthly basis, as described in Section 1.2(b)(ii) above,
for a percentage of each amount requested by the Contractor or otherwise to be
disbursed under this Workletter, which percentage shall be equal to the Tenant
Improvement Allowance divided by the amount of the Final Costs (after deducting
from the Final Costs any amounts expended in connection with the preparation of
the Construction Drawings, and the cost of all other Tenant Improvement
Allowance Items incurred prior to the commencement of construction of the Tenant
Improvements), and Tenant shall be solely responsible for any Over-Allowance
Amount.  If, after the Final Costs have been initially determined, the costs
relating to the design and construction of the Tenant Improvements shall change,
any additional costs for such design and construction in excess of the Final
Costs shall be added to the Over-Allowance Amount and the Final Costs, and
Landlord’s reimbursement percentage, shall be recalculated in accordance with
the terms of the immediately preceding sentence.  Notwithstanding anything set
forth herein to the contrary, construction of the Tenant Improvements shall not
commence until Tenant has procured and delivered to Landlord a copy of all
permits necessary for commencement of construction of the Tenant Improvements.

B-6

 

--------------------------------------------------------------------------------

 

(b)Construction Requirements.

(i)Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work.  Construction of the Tenant Improvements shall comply with the
following:  (A) the Tenant Improvements shall be constructed in strict
accordance with the Approved Working Drawings and Landlord’s then-current
published construction guidelines; (B) Tenant’s Agents shall submit schedules of
all work relating to the Tenant Improvements to Landlord and Landlord shall,
within five (5) business days of receipt thereof, inform Tenant’s Agents of any
changes which are necessary thereto, and Tenant’s Agents shall adhere to such
corrected schedule; and (C) Tenant shall abide by all reasonable and
non-discriminatory rules made and provided to Tenant in writing by Landlord’s
Building manager with respect to the use of contractor parking, materials
delivery, freight, loading dock and service elevators, any required shutdown of
utilities (including life-safety systems), storage of materials, coordination of
work with the contractors of Landlord, and any other matter in connection with
this Workletter, including, without limitation, the construction of the Tenant
Improvements, provided that such rules shall not include additional charge for
the use of freight, loading dock and service elevators or storage of
materials.  Tenant shall pay an oversight and supervisory fee (the “Coordination
Fee”) to Landlord in an amount equal to one percent (1.0%) of the Final Costs.

(ii)Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (A) to permit Tenant to complete the Tenant Improvements,
and (B) to enable Tenant to obtain any related building permit or certificate of
occupancy; provided, however, nothing contained in this Workletter shall be
deemed to indemnify Landlord from or against liability caused solely by
Landlord’s negligence or willful misconduct.

(iii)Requirements of Tenant’s Agents.  Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant’s Agents shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the completion of the work performed by such contractor or
subcontractor.  The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with the
removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that are damaged or disturbed thereby.  All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.  Tenant covenants to give to Landlord
any assignment or other assurances as may be necessary to effect such right of
direct enforcement.

B-7

 

--------------------------------------------------------------------------------

 

(c)Insurance Requirements.

(i)General Coverages.  All of Tenant’s Agents shall carry employer’s liability
and worker’s compensation insurance covering all of their respective employees,
and shall also carry commercial general liability insurance, including personal
and bodily injury, property damage and completed operations liability, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

(ii)Special Coverages.  Tenant or Contractor shall carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of the
Tenant Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof.  Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and shall be in form and with companies as are
required to be carried by Tenant as set forth in the Lease.

(iii)General Terms.  Certificates for all of the foregoing insurance coverage
shall be delivered to Landlord before the commencement of construction of the
Tenant Improvements and before the Contractor’s equipment is moved onto the
site.  All such policies of insurance must contain a provision that the company
writing said policy will endeavor to give Landlord thirty (30) days’ prior
written notice of any cancellation of such insurance.  In the event that the
Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense.  Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operations Coverage insurance
required by Landlord, which is to be maintained for one (1) year following
completion of the work and acceptance by Landlord and Tenant.  All policies
carried hereunder shall insure Landlord, Wareham Property Group as Landlord’s
manager, and Tenant, as their interests may appear, as well as Tenant’s
Agents.  All insurance, except Workers’ Compensation, maintained by Tenant’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder.  Such insurance shall provide that it is primary insurance as
respects Landlord and Tenant and that any other insurance maintained by Landlord
or Tenant is excess and noncontributing with the insurance required
hereunder.  The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under the Lease and/or
this Workletter.

(d)Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) the Code and other applicable federal, state,
city and/or quasi-governmental laws, codes, ordinances and regulations, as each
may apply according to the rulings of the controlling public official, agent or
other person or entity; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; (iii) building material manufacturer’s specifications, and (iv)
the Project’s Sustainability Practices and the applicable Green Building
Standards as set forth in Exhibit B-1.  Landlord Work shall comply with all
respects with the following: (i) the Code and other applicable federal, state,
city and/or quasi-governmental laws, codes, ordinances and regulations, as each
may apply according to the rulings of the controlling public official, agent or
other person or entity; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

B-8

 

--------------------------------------------------------------------------------

 

(e)Inspection by Landlord.  Landlord shall have the right to inspect the Tenant
Improvements during normal business hours upon no less than 48 hours’ advance
notice, provided however, that Landlord’s failure to inspect the Tenant
Improvements shall in no event constitute a waiver of any of Landlord’s rights
hereunder nor shall Landlord’s inspection of the Tenant Improvements constitute
Landlord’s approval of the same.  Should Landlord disapprove any portion of the
Tenant Improvements, Landlord shall notify Tenant in writing of such disapproval
and shall specify the items disapproved and the reasons therefor.  Any defects
or deviations in, and/or disapproval by Landlord of, the Tenant Improvements
shall be rectified by Tenant at no expense to Landlord, provided however, that
in the event Landlord determines that a defect or deviation exists or
disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant’s use of such other tenant’s leased premises, and
Tenant fails to commence to remedy the same within thirty (30) days after
Landlord’s written notice thereof or Tenant fails to diligently execute the same
to completion, Landlord may take such action as Landlord deems necessary, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s reasonable satisfaction.

(f)Meetings.  Tenant shall hold periodic meetings at a reasonable time with the
Architect and the Contractor regarding the progress of the preparation of the
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at the Premises (unless otherwise notified by Tenant to
Landlord), and Landlord and/or its agents shall receive prior written notice of,
and shall have the right to attend, all such meetings.  Upon Landlord’s
reasonable request, certain of Tenant’s Agents shall attend such meetings.  In
addition, minutes shall be taken at all such meetings, and Landlord will be
included in the distribution list for such minutes.  One such meeting each month
shall include the review of Contractor’s current request for payment.

3.3Notice of Completion; Copy of Record Set of Plans.  Following completion of
construction of the Tenant Improvements, Landlord shall cause a Notice of
Completion to be recorded in the office of the Recorder of Alameda County and
shall furnish a copy thereof to Tenant.  Within thirty (30) days following the
completion of construction, (i) Tenant shall cause the Architect and Contractor
(A) to update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction, (B) to
certify to the best of their knowledge that the updated drawings are true and
correct, which certification shall survive the expiration or termination of the
Lease, and (C) to deliver to Landlord such updated drawings in accordance with
Landlord’s then-current CAD Requirements within ninety (90) days following
issuance of a certificate of occupancy for the Premises, and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
Premises.  Tenant’s obligations set forth in this Section are collectively
referred to as the “Completion Obligations.”

B-9

 

--------------------------------------------------------------------------------

 

Section 4

LANDLORD WORK

Landlord shall deliver the Premises in “warm shell” condition and in conformance
with the base building standards as set forth on Exhibit B-2 hereto (the
“Landlord Work”).  The Landlord Work shall be performed in a good workmanlike
manner and comply in all respects with the Code and other federal, state, city
and/or quasi-governmental laws, codes, ordinances and regulations, as each may
apply according to the rulings of the controlling public official, agent or
other person or entity; the applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters), and the
National Electrical Code.  Subject to the foregoing and the terms of the Lease,
Tenant shall accept the Premises in its then existing, “AS-IS” condition.

Section 5

MISCELLANEOUS

5.1Tenant’s Representative.  Tenant has designated Dave Johnson as its sole
representative with respect to the matters set forth in this Workletter, until
further notice to Landlord, who shall have full authority and responsibility to
act on behalf of Tenant as required in this Workletter.

5.2Landlord’s Representative.  Landlord has designated Geoffrey Sears as its
sole representative with respect to the matters set forth in this Workletter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Workletter.

5.3Tenant’s Default.  Notwithstanding any provision to the contrary contained in
the Lease, if a Default by Tenant under the Lease (including, without
limitation, this Workletter) has occurred and is continuing at any time on or
before the substantial completion of the Tenant Improvements, then in addition
to all other rights and remedies granted to Landlord pursuant to the Lease,
Landlord shall have the right to withhold payment of all or any portion of the
Tenant Improvement Allowance until such time as such Default is cured pursuant
to the terms of the Lease.

 

 

B-10

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

APPLICABLE GREEN BUILDING STANDARDS

Tenant shall cause the Architect, Engineers and General Contractor (the Tenant’s
“TI Project Team”) to rate the proposed Tenant Improvements on a “LEED”
scorecard with a goal of achieving at least a “Gold” level as set forth by the
USGBC, and shall provide that information, attested to by TI Project Team as
part of the Space Plan and Working Drawings approval process.

Tenant agrees to direct the Architect and Engineers to design the Tenant
Improvements such that they meet the following standards:

Under the LEED 2009 Core & Shell Rating System, achieving certain credits is
dependent upon integrating the credit requirements into a binding tenant lease
or sales agreement. In these cases, the technical requirements must be clearly
identified as part of the tenants’ scope, and enforced through the tenant lease
agreement. The following sample text can be referenced to that end.

TENANT’S WORK

Tenant agrees that Tenant’s Work shall include the following

SUSTAINABLE DESIGN

Please refer to the LEED Reference Guide for Green Building Design and
Construction 2009 for detailed information on the specific credits and goals
described below.

WATER EFFICIENCY

WƐc3-Water use Reduction (reduce by 40%)

Tenant installed Plumbing fixtures must comply with the following applicable
maximum fixture flush and flow rates.

 

•

Water closet: 1.1 gpf

 

 

•

Urinals: 0.125 gpf

 

 

•

Lavatory faucets: 0.35 gpm

 

 

•

Kitchen faucets: 1.5 gpm

 

 

•

Showerheads: 1.5 gpm

 

ENERGY & ATMOSPHERE

EAp3 – Fundamental Refrigerant Management and EAc4 – Enhanced Refrigerant
Management –

Tenant installed heating, ventilating, air conditioning and refrigeration
(HVAC&R) systems must contain zero Chlorofluorocarbon (CFC) based refrigerants
and either eliminate the use of chemical refrigerants or select refrigerants
that minimize or eliminate the emission of compounds that contribute to ozone
depletion.

Refer to LEED 2009 EAc4 Enhanced Refrigerant Management for details on
calculating maximum thresholds for refrigerant contributions to ozone depletion
and global warming potential.

2 Bryanl Street. Suite 300, San Francisco, CA 94105 1415.856.3000
perkinswill.com


B-1‑1

 

--------------------------------------------------------------------------------

 

FAc1 – Optimize Energy Performance

Tenant installed regulated building energy consuming systems demonstrate a
minimum 20% improvement when measured by energy cost than a baseline building
determined according to Appendix G of ASHRAE Standard 90.1-2007. Regulated
energy includes lighting; HVAC; and service water heating for domestic or space
heating purposes.

Refer to LEED 2009 EAp2 Minimum Energy Performance and EAc1 Optimize Energy
performance for details on calculating baseline and proposed building
performance.

INDOOR ENVIRONMENTAL QUALITY

IEQp1 – Minimum Indoor Air Quality Performance – Prerequisite

Mechanical ventilation systems must be designed using the ventilation rate
procedure as defined by ASHRAE 62.1-2007, or the applicable local code,
whichever is more stringent.

IEQp2 – Environmental Tobacco Smoke (ETS) Control – Prerequisite

Prohibit smoking inside the building and within 25 feet of all building
entrances, outdoor air intakes, and operable windows.

IEQc1 – Outdoor Air Delivery Monitoring

Tenant installed ventilation systems must provide permanent monitoring systems
that monitor CO2 concentrations within all mechanically ventilated densely
occupied spaces and provide direct outdoor air flow measurement devices in air
handling units where more than 20% of the design supply air flow serves
non-densely occupied spaces. All naturally ventilated spaces must monitor CO2
concentrations and all CO2 monitors must be placed between 3 and 6 feet above
the floor.

Refer to LEED 2009 IEQc1 Outdoor Air Delivery Monitoring for details on
monitoring accuracy and integration into building automation system.

IEQc2 – Increased Ventilation

Tenant installed ventilation systems must increase breathing zone outdoor air
ventilation rates by at least 30% above the minimum rates prescribed by ASHRAE
62.1-2007.

IEQc3.1 – Construction Indoor Air Quality Management Plan

Tenant construction must develop an Indoor Air Quality (IAQ) management plan
that meets or exceeds the recommended control measures of the Sheet Metal and
Air Conditioning National Contractors Association (SMACNA) IAQ Guidelines for
Occupied Buildings under Construction, 2nd edition, 2007, ANSI/SMACNA 008-2008,
Chapter 3. In addition, the plan should address:

 

•

Protection of absorptive materials stored on-site and installed from moisture
damage.

 

 

•

Permanently installed air-handling equipment is not operated during construction
unless filtration media with a minimum efficiency reporting value (MERV) of 8
are installed at each return air grille and return. Immediately before
occupancy, replace all filtration media with the final design filtration media.

 

Refer to LEED 2009 IEQc3.1 – Construction Indoor Air Quality Management Plan –
During Construction for details on IAQ plan requirements and reporting.

IEQc4.1-4.4 Low-Emitting Materials –

B-1‑2

 

--------------------------------------------------------------------------------

 

All adhesives and sealants used on the interior of the Tenant construction must
comply to the VOC limits established by the South Coast Air Quality Management
District (SCAQMD) Rule #1168. All paints and coatings used must not exceed the
VOC limits established by Green Seal Standard GS-11, Green Seal Standard GC-03,
and SCAQMD Rule #1113. All installed flooring must meet the requirements of
IEQc4.3 Low-Emitting Materials – Flooring Systems. Carpet must meet the
requirements of the Carpet and Rug Institute Green Label Plus program. Carpet
adhesive must meet the requirements of IEQc4.1 Low-Emitting Materials –
Adhesives and Sealants. Hard surface flooring must be FloorScore Standard
certified. All flooring sealers, stains and finish must meet the SCAQMD Rule
#1113 and tile setting adhesives must meet Rule #1168. All composite wood and
agrifiber products used must comply with the no-added urea formaldehyde
requirements of IEQc4.4 Low-Emitting Materials – Composite and Agrifiber
Products.

Refer to LEED 2009 IEQc4.1 to 4.4 Low-Emitting Materials for further details on
VOC limits and third-party certification requirements.

IEQc5 – Indoor chemical and pollutant source control –

Sufficiently exhaust each space where hazardous gases or chemicals may be
present or used (e.g., garages, housekeeping and laundry areas, copying and
printing rooms) to create negative pressure with respect to adjacent spaces when
the doors to the room are closed. For each of these spaces, provide self-closing
doors and deck-to-deck partitions or a hard-lid ceiling. The exhaust rate must
be at least 0.50 cubic feet per minute (cfm) per square foot (0.15 cubic meters
per minute per square meter) with no air recirculation. The pressure
differential with the surrounding spaces must be at least 5 Pascals (Pa) (0.02
Inches or water gauge) on average and 1 Pa (0.004 Inches of water) at a minimum
when the doors to the rooms are closed.

In mechanically ventilated buildings, each ventilation system that supplies
outdoor air shall provide MERV 13 air filtration.

 

 

 

 

 

 

 

perkinswill.com

 

 

 

B-1‑3

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

LANDLORD WORK / WARM-SHELL DESCRIPTION

OCCUPANCY

 

•

Tower designed to accommodate “B” and “L” occupancies.

SITEWORK / PARKING

 

•

Exterior hardscape and landscape including site lighting, curbs, sidewalks and
drive aisles, miscellaneous site furnishings and stormwater bio-filtration
system.

 

•

Hardscape and landscaping on podium rooftop (tower’s base), accessible from
tower.

 

•

Connection from podium roof terrace to pedestrian bridge.

 

•

Landlord-provided Generac emergency generator with enclosure for life-safety and
tenant purpose back-up power (1600kW / 2000 kVA/60Hz).

 

•

Immediate connection to area commuter trains, buses and free EmeryGoRound
shuttle.

 

•

Ample visitor/transient parking in podium with tenant employee parking in
adjacent 6100 Horton St Garage structure, including provisions for electric
vehicle charging.

 

•

Outdoor bike racks and large indoor, secured bike storage.

 

•

Significant on-site public art.

STRUCTURE

 

•

Structural slab on grade supported by auger piles, pile caps and grade beams.

 

•

Steel superstructure for podium and commercial tower above.

 

•

Lateral system using moment frames and buckling-restrained brace frames
(BRB’s).  Seismic importance of 1.0.

 

•

Floors of concrete slab on metal deck.  Floor load of 100 lbs/SF, reducible.

 

•

Structural roof (100 lbs per SF, reducible), and central mechanical penthouse.

 

•

Floor-to-floor height of 14’10” with top (9th) floor at 15’0”.  Designed to
allow robust lab MEP above a minimum finished ceiling height of 10’0”.

 

•

Floor vibration:  3rd floor 14,000 micro-inches/second, Floors 4-9 18,000
micro-inches/second.

EXTERIOR SKIN

 

•

Glass (curtainwall, storefront and ribbon window systems), metal panels and
precast panels.

 

•

Head of ribbon windows at 9’-0” above finished floor, sills at 3’-0.”

 

•

Metal panels for penthouse and screened mechanical area.  

 

•

Accessible private exterior terraces on Floors 4-6.

B-2‑1

 

--------------------------------------------------------------------------------

 

COMMON AREAS / FACILITIES

 

•

Double-height ground floor lobby, complete with main greeting/security desk, and
all interior finishes, FF&E and art.

 

•

Ground floor main electrical room, and fire control room with main fire alarm
panel.

 

•

Covered loading dock with roll-down door, at-grade area for shipping/receiving,
and hydraulic scissor lift.

 

•

Trash room.

 

•

750 GPM Patterson fire pump and 60,000 gallon fire water storage tank.

 

•

Telecom main point of entry (MPOE) room. At grade with pathway to stacked tower
riser closets on every floor.  Open access to main telco providers (AT&T,
Comcast and Paxio Fiber).

 

•

One service/freight elevator with capacity of 5,000 lbs. (sized to accommodate
an 8 ft. chemical fume hood).  This elevator is accessible from loading dock and
services all floors plus roof and penthouse.

 

•

Three destination dispatch passenger elevators serving the commercial tower with
capacity of 3,500 lbs.  Fourth pit for potential future elevator.

 

•

Two exit stair towers completed including drywall enclosure finished and painted
on interior, stair treads, handrails, lighting, and stairway
pressurization/smoke evacuation.

FULL FLOOR TENANT AREAS:

 

•

Central, fully finished men’s and women’s restrooms on each floor.

 

•

Janitor closet on every floor.

 

•

Electrical closet with access to main bus duct riser on every floor.  Closets
have been sized to allow some amount of future tenant transformers.

 

•

IDF riser closet on every floor.

 

•

Tenant and employee access to nearby shared campus conference facility and
workout room.

 

•

Exterior cladding and framing ready for tenant insulation and drywall.

MECHANICAL

 

•

Floor heights and structural beam depths allow for 22” duct height while still
maintaining a 10’0” finished ceiling, with higher ceilings possible.  Indicative
duct layout drawings can be shared upon request.

 

•

Stand-alone split system serves the main lobby and ground floor back of house
areas.

 

•

Completed vertical shafts sized to accommodate supply air mains, exhaust duct
mains, and chilled and heating water risers.

 

•

74”x24” supply air duct stub-out at each shaft (typ. x3) per floor

 

•

66”x24” general lab exhaust sub-duct stub-out at each shaft (typ. x3) per floor

 

•

4” process condenser water stub-out at each floor

 

•

4” heat hot water stub-out at each floor

B-2‑2

 

--------------------------------------------------------------------------------

 

 

•

Central equipment (air handlers, exhaust fans, chillers, boilers, pumps, cooling
tower, and associated equipment) designed to supply 100% outside air of 1.6 CFM
per square foot of tenant area.

 

•

(3) 100,000 CFM GovernAir custom air handling units

 

•

(4) 60,000 CFM Lorin Cook lab exhaust fans

 

•

(2) 750 ton Trane water cooled chillers

 

•

(1) 400 ton heat exchanger for process cooling

 

•

(1) 1875 GPM BAC cooling tower

 

•

(4) 5,600 MBH Aerco output boilers.

 

•

Central Building Management System (BMS) to control core HVAC.

 

•

Pre-identified future louver area on each floor allows for potential additional
on-floor air handler for greater capacities, if necessary.

 

•

High-rise smoke evacuation system as required by code for base building shell.

 

•

Core restrooms on every floor served by dedicated bathroom exhaust riser with
rooftop exhaust fan.  Transfer/make-up air will be provided as part of Tenant
Improvement.

ELECTRICAL

 

•

PG&E transformer at 100kVA, 480Y/277V.

 

•

Transformer serves installed main switchboard rated at 4,000 amp, 480Y/277V.

 

•

3000 amp, 277/480V 3P, 4W bus duct runs from main electrical room up to
penthouse and connecting all on-floor tenant electrical rooms.  Tenants have
their pro-rata share of access to this electrical riser.  Assuming a typical
60/40 lab to office mix for any tenant, this electrical system allows for power
and lighting at 5.2W/sq.ft. in office areas and of 6.2W/sq.ft. in lab
areas.  Please note that the Mechanical system electrical needs have been
accommodated outside/on top of of these amounts.

 

•

Each tenant electrical room has a 200 amp 277/480V panel, a 45 kVA step down
transformer, and a 100 amp 120/208V panel.  If Tenants’ electrical allowance
(above) permits, they can add taps to the 480V bus duct to access more
power.  The electrical room on each floor has been sized to allow for the siting
of transformer(s) tenants will likely employ.

 

•

Landlord-provided 1.5 MW 60Hz 480V diesel standby emergency generator at grade
at building exterior.  Generator is sized for 2400A.  Two Automatic Transfer
Switches (ATS) divide life safety loads from tenant discretionary loads.  800A
is allocated for life safety purposes and 1600 A for tenant discretionary
loads.  Off this riser each floor has a 200A emergency panel (rated 277/480V,
3-phase, 4 wire) to which tenants have their pro-rata access.  There is an 800A
emergency panel on the roof.  400A was used to support certain AHU and EF HVAC
equipment, and the 400A balance is available for future loads.  The opportunity
to serve greater tenant loads would be through separate standby power equipment
on ground floor.

B-2‑3

 

--------------------------------------------------------------------------------

 

PLUMBING:

 

•

Building storm and overflow drainage system, including bio-retention system to
biologically treat/filter all site-generated storm water.

 

•

Backflow prevention device at main water entry point.

 

•

Cold and hot water provided to all restrooms in core and shell.

 

•

Two 2” Cold water stub outs on every floor.

 

•

4” Waste and 3” vent stub on every floor, located at risers in each quadrant.

 

•

Tenant domestic hot water to be via electric hot water heaters as part of Tenant
Improvements.

 

•

Natural gas riser to serve core and shell domestic hot water needs and building
penthouse HVAC heat boilers.  Tenant natural gas available at each floor with
1-1/4” stub-out at 2psi.  Tenant to provide pressure reducing valves and
sub-meters.

 

•

No provisions for acid waste.  Neutralization, if and as required, to be
performed by tenants in tenant spaces.

FIRE / LIFE SAFTEY:

 

•

Existing 2-hour separation between floors.

 

•

Base building sprinkler system with shell configuration heads on every floor as
part of base building.

 

•

Fire pump with 60,000 gallon emergency fire water tank at ground floor.

 

•

Main fire alarm closet with main fire alarm panel at ground level (Notifier by
Honeywell).

 

•

Code fire alarm devices for core areas at every floor.

 

•

2-hour fire rating at north façade met with addition of tenant-supplied interior
drywall.

SECURITY / TELECOM:

 

•

Main MPOE room at grade, with central risers up commercial tower connecting
tenant IDF rooms on every floor.

 

•

Card access at all exterior points of entry and at parking garage.

 

•

Manned security station in main lobby with 24/7 manned campus security.

 

 

 

 

B-2‑4

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

LABORATORY RULES AND REGULATIONS

1.

Any laboratory equipment (glass and cage washers, sterilizers, centrifuges,
etc.) being used during normal business hours must be properly insulated for
noise to prevent interruption of other tenants’ business.  Landlord reserves the
right to request all equipment be reasonably insulated prior to
occupancy.  Should other tenants complain of noise, Tenant will be responsible
for abating any noise issues, at Tenant’s sole cost.

2.

Any damages to property due to leaks from laboratory equipment of Tenant will be
the sole responsibility of Tenant.  Should damage occur in other tenant spaces,
any and all damages and clean-up will be the responsibility of Tenant.

3.

Animal activities are a recognized and necessary process in the biotech
industry.  It can only be conducted by laboratory tenants pursuant to all the
requirements of their respective lease (including any “Use” clause) and requires
specific, written approval by Landlord in advance, which shall not be
unreasonably withheld, conditioned or delayed.  Any animal operations shall be
conducted pursuant to all regulations, standards and best industry practices
relating to them.

4.

The Project may be a mixed-use facility in which laboratory tenants share space
with office tenants.  To reduce the potential interaction with office tenants
and their employees and visitors with any biotech animal operations, any animal
testing, delivery and removal of animals and/or any equipment, foods, cleaners,
etc. associated with animal activities must be coordinated through the loading
dock and freight elevator after hours and with the cooperation and approval of
building management and security personnel.   No cartons, containers or
cardboard boxes bearing the nature of contents may be stored or left in common
area spaces, to include any garage/freight areas.  Feed bags, animal carriers,
and any and all containers must be disposed of properly and with discretion.

5.

All exterior signage relating to laboratory operations (i.e. visible to common
areas including corridors) must be kept to the minimum required by law.  All
signs must have Landlord’s approval prior to installation.

 

 

 

C-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

RULES AND REGULATIONS

1.No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and if the
Premises are situated on the ground floor of the Project, Tenant shall further,
at Tenant’s own expense, keep the sidewalks and curb directly in front of the
Premises clean and free from rubbish.

2.No awning or other projection shall be attached to the outside walls or
windows of the Project without the prior written consent of Landlord.  No
curtains, blinds, shades, drapes or screens shall be attached to or hung in, or
used in connection with any window or door of the Premises, without the prior
written consent of Landlord which shall not be unreasonably withheld,
conditioned or delayed.  Such awnings, projections, curtains, blinds, shades,
drapes, screens and other fixtures must be of a quality, type, design, color,
material and general appearance approved by Landlord, and shall be attached in
the manner reasonably approved by Landlord.  All lighting fixtures hung in
offices or spaces which can be seen from the outside the Premises must be of a
quality, type, design, bulb color, size and general appearance reasonably
approved by Landlord.

3.No sign, advertisement, notice, lettering, decoration or other thing shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the Premises or of the Project, without the prior written consent of
Landlord.  In the event of the violation of the foregoing by Tenant, Landlord
may remove same without any liability, and may charge the expense incurred by
such removal to Tenant.

4.The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the window sills that can be seem from the outside
of the Premises or in the public portions of the Project.

5.No showcases or other articles shall be put in front of or affixed to any part
of the exterior of the Project, nor placed in public portions thereof without
the prior written consent of Landlord.

6.The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein.  All damages
resulting from any misuse of the fixtures shall be borne by Tenant to the extent
that Tenant or Tenant’s agents, servants, employees, contractors, visitors or
licensees shall have caused the same.

7.Tenant shall not mark, paint, drill into or in any way deface any part of the
Premises or the Project other than Decoration which is permitted under the
Lease.  No boring, cutting or stringing of wires belonging to Landlord shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct.

C-2-1

 

--------------------------------------------------------------------------------

 

8.No animal or bird of any kind shall be brought into or kept in or about the
Premises or the Project, except registered service animals.

9.Tenant shall cooperate with Landlord’s efforts to implement the Project’s
Sustainability Practices and the applicable Green Building Standards, including,
but not limited to, complying with Landlord’s then-current energy saving efforts
and participating in any recycling programs and occupant satisfaction and
transportation surveys.

10.Tenant shall not make, or permit to be made, any unseemly or unreasonably
disturbing noises or disturb or unreasonably interfere with occupants of the
Project, or neighboring buildings or premises, or those having business with
them.  Tenant shall not throw anything out of the doors, windows or skylights or
down the passageways.

11.Tenant shall regularly conduct cleaning and janitorial activities, especially
in bathrooms, kitchens and janitorial spaces, to remove mildew and prevent moist
conditions and shall comply with the Project’s Sustainability Practices and the
applicable Green Building Standards.

12.No additional locks, bolts or mail slots of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof.  Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.

13.All removals, or the carrying in or out of any safes, freight, furniture,
construction material, bulky matter or heavy equipment of any description must
take place during the hours which Landlord or its agent may reasonably determine
from time to time.  Landlord reserves the right to prescribe the weight and
position of all safes, which must be placed upon two‑inch thick plank strips to
distribute the weight.  The moving of safes, freight, furniture, fixtures, bulky
matter or heavy equipment of any kind must be made upon previous notice to the
Building Manager and in a manner and at times prescribed by him, and the persons
employed by Tenant for such work are subject to Landlord’s prior
approval.  Landlord reserves the right to inspect all safes, freight or other
bulky articles to be brought into the Project and to exclude from the Project
all safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Lease of which these Rules and Regulations are a part.

14.Tenant shall not purchase janitorial or maintenance or other like service
from any company or persons not approved by Landlord.  Landlord shall approve a
sufficient number of sources of such services to provide Tenant with a
reasonable selection, but only in such instances and to such extent as Landlord
in its judgment shall consider consistent with security and proper operation of
the Project.

15.Landlord shall have the right to prohibit any advertising conducted by Tenant
referring to the Project which, in Landlord’s reasonable opinion, tends to
impair the reputation of the Project or its desirability as a first class
building for offices and/or commercial services and upon notice from Landlord,
Tenant shall refrain from or discontinue such advertising.

C-2-2

 

--------------------------------------------------------------------------------

 

16.Landlord reserves the right to exclude from the Project between the hours of
6:00 p.m. and 8:00 a.m. Monday through Friday, after 1:00 p.m. on Saturdays and
at all hours Sundays and legal holidays, all persons who do not present a pass
to the Project issued by Landlord.  Landlord may furnish passes to Tenant so
that Tenant may validate and issue same.  Tenant shall safeguard said passes and
shall be responsible for all acts of persons in or about the Project who possess
a pass issued to Tenant.

17.Tenant’s vendors and contractors shall, while in the Premises or elsewhere in
the Project, be subject to and under the control and direction of the Building
Manager (but not as agent or servant of said Building Manager or of Landlord)
and shall be required to maintain such insurance coverage as reasonably approved
by Landlord with liability policies naming Landlord and the Indemnitees as
additional insureds.

18.If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith at
Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

19.The requirements of Tenant will be attended to only upon application at the
office of the Project.  Project personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of the Landlord.

20.Canvassing, soliciting and peddling in the Project are prohibited and Tenant
shall cooperate to prevent the same.

21.No water cooler, air conditioning unit or system or other apparatus shall be
installed or used by Tenant without the written consent of Landlord which shall
not be unreasonably withheld, conditioned or delayed.

22.There shall not be used in any premises, or in the public halls, plaza areas,
lobbies, or elsewhere in the Project, either by Tenant or by jobbers or others,
in the delivery or receipt of merchandise, any hand trucks or dollies, except
those equipped with rubber tires and sideguards.

23.Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlord from time to time.

24.Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.

25.Tenant shall make reasonable efforts to close the window coverings of any
areas of the Premises that remain fully lighted after 10:00 pm.

26.Tenant shall not use the name of the Project for any purpose other than as
the address of the business to be conducted by Tenant in the Premises, nor shall
Tenant use any picture

C-2-3

 

--------------------------------------------------------------------------------

 

of the Project in its advertising, stationery or in any other manner without the
prior written permission of Landlord.  Landlord expressly reserves the right at
any time to change said name without in any manner being liable to Tenant
therefor.

27.Tenant shall not conduct any restaurant, catering operations, or similar
activities at the Premises; provided, however, Tenant may cook and/or prepare
food and beverage solely for in-Premises consumption by its employees provided
that no odors of cooking or other processes emanate from the Premises.  Tenant
shall not install or permit the installation or use of any vending machine or
permit the delivery of any food or beverage to the Premises except by such
persons and in such manner as are approved in advance in writing by Landlord.

28.The Premises shall not be used as an employment agency, a public stenographer
or typist, a labor union office, a physician’s or dentist’s office, a dance or
music studio, a school, a beauty salon, or barber shop, the business of
photographic, multilith or multigraph reproductions or offset printing (not
precluding using any part of the Premises for photographic, multilith or
multigraph reproductions solely in connection with Tenant’s own business and/or
activities), a restaurant or bar, an establishment for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods, an
establishment for preparing, dispensing or consumption of food or beverages of
any kind in any manner whatsoever, or news or cigar stand, or a radio,
television or recording studio, theatre or exhibition hall, or manufacturing, or
the storage or sale of merchandise, goods, services or property of any kind at
wholesale, retail or auction, or for lodging, sleeping or for any immoral
purposes.

29.Business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance.  Tenant shall not install any
machine or equipment which causes noise, heat, cold or vibration to be
transmitted to the structure of the building in which the Premises are located
without Landlord’s prior written consent, which consent may be conditioned on
such terms as Landlord may require.  Tenant shall not place a load upon any
floor of the Premises exceeding the floor load per square foot that such floor
was designed to carry and which is allowed by Law.

30.Tenant shall not store any vehicle within the parking area.  Tenant’s parking
rights are limited to the use of parking spaces for short‑term parking, of up to
twenty‑four (24) hours, of vehicles utilized in the normal and regular daily
travel to and from the Project.  Tenants who wish to park a vehicle for longer
than a 24‑hour period shall notify the Building Manager for the Project and
consent to such long‑term parking may be granted for periods up to two (2)
weeks.  Any motor vehicles parked without the prior written consent of the
Building Manager for the Project for longer than a 24‑hour period shall be
deemed stored in violation of this rule and regulation and shall be towed away
and stored at the owner’s expense or disposed of as provided by Law.

31.Smoking is prohibited in the Premises, the Building and all enclosed Common
Areas of the Project, including all lobbies, all hallways, all elevators and all
lavatories.

 

C-2-4

 

--------------------------------------------------------------------------------

 

RIDER 1

RENT COMMENCEMENT DATE AGREEMENT

Emery Station West, LLC, a California limited liability company (“Landlord”),
and ________________ a ______________ corporation (“Tenant”), have entered into
a certain Office/Laboratory Lease dated as of ________________, 2018 (the
“Lease”).  Unless otherwise defined herein, all capitalized terms shall have the
same meaning ascribed to them in the Lease.

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Rent
Commencement Date and Expiration Date of the Lease as provided for in
Section 2.2(b) of the Lease.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

1.The Rent Commencement Date is acknowledged to be ________________.  The
Expiration Date is acknowledged to be ________________.

2.Tenant hereby confirms that it has accepted possession of the Premises
pursuant to the terms of the Lease and that the Lease is in full force and
effect.

3.Except as expressly modified hereby, all terms and provisions of the Lease are
hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

4.The Lease and this Rent Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein.  No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.

 

TENANT:

 

LANDLORD:

 

 

 

 

                                              ,

a                                  corporation

 

Emery Station West, LLC,

a California limited liability company

 

 

 

 

By:

 

 

By: 

ES West Associates, LLC

Print Name: 

 

 

 

a California limited liability company,

Its:

 

 

 

its Managing Member

 

 

 

 

 

By:

 

 

By:

Wareham-NZL, LLC

Print Name:

 

 

 

a California limited liability company,

Its:

 

 

 

its Manager

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Richard K. Robbins

 

 

 

 

Manager

 

 

 

Rider 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

SUPERIOR RIGHTS

The rights of Stanford Health Care.

 

 

Schedule 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

SPECIAL SUPERIOR RIGHTS

The rights of Stanford Health Care.

 

 

Schedule 2

 